Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19            PageID.789    Page 1 of 192


                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN

  RICHARD FRANCIS, WESLEY
  WON, DENNIS SPEERLY, JOSEPH                            CLASS ACTION
  SIERCHIO, MICHAEL PLAFKER,
  HOWARD YOUNG, and DARRIN                               CASE NO. 19-11044
  DEGRAND, individually and on                           Hon. David M. Lawson
  behalf of others similarly situated,

              Plaintiffs,

                    v.

  GENERAL MOTORS, LLC,

              Defendant.



                      AMENDED CLASS ACTION COMPLAINT AND
                            DEMAND FOR JURY TRIAL

          Plaintiffs Richard Francis, Wesley Won, Dennis Speerly, Joseph Sierchio,

 Michael Plafker, Howard Young, and Darrin Degrand, individually and on behalf of

 all others similarly situated, hereby file suit against the Defendant listed above and

 allege the following:

                                      INTRODUCTION

          1.        Plaintiffs and class members purchased or leased new and used vehicles

 manufactured by General Motors, LLC (“GM”) between 2015 and 2019. Each of

 these vehicles is equipped with one of two models of eight-speed automatic




                                                1
 2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19          PageID.790    Page 2 of 192


 transmissions, both manufactured by GM: the GM 8L90 or the 8L45.1

          2.   These transmissions have a common defect. Drivers attempting to

 accelerate or decelerate their cars feel a hesitation, followed by a significant shake,

 shudder, jerk, clunk, or “hard shift” when the vehicle’s automatic transmission

 changes gears. Said shudder, shake and hesitation also occurs while the subject

 vehicles are accelerating in a single gear, and not actively shifting gears. Drivers

 have reported that the shift is sometimes so violent, they feel as though they have

 been hit by another vehicle. In fact, one purchaser reported that the transmission

 shifted from “reverse” to “drive” so harshly that he almost drove through his garage

 door.

          3.   The problem (hereafter the “Transmission Defect”) does not merely

 result in an uncomfortable driving condition. The shuddering, shaking, jerking and

 hesitation is related to internal issues within the transmission and/or torque converter

 causing undue friction upon surfaces, and causing hydraulic systems and gears to

 not function properly, resulting in metal shavings being circulated throughout the

 transmission. This damage to the transmission and torque converter imposes

 escalating repairs to consumers, including flushing the transmission of metal



 1
  Vehicles equipped with one of these transmissions (the “Subject Vehicles”) include
 the 2015-2019 Chevrolet Silverado; the 2017-2019 Chevrolet Colorado; the 2015-
 2019 Chevrolet Corvette; the 2016-2019 Chevrolet Camaro; the 2015-2017 Cadillac
 Escalade and Escalade ESV; the 2016-2019 Cadillac ATS, ATS-V, CTS, CT6, and
 CTS-V; the 2015-2019 GMC Sierra, Yukon, and Yukon XL; the 2015-2017 Yukon
 Denali and Denali XL; and the 2017-2019 GMC Canyon.
                                            2
 2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19          PageID.791     Page 3 of 192


 shavings caused by the defective transmission operation. Based upon GM’s inability

 to resolve the Defect so far, it appears all consumers will need replacement of

 transmission components such as the torque converter, valve body, or the entire

 transmission.     As such, the Transmission Defect endangers the drivers and

 passengers of the vehicles and diminishes the value of the vehicles. It creates

 uncertainty for drivers of the Subject Vehicles, who cannot rely on their vehicles to

 operate consistently, reliably, or safely. GM’s deliberate non-disclosure of these

 defects artificially inflated the purchase and lease price for these vehicles.

          4.   GM has known about the Transmission Defect for years, since right

 after introduction of the transmission. Since 2015, GM has issued thirteen versions

 of a “technical service bulletin,” or “TSB,” related to this shifting issue alone. A

 TSB is an alert to dealerships, informing them of a potential problem in a GM

 product and advising them how to address the problem when customers complain to

 GM dealerships. The TSBs related to the transmission issue have advised dealerships

 to, among other things:

          •      Complete the “clutch drive learn procedure;”

          •      Replace the valve body;

          •    Flush the cooler lines and cooler;

          •    Flush the transmission

          •      Remove debris from and clean the transmission pan;

          •      Replace the transmission filter;

          •    replace the transmission fluid; and
                                             3
 2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19         PageID.792    Page 4 of 192


          •    Replace the entire transmission

          •    Nevertheless, GM has never notified consumers of the Transmission
               Defect.
          5.   While the problem is known, the cause of the Defect and the solution

 to the problem are not. None of GM’s suggested repairs have remedied the problem.

 Some recent repair orders found by Plaintiffs’ counsel note that “GM is aware of

 concern and a release date of late January/February to correct issue.” One Plaintiff’s

 repair order noted, “Advised customer GM is aware of concern and a release date of

 late January/February to correct issue.” Another noted, “no repair available until

 quarter 1 in 2019.” But current purchasers and lessees should not have to cross their

 fingers for a fix, and prospective customers should be told of GM’s awareness of a

 defect. Presently, it appears GM is merely biding time until its warranty expires.

          6.   GM has not disclosed the Transmission Defect to purchasers or lessees

 like Plaintiffs at the point of purchase or through advertisements. Such disclosures

 would have impacted purchase decisions and purchase price. GM’s omissions

 artificially inflated the market price for the Subject Vehicles equipped with defective

 transmissions. GM could have and should have warned consumers about the

 Transmission Defect through advertisements, on its website, and through

 communications from its authorized dealers. However, GM failed to do so.

          7.   The GM 8L90 and GM 8L45 transmission defect is a latent defect that

 presents a safety risk to riders, causes damage to components over time, and makes

 vehicles equipped with the defective transmissions dangerous and uncomfortable to
                                           4
 2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19         PageID.793    Page 5 of 192


 ride. It makes the Subject Vehicles unfit for their ordinary use of providing safe and

 reliable transportation. As such, the Transmission Defect presents a breach of the

 implied warranty of merchantability.

          8.    GM had knowledge of the Transmission Defect before it sold cars

 equipped with GM 8L90 or GM 8L45 transmissions. Moreover, GM’s warranties

 were adhesive, and did not permit negotiation, so Plaintiffs had no opportunity to

 bargain. As such, GM’s durational and mileage limitations on its express warranty

 and the implied warranty of merchantability are unconscionable.

          9.    Had GM been truthful with Plaintiffs that the Subject Transmissions

 were unfixable, and that as a result, GM was not able to repair the Subject

 Transmissions effectively under warranty, Plaintiffs would not have purchased their

 vehicles, or would not have paid as much as they did.

          10.   Additionally, because GM concealed and failed to disclose the

 Transmission Defect, and because GM affirmatively warranted and misrepresented

 that the Subject Transmissions and their components were free of defects, Plaintiffs

 did not and could not have discovered the Transmission Defect earlier through

 reasonable diligence. As a result, Plaintiffs have suffered and continue to suffer

 substantial damages and should be entitled to the benefits of all tolling and estoppel

 doctrines.

          11.   GM’s decision to sell the Subject Vehicles without disclosing its

 specialized knowledge of the Transmission Defect violates state consumer

                                           5
 2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19            PageID.794     Page 6 of 192


 protection laws.

          12.   Plaintiffs seek six statewide classes, on behalf of purchasers and lessees

 of GM vehicles equipped with GM 8L90 or GM 8L45 transmissions purchased

 within the applicable statute of limitations of the respective state. These states

 include California, Illinois, Michigan, New Jersey, New York, and Texas. Plaintiffs

 bring claims under each state’s consumer protection statutes, and express and

 implied warranty law of their respective states of purchase or lease.

          13.   Plaintiffs filed their initial Complaint on June 14, 2019. Plaintiffs now

 timely amend their Complaint pursuant to Federal Rule of Civil Procedure

 15(a)(1)(B).

                                         PARTIES

          14.   Plaintiff Richard Francis is a citizen and resident of Michigan, over the

 age of eighteen years. Plaintiff Francis bought a new 2017 Yukon Denali,

 manufactured by GM and containing an 8L90 transmission, in August 2017.

          15.   Plaintiff Wesley Won is a citizen and resident of California, over the

 age of eighteen years. Plaintiff purchased a 2016 Cadillac Escalade, manufactured

 by GM and containing an 8L90 transmission, on May 11, 2017.

          16.   Plaintiff Dennis Speerly is a citizen and resident of Illinois, over the age

 of eighteen years. Plaintiff Speerly purchased a new 2017 GMC Canyon,

 manufactured by GM and containing an 8L45 transmission, on or about April 14,

 2017.

                                              6
 2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19          PageID.795     Page 7 of 192


          17.   Plaintiff Joseph Sierchio is a citizen and resident of New Jersey, over

 the age of eighteen years. Plaintiff Sierchio bought a new 2016 Chevrolet Camaro,

 manufactured by GM and containing an 8L90 transmission, in July 2016.

          18.   Plaintiff Michael Plafker is a citizen and resident of New York, over

 the age of eighteen years. Plaintiff Plafker leased a 2017 GMC Sierra Denali,

 manufactured by GM and containing an 8L90 transmission, on or about September

 8, 2017.

          19.   Plaintiff Howard Young is a citizen and resident of Texas, over the age

 of eighteen years. Plaintiff Young bought a new 2015 Chevrolet Corvette,

 manufactured by GM and containing an 8L90 transmission, on or about May 12,

 2015.

          20.   Plaintiff Darrin Degrand is a citizen and resident of Texas, over the age

 of eighteen years. Plaintiff Degrand bought a 2018 GMC Canyon, manufactured by

 GM and containing an 8L45 transmission, in July 2018.

          21.   Defendant General Motors LLC, (“GM”) is a citizen and resident of

 Michigan which regularly does business in Florida and all over the United States.

 GM is headquartered in Delaware, and its principal office is located at 300

 Renaissance Center, Detroit, Michigan 48265.

                            JURISDICTION AND VENUE

          22.   This Court has jurisdiction for this case pursuant to 28 U.S.C. §

 1332(d), as it is a class action for damages that exceed $5,000,000, exclusive of

                                             7
 2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19          PageID.796    Page 8 of 192


 interest and costs. Because named Plaintiffs are residents of six different states

 (California, Illinois, Michigan, New Jersey, New York, and Texas), many members

 of the classes are from states different from Defendant, who is incorporated in

 Delaware and headquartered in Michigan.

          23.   This Court has personal jurisdiction over Defendant because GM is

 headquartered in Michigan.

          24.   Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because a

 substantial part of the events or omissions giving rise to these claims occurred in this

 district.

                             FACTUAL ALLEGATIONS

          A.    GM and the GM 8L45 and GM 8L90 Eight-Speed Automatic
                Transmissions

          25.   GM is a designer, manufacturer, marketer, and distributer of cars,

 trucks, and other passenger vehicles, as well as vehicle parts. GM is the largest

 American automobile manufacturer and is the tenth largest United States corporation

 by revenue. GM sells vehicles under a variety of brand names, including Chevrolet,

 Buick, GMC, and Cadillac. GM sold approximately 9.6 million vehicles in 2017,

 earning $145.588 billion in revenue. GM has thousands of official dealerships across

 the United States, all of which are under GM’s control.

          26.   In late 2014, GM began advertising a new feature for certain models of

 vehicle: the eight-speed automatic transmission.

          27.   A vehicle’s transmission is an integral component of a vehicle’s
                                            8
 2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19          PageID.797    Page 9 of 192


 driveline that channels power from the vehicle’s engine to its wheels, resulting in

 vehicle movement. It also controls the power distribution of the engine and

 multiplies the torque of the vehicle’s engine across a range of gears. Without a

 properly functioning transmission, a vehicle’s horsepower and torque cannot be used

 effectively and efficiently to accelerate and stop the vehicle. Moreover, without a

 properly functioning transmission, a vehicle cannot efficiently convert a vehicle’s

 power into both forward and rearward movement. A transmission aids the driver’s

 ability to adjust the vehicle’s speed and distributes power from the engine to different

 sets of gears inside the transmission, each of which corresponds to a different range

 of speed. For instance, a driver who wanted his vehicle to move slowly would likely

 need the transmission to channel the engine’s power to a lower set of gears within

 the transmission corresponding to a lower speed—such as first or second gear. A

 driver who wanted her vehicle to move faster would need the transmission to deliver

 more power from the engine to a set of gears corresponding to a higher speed, such

 as fifth or sixth gear. Automatic transmissions, like the 8-speed transmissions at

 issue in this case, are intended (and designed) to automatically “change gears,”

 and/or determine which transmission gear receives power from the engine, without

 input from the driver. Thus, by automatically shifting gears, an automatic

 transmission allows a vehicle to accelerate, decelerate, and remain at constant speeds

 depending upon throttle input from the driver, which keeps the vehicle’s speed

 consistent and controllable.

                                            9
 2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19          PageID.798     Page 10 of 192


           28.   The automatic transmissions at issue also use a torque converter, which

  is a fluid-filled coupler between the engine and transmission. The torque converter

  multiplies the engine’s torque depending upon the rotational speed of the engine. In

  theory, the more sets of gears that are available to receive power from the engine,

  the more precisely and efficiently a transmission can convert engine power into

  usable vehicle speed.

           29.   Prior to 2015, GM-brand vehicles were equipped with 6-speed

  transmissions. When GM announced that it would begin manufacturing 8-speed

  transmissions and installing them in GM-brand vehicles, GM advertised that the 8-

  speed transmissions would be able to distribute power more efficiently than their 6-

  speed predecessors.

           30.   GM further touted the eight-speed transmissions’ reduced weight,

  which, combined with the more efficient power distribution, promised to deliver

  better fuel mileage for drivers.2 The eight-speed transmissions came in two models:

  the GM 8L90 and the GM 8L45.

           31.   GM also marketed the transmissions to consumers. For example, in an

  August 20, 2014 press release, GM wrote about the 8-speed transmissions:

                 “GM’s new 8L90 eight-speed automatic represents a rare win-
                 win-win scenario for customers,” said Kavoos Kaveh, global
                 chief engineer for eight-speed automatic transmissions. “It offers
                 greater performance and efficiency, while weighing less than the
  2
    https://gmserviceinsights.com/2015/03/shifting-into-higher-gear-next-generation-
  8-speed-automatic-transmissions-rolling-out-more-extensively-with-2015-gm-
  model-year/.
                                             10
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19           PageID.799    Page 11 of 192


                  transmission it replaces. That’s a rare accomplishment in the
                  industry today – and one for which GM has been awarded more
                  than two dozen patents.”

  ***

                  “The Corvette’s new eight-speed automatic delivers the comfort
                  and drivability of a true automatic transmission, as well as
                  lightning-fast shifts and the manual control that enhance the
                  performance-driving experience,” said Kaveh. “It was designed
                  to enhance the driving experience, with performance on par with
                  dual-clutch designs, but without sacrificing refinement.”

  ***
                  Smaller steps between gears, compared to the previous six-speed
                  automatic (see chart above), keep the engine within the sweet
                  spot of the rpm band, making the most of its horsepower and
                  torque to optimize performance and efficiency. Additionally, a
                  torque converter design with a turbine damper complements
                  performance with excellent refinement at low engine speeds.

            32.   Similarly, in a March 9, 2015 press release,3 GM wrote:

                  The new-generation transmission delivers an optimal blend of
                  efficiency, power, performance, durability and NVH suppression
                  that’s never been offered, one uniquely suited to the engines and
                  vehicles with which it will be paired and the demands of 21 st-
                  century drivers and advanced automotive engineering.
            The March 9, 2015 press release also showed an image of the 8L90

            transmission:




  3
      Id.
                                              11
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19          PageID.800     Page 12 of 192




           33.   GM viewed the eight-speed automatic transmission as a selling point to

  many consumers, as it promised more efficient power distribution and

  manipulability.

           34.   In a July 27, 2017 press release, GM advertised that the 8L90

  transmission had the following features:

           •     Increased efficiency, up to five percent, over the previous 6-speed
                 model

           •     A lighter design that fits in the same physical space as a 6-speed

           •     Integral, die-cast aluminum bell housing for reduced NVH

           •     Rated turbine torque capacity of 1000 Nm (738 lb·ft)

           •     VFS control components to monitor clutch pressures with optimum
                 accuracy, producing fast and precise shifts
                                             12
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19           PageID.801    Page 13 of 192


           •     Five clutch design that uses three at a time, leaving only two open
                 clutches in each gear state

           •     A microcontroller that executes instructions at a rate of 120 million per
                 second and wide-open-throttle upshifts up to eight-hundredths of a
                 second quicker than those of the dual-clutch transmission offered in the
                 Porsche 911.4

           35.   GM manufactured and sold several different models of cars and trucks

  which came equipped with either the 8L90 or 8L45. These include: the 2015-2019

  Chevrolet Silverado; the 2017-2019 Chevrolet Colorado; the 2015-2019 Chevrolet

  Corvette; the 2016-2019 Chevrolet Camaro; the 2015-2019 Cadillac Escalade and

  Escalade ESV; the 2016-2019 Cadillac ATS, ATS-V, CTS, CT6, and CTS-V; the

  2015-2019 GMC Sierra, Yukon, and Yukon XL, and Yukon Denali XL; and the

  2017-2019 GMC Canyon. GM has sold hundreds of thousands of these vehicles

  throughout the United States.

           B.    Vehicles Equipped with 8L45 or 8L90 Transmissions Came With a
                 GM Warranty
           36.   Each of the affected vehicles were and/or are covered by GM’s

  Warranty (the “Warranty”), which GM provides directly to the consumer. Each

  affected vehicle also came with a warranty booklet, explaining the terms of the

  Warranty. The warranty booklet stated in pertinent parts:

                 New Vehicle Limited Warranty

                 Bumper-to-Bumper (Includes Tires).
                 Coverage is for the first 3 years or 36,000 miles, whichever comes first.

  4
         https://gmserviceinsights.com/2017/07/gms-8l90-transmission-makes-news-
  again-as-companys-first-8-speed-reman/
                                             13
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19        PageID.802    Page 14 of 192



               What Is Covered
               Warranty Applies
               This warranty is for [GM] vehicles registered in the United States and
               normally operated in the United States, and is provided to the original
               and any subsequent owners of the vehicle during the warranty period.

               Repairs Covered
               The warranty covers repairs to correct any vehicle defect, not slight
               noise, vibrations, or other normal characteristics of the vehicle due to
               materials or workmanship occurring during the warranty period.
               Needed repairs will be performed using new, remanufactured, or
               refurbished parts.

               No Charge
               Warranty repairs, including towing, parts, and labor, will be made at no
               charge.

               Obtaining Repairs
               To obtain warranty repairs, take the vehicle to a Chevrolet dealer
               facility within the warranty period and request the needed repairs.
               Reasonable time must be allowed for the dealer to perform necessary
               repairs.

               Warranty Period
               The warranty period for all coverages begins on the date the vehicle is
               first delivered or put in use and ends at the expiration of the coverage
               period. Bumper-to-Bumper Coverage The complete vehicle is covered
               for 3 years or 36,000 miles, whichever comes first, except for other
               coverages listed here under “What Is Covered” and those items listed
               under “What Is Not Covered” later in this section.

               ***
               Powertrain Component Warranty Coverage.
               Coverage is provided for 5 years or 60,000 miles, whichever comes
               first.

               ***
               Transmission/Transaxle Coverage includes: All internally lubricated
               parts, case, torque converter, mounts, seals, and gaskets as well as any
               electrical components internal to the transmission/ transaxle. Also
               covered are any actuators directly connected to the transmission (slave
                                           14
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19           PageID.803     Page 15 of 192


                 cylinder, etc.). Exclusions: Excluded from the powertrain coverage are
                 transmission cooling lines, hoses, radiator, sensors, wiring, and
                 electrical connectors. Also excluded are the clutch and pressure plate
                 as well as any Transmission Control Module and/or module
                 programming.

                 ***
                 Other Terms: This warranty gives you specific legal rights and you
                 may also have other rights which vary from state to state. GM does not
                 authorize any person to create for it any other obligation or liability in
                 connection with these vehicles. Any implied warranty of
                 merchantability or fitness for a particular purpose applicable to this
                 vehicle is limited in duration to the duration of this written warranty.
                 Performance of repairs and needed adjustments is the exclusive remedy
                 under this written warranty or any implied warranty. GM shall not be
                 liable for incidental or consequential damages, such as, but not limited
                 to, lost wages or vehicle rental expenses, resulting from breach of this
                 written warranty. 5

           37.   These warranties and representations were and are material to

  Plaintiffs, as they would not have purchased their vehicles, or would not have paid

  as much as they did, if their transmissions were not covered by a full warranty.

           C.    GM 8L90 and GM 8L45 Eight-Speed Automatic Transmissions
                 Suffer from a Common Defect that Causes Unsafe Driving
                 Conditions and Damage to the Transmissions.

           38.   The Subject Vehicles have a Transmission Defect that endangers the

  drivers and passengers of the vehicles that use them. Drivers attempting to accelerate

  or decelerate their cars encounter a hesitation, followed by a significant shake,

  shudder, jerk, clunk, or “hard shift” when the automatic transmission changes the


  5
                                       See,                                  e.g.,
  https://www.chevrolet.com/content/dam/chevrolet/na/us/english/index/owners/war
  ranty/02-pdfs/2018-chevrolet-limited-warranty-and-owner-assistance-
  information.pdf, at 2, 3, 5, and 13.
                                              15
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19           PageID.804     Page 16 of 192


  vehicles’ gears.

           39.   Drivers have reported that the shift is sometimes so violent, they feel as

  though they have been hit by another vehicle. Many drivers have reported that, when

  they try to accelerate into traffic, their vehicles hesitate and then abruptly jerk into

  gear, creating a traffic safety hazard. Other drivers have reported that the

  transmission shifts gears so hard that it slams the car forward, leading drivers to

  believe they have been rear-ended. At least one consumer has complained that the

  transmission shifted from “reverse” to “drive” so harshly that he almost drove

  through his garage door.

           40.   In addition to creating dangerous uncertainty for drivers, the hard-

  shifting defect in the eight-speed transmissions wears away at the components of the

  transmissions, wearing them out prematurely.

           D.    GM Was Aware of the Transmission Defect Through Extensive
                 Customer Complaints on the National Highway Traffic Safety
                 Administration Website

           41.   Besides whatever internal testing GM likely conducted, GM must have

  learned of the Transmission Defect through customer complaints. These include

  extensive complaints on the National Highway Traffic Safety Administration

  (“NHTSA”) website.

           42.   NHTSA is the federal agency responsible for ensuring safe roadways

  and enforcing federal motor vehicle safety standards.6 Consumers may file vehicle


  6
      https://www.nhtsa.gov/about-nhtsa, last accessed November 30, 2018.
                                              16
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19         PageID.805   Page 17 of 192


  safety-related complaints through the NHTSA website, where they are logged and

  published. They may be sorted by make, model, and year of vehicle. Upon

  information and belief, GM and/or GM personnel would review NHTSA’s website

  for complaints.

           43.     A search for “2015 Chevrolet Silverado” on the NHTSA website yields

  a number of complaints from consumers experiencing the transmission defect. 7 For

  instance:

           A consumer in West Frankfort, IL wrote on November 20, 2015:

           TRANSMISSION CANNOT FIND GEARS WHEN COASTING OR
           SLOWING DOWN AND THEN HITTING ACCELERATOR. VERY
           DANGEROUS WHEN IT HESITATES FOR SECONDS BEFORE
           FINDING THE RIGHT GEAR AND GOING, OR IT STAYS IN TOO HIGH
           OF A GEAR INSTEAD OF DOWNSHIFTING TO ACCELERATE AND
           RATTLES. HAPPENS EVERY TIME I DRIVE THE TRUCK, AND MANY
           OTHER PEOPLE HAVE THE SAME ISSUE. GM DOESN'T CARE!

           44.     A search for “2017 Chevrolet Camaro” on the NHTSA website yields

  a number of complaints from consumers experiencing the transmission defect. 8 For

  instance:

                 a) A consumer in Ocala, FL wrote on November 1, 2018:

           MY CAR HAS BEEN HAVING A LOT OF VIBRATIONS, SPUTTERING,
           RUMBLING WHILE DRIVING. ESPECIALLY WHEN SPEEDING UP. IT

  7

  https://www.nhtsa.gov/vehicle/2015/CHEVROLET/SILVERADO%2525202500/P
  U%25252FCC/4WD#complaints, last accessed March 16, 2019.
  8

  https://www.nhtsa.gov/vehicle/2017/CHEVROLET/CAMARO/2%252520DR/RW
  D#complaints, last accessed March 16, 2019.
                                             17
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19         PageID.806   Page 18 of 192


           HAPPENS WHILE IN CRUISE CONTROL ALSO. I TOOK IT TO BE
           SERVICED AND THEY SAID IT WAS THE TORQUE CONVERTER.
           THEY FLUSHED THE SYSTEM AND SAID IT SHOULD CLEAR UP
           AFTER 200 MILES WITH THE NEW FLUID THEY REPLACED. I TOOK
           IT BACK BECAUSE IT HAS BEEN OVER 500 MILES AND IS STILL
           HAPPENING. I WAS TOLD ALL THEY CAN DO IS REPLACE THE
           FLUID AGAIN FOR NOW UNTIL THEY FIX THE PROBLEM. WHY
           ARE THEY NOT ABLE TO REPLACE THE TORQUE CONVERTER
           NOW BEFORE IT CAUSES MORE INTENSIVE DAMAGE? I AM
           AFRAID AS IT GETS WORSE I WILL BE BROKEN DOWN ON THE
           SIDE OF THE ROAD WITH A CAR THAT IS IN WORSE REPAIR THAN
           IT SHOULD BE.

                 b) A consumer in Halton City, TX wrote on February 2, 2019:

           HARD SHIFTS BETWEEN 1ST & 2ND GEAR VIBRATION BETWEEN
           1500 & 1800 RPM. THIS CAR HAS ACTIVE FUEL MANAGEMENT
           VIBRATION SEEMS TO HAPPEN WORSE WHEN IN 4 CYLINDER
           MODE. GM IS AWARE OF THE ISSUE AND KEEPS PROMISING A FIX
           WHICH HAS YET TO BE RELEASED. BLAME IT ON FLUID IN
           TRANSMISSION.

           45.     A search for “2017 Yukon Denali” on the NHTSA website yields

  complaints from consumers experiencing the transmission defect.9 For instance:

                 a) A consumer in Newport Coast, CA wrote on September 22, 2018:

           SHUDDER UNDER LIGHT, CONSTANT ACCELERATION AT 35MPH
           TO 55MPH, RPM UNDER 1,500. UPHILL GRADE IT IS
           ACCENTUATED. SHUDDER OCCURS FOR 1 SECOND ACROSS
           WHOLE VEHICLE, REOCCURS EVERY FEW SECONDS AT A
           CONSTANT INTERVAL. SEEMS TO BE SAME ISSUE WITH ALL 8L90
           TRANSMISSIONS FROM GM/CHEVY/CADI.

           46.     A search for “2015 Cadillac Escalade” on the NHTSA website yields a



  9

  https://www.nhtsa.gov/vehicle/2017/GMC/YUKON%252520DENALI/SUV/RWD
  , last accessed April 1, 2019.
                                             18
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19         PageID.807   Page 19 of 192


  number a number of complaints from consumers experiencing the transmission

  defect.10 For instance:

                 a) A consumer in Las Vegas, NV wrote on January 5, 2016:

               ENGINE NOISE AND VIBRATION ON COLD START. VERY LOUD
               GRINDING NOISE COMING FROM ENGINE. HAD IT LOOKED AT 2
               TIMES. DEALER SERVICE MANGER JIMMIE STATES ITS NORMAL.
               THEY ALL MAKE THAT NOISE. I AM 54 YEARS OLD OWNED MORE
               THAN 15 CARS IN MY LIFE . THIS IS NOT NORMAL. THEY DO NOT
               WANT TO FIX IT.

           47.     A search for “2016 Cadillac Escalade” on the NHTSA website yields a

  number of complaints from consumers experiencing the transmission defect.11 For

  instance:

                 a) A consumer in Downers Grove, IL wrote on January 30, 2016:

           CAR VIBRATES FROM 35MPH UP TO 80 PLUS. HAD IT TO DEALER
           5 TIMES AND THEY KNOW THAT THERE IS A VIBRATION. THEY
           SAID GM SAID THE TORQUE CONVERTER WAS OUT OF BALANCE
           AND GM WAS DESIGNING A FIX . ABOUT 5 CALLS AND THREE
           WEEK LATER THEY RECEIVED A NEW SPECIAL TORQUE
           CONVERTER AND AFTER IT WAS INSTALLED THE VIBRATION
           WAS STILL THERE. YOU CAN FEEL THE VIBRATION IN THE
           STEERING WHEEL, THROTTLE, CENTER CONSOLE, FLOOR, AND
           THE SEAT. THE SERVICE MANAGER HAS BEEN VERY POLITE AND
           HAS GONE OUT OF HIS WAY TO HELP. A GM FIELD SERVICE REP
           HAS LOOKED AT THE CAR AND SAID IT IS WITHIN GM SPEC,S. I
           AM READING ALL OVER THE INTERNET OF THE SAME PROBLEM
           AND GM HAS REPLACED DRIVELINES, WHEELS, TIRES, TORQUE
           CONVERTERS, SHOCKS, REAR AXLES, ENGINE MOUNTS, ETC.

  10

  https://www.nhtsa.gov/vehicle/2015/CADILLAC/ESCALADE%252520ESV/SUV
  /AWD, last accessed July 2, 2019.
  11
     https://www.nhtsa.gov/vehicle/2016/CADILLAC/ESCALADE/SUV/RWD, last
  accessed July 2, 2019.
                                             19
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19         PageID.808   Page 20 of 192


           AND STILL HAVE A VIBRATION PROBLEM. THEY HAVE EVEN
           BOUGHT SOME OF THE 2015 AND 2016 BACK. THIS IS HAPPENING
           ON ALL GM FULL SIZE SUV'S. CHEVROLET, GMC, AND CADILLAC.

               b) A consumer in wrote on February 2, 2016:

           THE CONTACT OWNS A 2016 CADILLAC ESCALADE. THE
           CONTACT STATED THAT WHILE DRIVING AT 35 MPH, THE
           VEHICLE BEGAN TO VIBRATE AS THE SPEED INCREASED. THE
           VEHICLE WAS TAKEN TO BE REPAIRED BUT THE DEALER COULD
           NOT REMEDY THE FAILURE. THE MANUFACTURER WAS MADE
           AWARE OF THE FAILURE. THE FAILURE MILEAGE WAS 4,000.

               c) A consumer in Milford, CT wrote on June 27, 2016:

           VEHICLE EXHIBITS A CONSTANT VIBRATION AT SPEEDS
           BETWEEN 35 MPH AND 75 MPH. VIBRATION IS NOT ROAD
           RELATED, IT IS A CONSTANT, STEADY VIBRATION REGARDLESS
           OF ROAD CONDITIONS, BEST DESCRIBED AS IF THE VEHICLE WAS
           DRIVING OVER CORDUROY. THERE IS ALSO A STEADY
           "BUFFETING" NOISE COMING FROM THE CABIN OF THE VEHICLE
           AT SPEEDS BETWEEN 55 MPH AND 70MPH.

           VEHICLE WAS BROUGHT TO INDEPENDENT TIRE SHOP (BY ME)
           TO HAVE WHEELS AND TIRES ROAD FORCE BALANCED. REPORT
           WAS PROVIDED, ALL IN SPEC AND VIBRATION IS STILL PRESENT.

           CURRENTLY, THERE IS A "OPEN TICKET" ON THE VEHICLE AT
           THE CADILLAC DEALERSHIP AWAITING A "GM ENGINEER" TO
           VERIFY THE VIBRATION. AS A RESULT, I DO NOT HAVE A COPY
           OF THE LATEST INVOICE VERIFYING THE SERVICE VISIT. THE
           VEHICLE CURRENTLY HAS 2000 MILES ON IT, THE VIBRATIONS
           WERE PRESENT SINE NEW AND SEEM TO BE GETTING WORSE.

               d) A consumer in Laredo, TX wrote on February 25, 2017:

           THE GEARS SHIFT ABRUPTLY. WHEN TAKING OFF THE GEARS
           WILL SHIFT HARD THAT IT FEELS AS IF SOMETHING HEAVY IS
           DROPPING IN THE ENGINE. TOOK VEHICLE TO DEALERSHIP
           THREE TIMES WITH SAME PROBLEM. TOMORROW WILL BE
           FOURTH TIME WITH SAME ABRUPT SHIFTING PROBLEM FOR A
           TOTAL OF 4 TIMES. AFTER DEALERSHIP TRIES TO FIX IT IT
                                           20
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19     PageID.809   Page 21 of 192


           OPERATES WELL FOR ABOUT TWO TO THREE MONTHS AND THEN
           THE PROBLEM STARTS AGAIN. ALSO, THE VEHICLE HAS LOST
           ALL POWER TWICE NOW, BATTERY DEAD, DEAD, DEAD. WHEN
           ATTEMPTING TO TURN ON THE LIGHTS BLINK QUICKLY,
           MULTIPLE TIMES BUT IT DOES NOT HAVE ENOUGH POWER TO
           TURN ON. THIS ESCALADE WAS 94,000 TOTAL AND IT IS NOT A
           QUALITY VEHICLE! ROUGH RIDE WITH TRANSMISSION KICKING
           IN SO ROUGH!!!

               e) A consumer in Lexington, MA wrote on September 13, 2018:

           KNOWN TRANSMISSION ISSUE WHICH CAUSES THE VEHICLE TO
           TO BUCK AND SURGE WHEN YOU PULL UP TO TA STOP LIGHT,
           STOP SIGN, ON HIGHWAY,OR IN TRAFFIC. EXTREMELY
           DANGEROUS. DEALER STATES THAT THIS IS A KNOWN
           CONDITION WITH NO FIX. DEALER DESCRIBES ISSUES WITH
           SOME VEHICLES WORSE THAN OTHERS. GENERAL MANAGER OF
           COLONIAL CADILLAC WOBURN MA 781-935-7000 (BRET
           DOUGLAS) STATES THAT HE HAS DRIVEN VEHICLES WITH SAME
           ISSUES AND THERE IS NO FIX. IT WAS CORRECTED IN THE 2018
           VEHICLES BY GOING TO A 10 SPEED TRANSMISSION. OUR
           VEHICLE HAS BEEN IN FOR SERVICE MULTIPLE TIMES WITHOUT
           ANY SUCCESS IN A REPAIR. WE ARE AFRAID TO DRIVE THE
           VEHICLE AS IT SURGES FORWARD AT ANY GIVEN MOMENT.
           CONTACTED CADILLAC AND THEY ARE UNWILLING TO DO
           ANYTHING TO HELP WITH THE ISSUE. THEY ARE CONCERNED
           THAT THIS WOULD START THEM DOWN A SLIPPERY SLOPE FOR
           REPAIRING MANY 2015,16,17'S THAT HAVE THE SAME ISSUE. YOU
           ONLY HAVE TO GOOGLE THE ISSUE TO SEE THAT MANY GM
           OWNERS ARE DEALING WITH THIS SAME ISSUE. THIS IS A SAFETY
           ISSUE THAT NEEDS TO HAVE A RESOLUTION. SOMEONE IS GOING
           TO GET SERIOUSLY INJURED OR KILLED AS A RESULT OF THIS
           TRANSMISSION ISSUE. PLEASE HELP

               f) A consumer in Jasper, GA wrote on September 27, 2018:

           FROM A COLD START, WHEN TAKING VEHICLE OUT OF PARK AND
           INTO REVERSE, THE VEHICLE WILL SURGE OR BUCK PRIOR TO
           APPLYING THE ACCELERATOR. THIS HAPPENS ABOUT 1/4 OF THE
           DRIVE TIME. WHEN ACCELERATING AND THEN COMING TO A
           COAST AND BACK TO ACCELERATING, THE CAR WILL BUCK.
           THIS HAPPENS ABOUT 1/2 OF THE DRIVE TIME. FROM A COLD
                                          21
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19        PageID.810   Page 22 of 192


           START, REVERSE, DRIVE, ACCELERATE TO 1MPH WHILE MAKING
           A SLIGHT RIGHT TURN OUT OF MY DRIVEWAY, THE VEHICLE
           BUCKS. THIS HAPPENS ABOUT 3/4 OF THE DRIVE TIME.

                 g) A consumer in Brunswick, MD wrote on October 5, 2018:

           SHUDDER / VIBRATION BETWEEN 45 - 65 MPH. CAUSE WAS
           TORQUE CONVERTER. 85 - 90% OF VIBRATION WAS MITIGATED.
           CONTINUE TO HAVE STEADY VIBRATIONS 65 -70MPH AND
           ABOVE. DEALER ALSO INSTALLED NEW TIRES / WHEELS AND I
           HAVE HAD A ROAD FORCE BALANCE.

                 h) A consumer in Arlington, VA wrote on February 9, 2019:

           TRANSMISSION STARTED SLIPPING AT 50K MILES.

           SINCE I AM IN THE TRANSPORTATION SERVICE INDUSTRY, I
           KNOW MANY PEOPLE THAT HAVE TRANSMISSION ISSUES ON
           ESCALADES.


           48.     A search for “2017 GMC Canyon” on the NHTSA website yields a

  number of complaints from consumers experiencing the transmission defect.12 For

  instance:

                 a) A consumer in Norman, OK wrote on February 5, 2018:

           THE GMC 2017 CANYON VIBRATES AT HIGHWAY SPEED 60MPH TO
           70MPH. THE 2ND DAY AFTER I BOUGHT IT TOOK IT ON LONG TRIP
           FOUND IT HAD VIBRATION PROBLEMS. AFTER TAKING IT TO THE
           DEALERSHIP FOR TIRE BALANCE TWICE REPLACED FRONT
           WHEEL BEARING THEN TRANSMISSION FLUSH. THEN AFTER
           TRANSMISSION FLUSH HAD VIBRATION BETWEEN 40-45 THEY
           SAID IT WAS NORMAL THAT THERE WAS NOTHING ELSE THEY
           COULD DO. DUE TO VIBRATIONS OVER TIME THIS CONCERNS ME.
           FOR BEING STRANDED OR WORSE CAUSING AN ACCIDENT FROM
           SOMETHING COMING LOOSE. I`VE ALREADY HAD TO TIGHTEN UP
  12
         https://www.nhtsa.gov/vehicle/2017/GMC/CANYON/PU%25252FEC/4WD,
  last accessed March 12, 2019.
                                            22
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19        PageID.811   Page 23 of 192


           MY SPARE TIRE. I BOUGHT THIS PICKUP FOR LONG TRIPS SINCE
           I`VE RETIRED. LIKE THE ONE MY WIFE AND I ARE GOING ON IN
           JUNE OF THIS YEAR. I ALSO FEEL IF THERE GOING TO SELL CRAP
           LIKE THIS THEY NEED TO PUT THE VIBRATION ISSUES ON THE
           ACCESSORY `LIST SO BUYERS WILL HAVE THE OPTION WHETHER
           TO BUY OR NOT. I WOULD HAVE NOT BOUGHT A $40,000.00
           VIBRATOR!!

                 b) Another consumer wrote on August 1, 2018:

           TRANSMISSION BEGAN SHIFTING HARD. BEFORE LONG WHOLE
           TRUCK RATTLED WHEN SHIFTING. ALMOST A GRINDING SOUND.
           CHEVY DIAGNOSED TORQUE CONVERTER HAS GONE BAD. BACK
           ORDERED FOR 2 WEEKS.

           A consumer in Vero Beach, FL wrote on December 31, 2018:

           TORQUE CONVERTER FAILS AT 12000 MILES FOR MANY. THERE
           IS A GMC NOTICE OUT SINCE 2016. MINE FAILED AT 16000 MILES
           AND THE ONE THEY REPLACED WILL LIKELY FAIL AGAIN IN
           ANOTHER 16K MILES. THIS IS BAD. I NOTICED IT WHEN I PRESSED
           ON THE ACCELERATOR AND AS I INCREASED SPEED UP TO 45
           MPH. IT RATTLED AND ROCKED BADLY. THE GMC REPAIRMAN
           SAID, "YEAP.....EVER SINCE 2016 ALL THESE DAMN TORQUE
           CONVERTERS HAVE BEEN FAILING IN THE CANYONS AND
           COLORADOS BECAUSE GM AND CHEVY CHANGED THE SIZE AND
           STRENGTH OF THE METAL USED IN ORDER TO REDUCE THE
           WEIGHT OF TRHE VEHICLE. WE WILL REPLACE IT, BUT I CAN
           ASSURE YOU IT WILL FAIL AGAIN AND YOU'LL HAVE TO BRING
           IT BACK TO USE FOR CHANGE OUT AGAIN." WOW....WHAT A
           BUNCH OF CRAP.

           49.     A search for “2016 Chevrolet Camaro” on the NHTSA website yields

  a number of complaints from consumers experiencing the transmission defect.13 For

  instance:

                 a) A consumer in Pelham, AL wrote on February 27, 2019:
  13
      https://www.nhtsa.gov/vehicle/2016/CHEVROLET/CAMARO/C/RWD,                 last
  accessed March 12, 2019.
                                             23
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19     PageID.812   Page 24 of 192



           WHEN DRIVING, THE VEHICLE WILL VIBRATE/SHUDDER
           PERIODICALLY. WHEN PULLING INTO TRAFFIC, SOMETIMES
           IT DOES NOT SHIFT PROPERLY AND PRESENTS A DANGER.
           THE DEALER FLUSHED THE TRANSMISSION FLUID
           RECENTLY, BUT IT IS STARTING TO HAPPEN AGAIN.

               b) A consumer in Hendersonville, NC wrote on January 17,
                  2019:

           ISSUE 1 - 8 SPEED AUTOMATIC TRANSMISION IS SHIFTING
           HARD BETWEEN GEARS AND ALSO HAS A SHUTTER AT LOW
           ENGINE RPM BETWEEN 1200 TO 1500 RPM. THE SHUTTER
           WILL OCCUR IN MOST GEARS. ESPECIALLY NOTICEABLE
           WHEN USING CRUISE CONTROL. IT HAPPENS IN ALL ROADS
           IN ALL CONDITIONS AND AT VARIOUS SPEEDS + GEAR...

               c) A consumer in Windsor Locks, CT wrote on November 20,
                  2018:

           THE 8 SPEED AUTOMATIC TRANSMISSION HAS A SHUTTER
           AT LOW ENGINE RPM BETWEEN 1200 TO 1500 RPM. THE
           SHUTTER WILL OCCUR IN 2ND, 3RD, 4TH, 5TH, AND 6TH
           GEAR WHEN ENGINE RPM IS 1200 TO 1500. THE VEHICLE HAS
           10,000 MILES ON IT. THIS HAPPENS ON OPEN ROADS IN ALL
           CONDITIONS AND AT VARIOUS SPEEDS + GEAR.

               d) A consumer in Anderson, SC wrote on August 25, 2018:

           WHEN YOU GOING DOWN THE ROAD TRANSMISSION 7/8
           GEAR SHUTTERS LIKE IT'S SLIPPING

               e) A consumer in Temple Hills, MD wrote on March 19, 2018:

           I BOUGHT MY CAR IN SEPT. 2016 AFTER THE FIRST COUPLE
           OF MONTHS AT RANDOM TIMES THE TRANSMISSION
           MAKES A BOOM SOUND WHEN SLOWING DOWN FROM
           SPEEDS OVER 55 MPH OR DURING ACCELERATION FROM
           STOP AND GO RUSH HOUR TRAFFIC IT'S AS IF THE
           TRANSMISSION HAS TO CATCH UP WITH THE
           ACCELERATOR. I GET MONTHLY DIAGNOSTICS AND
           NOTHING SHOWS UP AS AN ISSUE.
                                          24
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19         PageID.813   Page 25 of 192



           50.     A search for “2017 Chevrolet Silverado” on the NHTSA website yields

  a significant number of complaints from consumers experiencing the transmission

  defect.14 For instance:

                 a) A consumer in Elk River, MN wrote on July 20, 2018:

           8 SPEED TRANSMISSION CLUNKS WHEN SHIFTING INTO 2
           GEAR AND AT TIMES FEELS LIKE YOU GOT REAR ENDED.
           WHEN IT DOWN SHIFTS INTO THE LOWER GEARS ITS ALSO
           CLUNKS AND IS NOT SMOOTH. THIS IS HAPPENING WHEN
           GOING AT SLOW SPEEDS AND IS WORSE AFTER A COLD
           START. THE VEHICLE SHIFTS FINE AT HWY SPEEDS. I HAVE
           ALREADY BROUGHT IT TO THE DEALERSHIP TWICE AND
           PROBLEM IS STILL THERE. TALKING TO OTHER PEOPLE
           WITH GM 8 SPEED TRANSMISSION AND THEY ARE HAVING
           THE SAME ISSUE. 8 SPEED TRANSMISSION NEEDS
           RECALL.POSSIBLY TORQUE CONVERTER.

                 b) A consumer in Coalton, WV wrote on July 18, 2018:

           ENGINE HESITATION, OR MISFIRING. JERKING, OR
           TRANSMISSION SHUTTERING WHEN ENGINE IS AT LOW
           RPM AND ON INCLINE. (I.E. WHEN TRAVELING ABOUT
           45MPH AND START UP A HILL, THE RPM'S ARE ABOUT 1300
           AND THE TRANSMISSION DOESN'T GEAR DOWN, SO IT
           STARTS SHUTTERING UNTIL YOU GIVE IT MORE
           ACCELERATION THAN USUAL.) AFTER DEALING WITH THIS
           ISSUE FOR NEARLY 8 MONTHS AND 15K MILES, I BELIEVE
           THIS SAFETY ISSUE SHOULD BE RECALLED. DEALER
           ORIGINALLY ACKNOWLEDGE THE PROBLEM BUT WAS
           UNSURE OF THE CAUSE. AFTER 5 REPAIR ATTEMPTS THE
           DEALER SAY THEY CAN'T DUPLICATE AND THE VEHICLE
           PERFORMS AS DESIGNED.

                 c) A consumer in Clovis, CA wrote on May 9, 2018:
  14

  https://www.nhtsa.gov/vehicle/2017/CHEVROLET/SILVERADO%2525201500/P
  U%25252FCC/4WD, last accessed November 30, 2018.
                                             25
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19     PageID.814   Page 26 of 192



           TRANSMISSION ABRUPTLY SHIFTING. FEEL LIKE THE
           TRUCK IS BEING HIT BY ANOTHER VEHICLE. I DON'T KNOW
           WHEN IT'S GONNA DO IT BUT WHEN IT DOES, ITS SCARY.
           THE OTHER DAY WHILE TRYING TO BACK UP INTO MY
           DRIVE WAY, THE WOULD NOT MOVE WHEN I PUSHED ON
           THE PEDAL. THEN ON IT’S OWN, THE TRUCK BURNED
           RUBBER BACKWARDS WHEN I TOOK MY FOOT OFF OF THE
           GAS PEDAL. I ALMOST DROVE INTO MY GARAGE! THIS
           TRUCK IS NOT SAFE AND NEEDS TO BE REMOVED FROM
           SERVICE! THIS IS AN ONGOING PROBLEM THAT YOU NEVER
           KNOW WHEN IT'S GOING TO HAPPEN DURING YOU DRIVE.

               d) A consumer in Morgantown, PA wrote on March 27, 2018:

           VEHICLE HESITATION AND SURGES IN ACCELERATION.
           THIS CONDITION IS A SAFETY ISSUE AS IT HESISTATES
           PULLING INTO TRAFFIC, SURGES IN ACCELERATION HAVE
           CAUSED LOSS OF TIRE TRACTION ON ICE COVERED
           ROADWAYS NEARLY RESULTING IN A COLLISION.
           DEALERS HAVE ACKNOWLEDGED AN ISSUE BUT ADVISE
           THEY ARE STILL WAITING ON A FIX FROM GM.

               e) A consumer in Sophia, NC wrote on March 22, 2018:

           PURCHASED MY 17 CHEVROLET SILVERADO 1500 ON
           11/28/17 AND RETURNED IT TO THE DEALERSHIP ON 12/1/17.
           THIS WAS DUE TO A SEVERE SHUDDERING & SHIFTING IN
           THE TRANSMISSION & SEVERE SHAKE IN THE FRONT END
           AT 70-90MPH. THEY BALANCED & ROTATED THE TIRES,
           SAYING THE ISSUE WAS FIXED, I PICKED THE VEHICLE
           BACK UP ON 12/4/17 BUT THE ISSUE WAS NOT FIXED & AN
           ELECTRICAL ISSUE HAD ALSO OCCURRED. I TOOK THE
           VEHICLE BACK ON 12/7 /18 WITH THE SAME COMPLAINTS
           REGARDING THE TRANSMISSION & SHAKING IN THE FRONT
           END, AS WELL AS THE ELECTRICAL ISSUE. THE DEALERSHIP
           CALLED ME ON 12/8/17, TOLD ME THEY HAD BEEN UNABLE
           TO DUPLICATE THE ISSUES, FINDING NOTHING WRONG. I
           LEFT IT OVER THE WEEKEND, WENT IN MONDAY MORNING
           & SPOKE TO THE SERVICE MANAGER DIRECTLY. HE TOLD
           ME HE HAD PURCHASED THE SAME VEHICLE WITH THE
           SAME TRANSMISSION ISSUES. SAID THERE WAS A POSSIBLE
                                          26
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19     PageID.815   Page 27 of 192


           FIX BY EXCHANGING THE TRANSMISSION FLUID & THEY
           WOULD USE A NEW MACHINE PICO TO CHECK IT OUT. THEY
           HAD TO REPLACE THE TORQUE CONVERTER DUE TO
           MALFUNCTIONING & PERFORM A PROGRAMMING MODULE
           UPDATE ON RADIO, I PICKED IT UP ON 12/22/17, ISSUE WITH
           THE TRANSMISSION WAS STILL NOT RESOLVED. I TOOK IT
           TO A DIFFERENT DEALERSHIP FOR TRANSMISSION
           SHUDDER, SHIFT & SHAKE ISSUE MOST NOTICEABLE AT 70-
           90MPH, & RADIO ISSUE. THEY WERE ADVISED TO PERFORM
           A MODULE UPDATE ON THE TRANSMISSION & GIVEN 2
           OPTIONS ON THE RADIO, THEY CHOSE TO REPLACE THE
           SCREEN. I TOOK IT BACK TO THAT SAME DEALERSHIP,
           MODULE UPDATE MADE TRANSMISSION/FRONT END ISSUE
           WORSE, ESPECIALLY COMING OUT OF A CURVE. THEY'VE
           REPLACED MY 2 BACK TIRES SAID THEY WERE BAD &
           SHOULD FIX THE SHAKING ISSUE IN THE FRONT END.
           UNABLE TO DUPLICATE TRANSMISSION ISSUES THUS THEY
           CANNOT REPAIR IT. OWNERS WITH THE SAME ISSUES ARE
           BEING TOLD GM KNOWS BUT CAN'T FIX TRANSMISSION
           ISSUE.

               f) A consumer in Parker, CO wrote on February 27, 2018:

           TRUCK EXHIBITS A ROUGH IDLE AFTER TRUCK IS DRIVEN
           AND WARM. IDLE CAUSES TEH TRUCK TO SHAKE AND
           FEELS LIKE IT WILL DIE AT STOPS. RPM DROPS BELOW 300
           RPM THEN GOES BACK TO 490 RPM. IN ADDITION THE
           TRUCK WILL START TO SHAKE AND VIBRATE AT HIGHWAY
           SPEEDS OF 75-80 MPH. GMC SERVICE PERFORMED TSB
           CHANGING OUR ENGINE MOUNTS BUT THAT HAS NOT
           FIXED THE ISSUE. THIS IS A KNOWN ISSUE ON SILVERADOS
           AND NO FIX IN SITE. CONCERNED WITH SEAT VIBRATION
           THIS IS A SAFETY ISSUE DUE TO POTENTIAL DRIVE TRAIN
           PART FAILURE.

               g) A consumer in Edmond, OK wrote on February 26, 2018:

           8 SPEED TRANSMISSION SHIFT VERY ROUGH FROM 1-2 AND
           2-1 GEARS, FREQUENTLY HESITATES, MAKES CLUNKING
           SOUND. HAVE TAKEN IT TO GM DEALER AND AM
           INFORMED THAT YES, THAT'S THE WAY THE 8 SPEEDS ARE.
           THIS IS A $50K+ TRUCK. THIS TRANSMISSION ISSUE CAUSES
                                          27
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19      PageID.816   Page 28 of 192


           AND CAN CAUSE HESITATION WHEN NEEDING TO
           ACCELERATE, THUS CREATING A SAFETY HAZARD.

               h) A consumer in Suwanee, GA, wrote on February 13, 2018:

           TRANSMISSION SHIFTS HARD AND VEHICLE SURGES AT
           LOW SPEED WITH ACCOMPANING "CLUNK". PROBLEM
           OCCURS IN BOTH UPSHIFT AND DOWN SHIFT. DEALER
           INFORMS ME THAT IS A “LEARNING” CURVE FOR VEHICLE
           TO UNDERSTAND MY DRIVING HABITS. HOWEVER I SEE ON
           SEVERAL AUTOMOTIVE FORUMS THAT THIS HAS BEEN AN
           ISSUE FOR SOME TIME AND HAS YET TO BE RESOLVED.

               i) A consumer in Iron Mountain, MI wrote on February 1, 2018:

           THE CONTACT OWNS A 2017 CHEVROLET SILVERADO 1500.
           WHILE DRIVING 25 MPH, THE VEHICLE SHIFTED HARD
           FROM FIRST TO SECOND GEAR. THE FAILURE OCCURRED
           EVERYDAY SINCE THE VEHICLE WAS PURCHASED IN APRIL
           OF 2017. THE VEHICLE WAS TAKEN TO O'REILLY
           CHEVROLET (6160 E BROADWAY BLVD, TUCSON, AZ 85711)
           WHERE IT WAS DIAGNOSED THAT THE TRANSMISSION
           CONTROL MODULE FAILED. THE DEALER REPROGRAMMED
           THE TRANSMISSION, WHICH FAILED TO REMEDY THE
           FAILURE. THE VEHICLE WAS BROUGHT BACK TO THE
           DEALER AND THE VALVE BODY FOR THE TRANSMISSION
           WAS REPLACED AND THE TRANSMISSION FLUID WAS
           CHANGED. THE FAILURE RECURRED. THE
           MANUFACTURER WAS NOTIFIED OF THE FAILURES. THE
           FAILURE MILEAGE WAS 16,000.

               j) A consumer in Temple Hills, MD wrote on January 6, 2018:

           NOTICED AFTER PURCHASE THAT THERE IS VIBRATION
           LIKE A BAD TIRE 35-42 MPH.

           VIBRATION FELT IN SEAT, CONSOLE AND STEERING WHEEL
           58-65 MPH. TRANSMISSION DOWN SHIFTS HARD
           SOMETIMES FEELS LIKE BEING BUMPED FROM BEHIND, IT
           ALSO HESITATES AND JERKS AFTER LETTING OFF THE
           ACCELERATOR AND ACCELERATING AGAIN BETWEEN 25-
           45 MPH.
                                           28
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19   PageID.817   Page 29 of 192



           WHEN ACCELERATING IT SURGES, JERKS AND STUMBLES.
           SOMETIMES WHEN ACCELERATING THE TRANSMISSION
           DOWNSHIFTS AND HANGS IN THAT GEAR UNTIL YOU LET
           OFF THE ACCELERATOR.

           UNDER HEAVY ACCELERATION THERE IS VIBRATION IN
           THE POWER TRAIN AND THE TRANSMISSION SEEM NOISY.
           AT 25 MPH IT SHUTTERS LIKE THE TRANSMISSION IS IN TO
           HIGH OF A GEAR UNDER LIGHT ACCELERATION.

           RETURNED TO WALDORF CHEVROLET WHERE I
           PURCHASED IT AND WAS TOLD THEY BALANCED 2 TIRES
           AND RESET THE ROAD FORCE.SCANNED TRANSMISSION NO
           CODES TRANSMISSION OK AFTER SHOP FOREMAN ROAD
           TESTED FOR 21 MILES NO OTHER REPAIRS NEEDED.

           PICKED IT UP DRIVING HOME NOTICED ALL THE PROBLEMS
           WERE STILL THERE AND AFTER INSPECTION OF MY
           WHEELS NOTICED THAT THE WHEELS WERE BALANCED
           STILL HAD THE OLD WEIGHTS STILL ON THE WHEELS WITH
           NEW WEIGHTS ALSO.

           MADE ANOTHER APPOINTMENT THIS TIME TO HAVE SHOP
           FOREMAN (RICK) RIDE WITH ME TO SHOW HIM WHAT IT
           WAS DOING WHICH WE DID AND LEFT MY TRUCK AGAIN.

           AFTER 8 DAYS I AM TOLD IT WAS READY I WAS TOLD THEY
           DID A PICO SCOPE TEST AND THE DRIVESHAFT WAS BEING
           REPLACED THEN ONLY TESTED IT WAS OK. CHECKED RUN
           OUT ON FLANGES ALL WITHIN SPECS. FOUND THE RIGHT
           REAR TIRE BAD. THEY PUT STEEL WHEEL FROM ANOTHER
           TRUCK ON AND ROAD TESTED WITH NO CHANGE. THEY
           DROVE ANOTHER TRUCK AND IT RIDES THE SAME. EVEN
           HAS THE SHUTTERS ON HARD ACCELERATION. SAID THEY
           CALLED GM TAC BACK AND THEY DONT SEE A PROBLEM
           WITH THIS.

           WRITTEN DOCUMENTS BE SENT VIA MAIL.

           MADE ANOTHER APPOINTMENT

                                      29
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19        PageID.818    Page 30 of 192


                 k) A consumer in Kerman, CA wrote on October 27, 2017:

           TRANSMISSION ON MY NEW 2016 Z71 LT 4X4 JUMPS INTO
           LOW GEAR WHEN SLOWING DOWN. I TOOK IT TO THE
           DEALERSHIP MULTIPLE TIMES, BUT KEEP GETTING TOLD IT
           SHIFTS FINE. TOOK IT AGAIN AND HAD A MANAGER DRIVE
           THE TRUCK WITH ME INSIDE AND AGREED THE
           TRANSMISSION WAS NOT GETTIN INTO GEAR IN A NORMAL
           WAY. TOON IT BACK TO GET IT FIXED AND WAS TOLD
           TRANSMISSION IS FINE. I NEED THIS FIXED OR I WILL BE
           RETURNING HE TRUCK AS A LEMON TITLE.

                 l) A consumer in Moultonboro, NH wrote on April 5, 2017:

           THE CONTACT OWNS A 2017 CHEVROLET SILVERADO 1500.
           WHILE DRIVING 45 MPH, THE TRANSMISSION FAILED TO
           SHIFT PROPERLY AND MADE A CLUNKING SOUND. THE
           FAILURE RECURRED MULTIPLE TIMES. THE VEHICLE WAS
           TAKEN TO A DEALER WHERE IT WAS DIAGNOSED THAT THE
           TRANSMISSION    FAILED   AND    NEEDED    TO   BE
           REPROGRAMMED. THE VEHICLE WAS REPAIRED, BUT THE
           FAILURE RECURRED. THE MANUFACTURER WAS MADE
           AWARE OF THE ISSUE. THE APPROXIMATE FAILURE
           MILEAGE WAS 30.

           51.     A search for “2015 GMC Sierra” on the NHTSA website also yields a

  number of complaints from consumers experiencing the transmission defect.15 For

  instance:

                 a) A consumer in Anniston, AL wrote on August 7, 2015:

           THE CONTACT OWNS A 2015 GMC SIERRA. THE CONTACT STATED
           THAT WHILE DRIVING AT VARIOUS SPEEDS, THE TRANSMISSION
           VIBRATED CAUSING A HESITATION WHEN THE GEARS SHIFTED.
           THE CONTACT MENTIONED THAT THE FAILURE WAS MOST
           SEVERE WHILE DRIVING AT SPEEDS BETWEEN 40-50 MPH. THE
  15
                                                                                     ,
  https://www.nhtsa.gov/vehicle/2015/GMC/SIERRA%2525202500/PU%25252FC
  C/4WD, last accessed July 2, 2019.
                                            30
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19        PageID.819   Page 31 of 192


           VEHICLE WAS TAKEN TO A DEALER WHO CHANGED THE GEAR
           RATIO AND ADJUSTED THE REAR END. THE VEHICLE WAS
           REPAIRED, BUT THE FAILURE RECURRED. THE MANUFACTURER
           WAS NOTIFIED OF THE FAILURE. THE FAILURE MILEAGE WAS 250.

           52.     A search for “2016 GMC Sierra” on the NHTSA website also yields a

  significant number of complaints from consumers experiencing the transmission

  defect.16 For instance:

                 a) A consumer in Kingston, MA wrote on November 6, 2018:

           THE CONTACT OWNS A 2016 GMC SIERRA 1500. WHILE
           DRIVING 65 MPH IN STOP AND GO TRAFFIC, THE CONTACT
           DETECTED A SHUTTER AND HEARD AN ABNORMAL NOISE
           WHEN SHIFTING GEARS. THE VEHICLE WAS TAKEN TO
           MARTY'S BUICK GMC … WHERE THE TRANSMISSION WAS
           REPROGRAMMED AND FLUSHED. THE VEHICLE WAS THEN
           TAKEN TO BEST CHEVROLET . . . WHERE THE CONTACT WAS
           INFORMED THAT THE CAUSE OF THE FAILURE COULD NOT
           BE DETERMINED. THE VEHICLE WAS NOT REPAIRED. THE
           MANUFACTURER WAS MADE AWARE OF THE FAILURE. THE
           FAILURE MILEAGE WAS 96,794.

                 b) A consumer in Franklin, TN wrote on October 27, 2018:

           TRANSMISSION   SHIFTS  ABRUPTLY    AND   TORQUE
           CONVERTER CAUSES SHUDDER AT HIGHWAY SPEEDS.
           TRUCK HAS BEEN SERVICED TWICE FOR THE SAME ISSUE
           BY DEALER AND DEALER RECENTLY TOLD ME PROBLEM IS
           UNRESOLVABLE.

                 c) A consumer in San Jose, CA wrote on September 21, 2018:

           TRANSMISSION - WHEN DRIVING THE VEHICLE IT DOES A
           HARD SHIFT WHEN ACCELERATING AND DECELERATING. I
           HAVE TAKEN THE VEHICLE INTO THE DEALER TWICE. THEY
  16

  https://www.nhtsa.gov/vehicle/2016/GMC/SIERRA%2525201500/PU%25252FR
  C/4WD, last accessed November 30, 2018.
                                            31
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19       PageID.820     Page 32 of 192


           ARE SAYING THAT IS A “STATE OF THE ART” COMPUTER
           THAT NEEDS TO BE RESET!!! I AM TAKING IT BACK IN FOR
           A 3RD TIME. THE CARE IS 2 YEARS OLD WITH 31 K MILES.

               d) A consumer in Middleville, MI wrote on August 8, 2018:

           8 SPEED TRANSMISSION BUCKS, HESITATES, LURCHES
           FORWARD, CLUNKS, WHILE STARTUNG ACCELERATION OR
           COMING TO A STOP. I TRY TO KEEP A BIG GAP BETWEEN MY
           TRUCK AND CARS IN FRONT OF ME AT STOP SIGNS
           BECAUSE IT RANDOMLY LURCHES FORWARD AND I
           ALMOST HAVE BUMPED CARS IN FRONT OF ME. I HAVE HAD
           THE TRUCK INTO THE DEALER SO MANU TIMES TO FIX THE
           VIBRATION ISSUES AS WELL, THEY SAID 3 TIRES THAT
           CAME IN THE BRAND NEW TRUCK WERE DEFECTIVE SO I
           HAD TO REPLACE THEM ALL AND THE SHAKE IS STILL
           THERE, THE BALANCED, REBALANCED, ROAD FORCE
           BALANCE AND NOTHING WORKS. LAST TIME AT THE
           DEALER SAID IT IS PROBABLY THE TIRES, HE SAID DON’T
           ROTATE THEM AGAIN AND WHEN THEY WEAR OUT HE
           WILL PUT ME IN A BETTER TIRE. I AM PAST MY WARRANTY
           SO THE DEALER SAYS ANY COSTS ARE MY RESPONSIBILITT,
           IF THE NHTSA COULD PLEASE STEP IN TO ASSIST US TO
           MAKE GM FIC THEAE VEHICLES WHICH ARE A SAFETY
           HAZARD.

               e) A consumer in Bradley, IL wrote on July 30, 2018:

           TRUCK SHIFTS REALLY HARD AND IS UNPREDICTABLE. I
           ALMOST DROVE THROUGH MY GARAGE DOOR THE OTHER
           DAY SHIFTING TO DRIVE FROM REVERSE. TRUCK WILL
           LUNGE FORWARD OR DELAY IN SHIFTING. THERE HAVE
           BEEN A FEW TIMES IVE HAD TO SLAM ON THE BRAKES
           BEFORE I BACKED INTO SOMETHING. I HAVE BROUGHT IT
           IN 3-4 TIMES FOR THE ISSUE AND GMC WONT REMEDY THE
           PROBLEM.

               f) A consumer in Litchfield, IL wrote on March 20, 2018:

           PLEASE MAKE GM RESOLVE THE ISSUES WITH THE 8 SPEED
           TRANSMISSIONS IN THE TRUCKS. 2016 SL T Z71. I
           PURCHASED THE TRUCK NEW. IT'S NEVER SHIFTED
                                           32
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19   PageID.821   Page 33 of 192


           PROPERLY. HESITATIONS, CLUNKING, JERKING, SHUTTER,
           HARD DOWN SHIFTS .... EVERYTIME I TAKE IT IN, THEY SAY
           IT'S DUE FOR AN UPDATE. THE TRUCK HAS HAD 4 UPDATES
           AND NONE OF THEM HAVE FIXED A THING. I HAD IT IN
           BEFORE THE 36,000 MILE BUMPER TO BUMPER WARRANTY
           WAS UP AND WAS TOLD IT WAS UP TO DATE. THEN LAST
           WEEK, I TOOK IT IN AND WAS TOLD IT WAS "SEVERAL
           UPDATES BEHIND." (54,XXX) MILES. TO TOP IT OFF,
           GENERAL MOTORS WOULDN'T PAY FOR THE $400 UPDATE,
           WHICH DIDN'T FIX ANYTHING AT ALL!!! THE TRUCK
           JERKED BEFORE WE GOT A BLOCK FROM THE DEALERSHIP.
           GM SAYS THAT EVEN THOUGH THE TRUCK IS STILL UNDER
           A FACTORY 60,000 MILE POWERTRAIN WARRANTY,
           TRANSMISSION UPDATES ARENT COVERED. THE 120,000
           EXTENDED WARRANTY WOULDN'T COVER IT BECAUSE
           THEY SAY IT SHOULD BE COVERED UNDER THE FACTORY
           POWERTRAIN WARRANTY! I ABSOLUTELY LOVE THE
           TRUCK OTHER THAN THE JUNK TRANSMISSION IN IT. I
           DON'T THINK IT'S SAFE OR MUCH FUN HAVING A VEHICLE
           THAT STARTS TO GO THEN FALLS FLAT ON ITS FACE FOR A
           FEW SECONDS BEFORE SLAMMING INTO THE NEXT GEAR.
           THIS IS A MAJOR PROBLEM WITH A HUGE NUMBER OF
           TRUCKS. DON'T BELIEVE ME? GOOGLE “2016 SIERRA
           TRANSMISSION ISSUE” OR ANYTHING OF THE SORT. YOU'LL
           SEE. l'M REALLY NOT ASKING FOR MUCH. I DIDN'T WANT TO
           PUT MY FAMILY IN A POTENTIALLY UNSAFE VEHICLE .....
           YET HERE WE ARE. LIKE I SAID, l'M NOT ASKING FOR MUCH.
           ALL I WANT IS FOR MY TRUCK TO SHIFT NORMAL. TO GO
           WHEN IT NEEDS OR HAS TO. MY TRUCK HAS HAD 4
           UPDATES AND WAS SEVERAL UPDATES BEHIND LAST TIME,
           THAT'S ROUGHLY AN UPDATE EVERY 10,000 MILES AND
           NOW THEY'RE NOT COVERED? ON TWO SEPARATE
           OCCASIONS, IT'S SHIFTED SO HARD THAT IT JARRED MY
           NECK AND MADE IT SORE FOR A FEW DAYS IVE EVEN
           PULLED OVER ON THE SIDE OF THE ROAD THINKING WE
           WERE REAR-ENDED. SO HAS MY WIFE. NOT SAFE-NOT
           NECESSARY!

               g) A consumer in White House, TN wrote on September 15,
                  2017:


                                        33
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19        PageID.822   Page 34 of 192


           THIS ISSUE STARTED A FEW MONTHS AFTER I PURCHASED
           THE TRUCK TOOK IT TO TWO DEALERS THEY SAY ITS
           NORMAL. CALLED GMC & THEY HAVE NO RECALL. WHEN
           DRIVING THE TRUCK & HAVE TO SLOW DOWN IN TRAFFIC
           THE AUTOMATIC TRANSMISSION DOWN SHIFTS & HAS A
           VERY NOTICABLE JERK. WILL ACTUALLY JERK THE HOLE
           TRUCK. PEOPLE WHO HAVE RODE WITH ME TELL ME I HAVE
           A TRANSMISSION PROBLEM. WHAT CAN I DO

                 h) A consumer in Dayton, OH wrote on May 4, 2017:

           8 SPEED TRANSMISSION BUCKS, HESITATES, LURCHES
           FORWARD, CLUNKS, WHILE IN DRIVE. THE CONTINENTAL
           TIRES ARE CUPPING, WHICH GM SAYS IS CHARACTERISTIC
           OF THE BRAND. THE TRUCK VIBRATES WHILE AT 25MPH,
           AROUND 50MPHM AND 65-75MPH. WHILE IN AWD/4WD AT 30
           AND 50MPH, THE DRIVELINE MAKES A WHINING NOISE AND
           VIBRATES SOMETIMES.

                 i) A consumer in Grovetown, GA wrote on May 3, 2017:

           GM 8 SPEED TRANSMISSION IS FULL OF PROBLEM. IT
           CONSTANTLY HESITATES, HANG GEARS, BUCKS, AND
           POSES VARIOUS SAFETY CONCERNS. FOR INSTANCE IF
           MERGING ONTO THE HIGHWAY THE TRANSMISSION WILL
           HESITATE AND THE TRUCK WILL BE UNRESPONSIVE TO
           GAS PEDAL INPUT FOR A PERIOD OF TIME SOMETIMES UP
           TO 12 SECS. THIS HESITATION CAUSES A SAFETY CONCERN
           WHEN ATTEMPTING TO MERGE INTO TRAFFIC. GM
           ACKNOWLEDGES THESE CONCERNS BUT STATES THAT IT IS
           OPERATING AS DESIGNED BUT ARE WORKING ON
           SOFTWARE UPDATES TO IMPROVE TRANSMISSION
           PERFORMANCE. THIS HAS BEEN A CONSTANT ISSUE SINCE
           I PURCHASED THE TRUCK.

           53.     A search for “2017 GMC Sierra” on the NHTSA website also yields a

  significant number of complaints from consumers experiencing the transmission




                                            34
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19       PageID.823   Page 35 of 192


  defect.17 For instance:

               a) A consumer in Davie, FL wrote on April 15, 2017:

           HEAVY VIBRATION BETWEEN 1200 RPM AND 1500 RPM
           ANYWHERE BELOW 45 MPH AND ABOVE 70 MPH

               b) A consumer in Streator, IL wrote on July 20, 2017:

           TL* THE CONTACT OWNS A 2017 GMC SIERRA 1500. WHILE
           DRIVING 30 MPH, THE TRANSMISSION FAILED AFTER A
           COMPLETE STOP. WHEN THE ACCELERATOR PEDAL WAS
           DEPRESSED, THE RPMS INCREASED. WHEN SHIFTING FROM
           SECOND TO FIRST GEAR, THE TRANSMISSION SHIFTED INTO
           FIRST GEAR WITH EXTREME FORCE AND CAUSED THE VEHICLE
           TO ABRUPTLY ACCELERATE. THE CONTACT HAD TO ENGAGE
           THE BRAKE PEDAL WITH FORCE TO AVOID A CRASH. THE
           FAILURE WAS EXPERIENCED NUMEROUS TIMES. THE VEHICLE
           WAS TAKEN TO WALSH CHEVY BUICK GMC (2330 NORTH
           BLOOMINGTON STREET, STREATOR, IL, 61364 815-673-4333)
           WHERE THE TRANSMISSION SYSTEM WAS REPROGRAMMED
           TWICE AND THE ELECTRONIC CONTROL MODULE WAS
           REPLACED. HOWEVER, THE FAILURE WAS NOT CORRECTED. THE
           MANUFACTURER WAS NOTIFIED. THE FAILURE MILEAGE WAS
           112. UPDATED 08/30/17*LJ

               c) A consumer in Warren, MI wrote on July 27, 2017:

           TL* THE CONTACT OWNS A 2017 GMC SIERRA. WHILE DRIVING
           APPROXIMATELY 5 MPH, THE VEHICLE FAILED TO SHIFT OUT OF
           GEAR AND THERE WAS A DELAY OF THREE TO FOUR SECONDS
           BEFORE SHIFTING INTO SECOND GEAR. THE FAILURE RECURRED
           EVERY MORNING. THE VEHICLE WAS TAKEN TO THE DEALER
           (JIM CAUSLEY, LOCATED AT 38111 GRATIOT AVE, CLINTON
           TOWNSHIP, MI 48036) WHERE IT WAS CONFIRMED THAT GM WAS
           AWARE OF THE ISSUE. THE VEHICLE WAS NOT DIAGNOSED OR
           REPAIRED. THE MANUFACTURER WAS NOTIFIED OF THE
           FAILURE AND INFORMED THE CONTACT THAT THERE WAS NO
  17

  https://www.nhtsa.gov/vehicle/2017/GMC/SIERRA%2525201500/PU%25252FR
  C/4WD#complaints, last accessed March 16, 2019.
                                            35
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19       PageID.824   Page 36 of 192


           RECALL ON HIS VIN. NO FURTHER ASSISTANCE WAS OFFERED.
           THE APPROXIMATE FAILURE MILEAGE WAS 4,500. UPDATED
           11/13/17 *BF

               d) A consumer in Pembroke, MA wrote on October 17, 2017:

           UNINTENDED ACCELERATION – WHEN SLOWING DOWN TO
           COME TO A STOP THE VEHICLE WILL OCCASIONALLY ENGAGE A
           LOWER GEAR VERY SUDDENLY AND LURCH FORWARD. THE
           RESULTING FORCE IS ENOUGH TO OVERPOWER THE BRAKING
           EFFORT BEING PROVIDED BY THE DRIVER AND THE VEHICLE
           WILL MOVE FORWARD SEVERAL FEET BEFORE THE DRIVER CAN
           REACT AND APPLY MORE BRAKING FORCE TO STOP THE
           VEHICLE. THE ISSUE OCCURS RANDOMLY AND INFREQUENTLY
           AT VERY SLOW SPEEDS (5-10MPH). THERE HAVE BEEN SEVERAL
           OCCASIONS WHERE I’VE BEEN BRAKING TO STOP AT A STOP
           LIGHT AND BEEN FORCED INTO THE MIDDLE OF AN
           INTERSECTION. I’M CONCERNED THE ISSUE COULD CAUSE THE
           VEHICLE TO STRIKE THE CAR IN FRONT OF IT OR A PEDESTRIAN
           CROSSING IN FRONT OF THE VEHICLE AS IT STOPS FOR A
           CROSSWALK. MULTIPLE UNSUCCESSFUL REPAIR ATTEMPTS
           HAVE BEEN MADE BY THE DEALER. I ATTEMPTED TO FORCE THE
           MANUFACTURER TO BUY THE VEHICLE BACK FROM ME
           THROUGH THE MASSACHUSETTS LEMON LAW AND SINCE THAT
           TIME THEY HAVE DENIED THE EXISTENCE OF A PROBLEM. I
           HAVE SEEN SEVERAL INSTANCES ONLINE WHERE CONSUMERS
           WITH THE IDENTICAL VEHICLE (ALL WITH THE 8 SPEED
           TRANSMISSION) COMPLAINED OF THE SAME PROBLEM.

               e) A consumer in Trussville, AL wrote on October 25, 2017:

           VIBRATION 65+ MPH, FELT IN STEERING WHEEL AND SEAT.

           STEERING WHEELS QUIVERS AT 65+ MPH.

           TRUCK FEELS VERY UNSTABLE AT HIGHWAY SPEEDS.

           DEALER STATES IT'S NORMAL.

               f) A consumer in Charlotte, NC wrote on February 23, 2018:


                                           36
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19      PageID.825   Page 37 of 192


           TRANSMISSION HARSH 1-2 SHIFT WHEN IT IS UNDER LIGHT
           THROTTLE AND SOMETIME DOES NOT SHIFT OR MAKE NOSE.
           GMC DEALER ARE AWARE ABOUT THIS ISSUES ON ALL GM
           TRUCK MODEL OF 2015 TO 2017 WITH 8SPED TRANSMISSION
           SINCE APRIL 2017. I HAVE ATTACHED DOCUMENTS GIVEN BY
           DEALER.

               g) A consumer in Dayton, OH wrote on June 1, 2018:

           WHEN DRIVING AT SLOW PARKING LOT SPEEDS OR WHEN
           COMING TO A COMPLETE STOP THE VEHICLE INTERMITTENTLY
           LUNGES, SURGES OR JOLTS, CAUSING THE VEHICLE TO MOVE
           FORWARD OR BACKWARDS UNANTICIPATED. SOMETIMES THE
           JOLT FEELS LIKE ANOTHER VEHICLE HAS HIT THIS VEHICLE
           FROM THE REAR, AGAIN CAUSING IT TO LUNGE FORWARD.

               h) A consumer in Germantown, MD wrote on June 15, 2018:

           I BOUGHT THIS TRUCK USED WITH 12,918 MILES ON IT, APRIL
           2018. WHEN DRIVING(ESPECIALLY ON HIGHWAY), AND
           CHANGING SPEEDS, TRANSMISSION CLUNKS AND LURCHES-
           AUTOMATIC TRANSMISSION. IT SOUNDS AND FEELS AS IF DRIVE
           TRAIN WILL FALL OUT. I HAVE TAKEN IT TO DEALER TWICE. THE
           FIRST TIME, THEY KEPT IT FOR 3 DAYS, THE SECOND TIME, FOR
           ONE. THE MECHANIC IS ABLE TO REPLICATE THE
           NOISE/LURCHING, BUT THEY ARE UNABLE TO FIND A CAUSE OR
           CORRECTION. THEY TELL ME IT IS NOT DANGEROUS, BUT I AM
           CONCERNED THAT THE NOISE/MOVEMENT, COULD CAUSE
           MYSELF OR ANOTHER FAMILY MEMBER TO SWERVE OR BRAKE
           HARD AND CAUSE AN ACCIDENT. THE MECHANIC HAS TRIED
           "UPDATING THE SOFTWARE" BUT THAT DID NOT FIX IT. SEVERAL
           OTHER GMC SIERRA OWNERS TELL ME THEY HAVE HAD SAME
           PROBLEM.

               i) A consumer in Barto, PA wrote on August 28, 2018:

           THE "CHEVY SAKE". AT SPEEDS OVER 70MPH EXCESSIVE
           VIBRATION INSIDE THE VEHICLE. THIS IS WELL DOCUMENTED
           ON-LINE, PARTICULARLY VARIOUS GM FORUMS AND YOU TUBE
           VIDEOS. IT IS MY UNDERSTANDING THAT GM DENIES IT IS A
           PROBLEM, BUT THEY HAVE BEEN DOING SOME BUY BACKS AND

                                           37
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19      PageID.826    Page 38 of 192


           IF YOU READ SOME OF THE DEALER BLOGS IT IS EVIDENT THAT
           GM KNOWS IT IS A PROBLEM.

               j) A consumer in Modesto, CA wrote on December 6, 2018:

           1. THE TRANSMISSION SHIFTS EXTREMELY ROUGH FROM 1ST TO
           2ND GEAR IN PARKING LOTS AT A SLOW SPEED AND ON NORMAL
           HIGHWAY OR STREET DRIVING AND EXPERIENCES THE SAME
           THING WHILE SLOWING DOWN TO STOP 2. THE ENGINE HAS
           RECENTLY BEEN HAVING A AWKWARD SHAKE TO IT WHILE IN
           IDEAL AFTER IT HAS BEEN RUNNING AND WARM 3. WHILE
           BACKING UP AND TURNING THE WHEEL, THE FRONT
           SUSPENSION WILL LET OUT A LOUD CLUNK SOUND AND THE
           SOUND WILL RETURN WHEN TURNING THE WHEELS BACK
           FORWARD AFTER PUTTING IT INTO DRIVE.

               k) A consumer in Cheyenne, WY wrote on December 18, 2018:

           I HAVE HAD SEVERAL INSTANCES WHERE YOU PUSH THE
           ACCELERATOR AND YOU START TO GO AND THEN IT JUST STOPS
           MOVING LIKE THE TRANSMISSION HAS DISENGAGED. STARTED
           TO TURN INTO ONCOMING TRAFFIC THIS MORNING AND HAD TO
           STOP AS AS IT DID THIS AND I WAS GOING TO GET HIT!!! IT DOES
           IT A LOT, FIRST TIME I WOULD HAVE BEEN HIT!!! GM SAYS THEY
           KNOW IT'S A PROBLEM, AT SHOP NOW AGAIN FOR IT! GOING TO
           GET SOMEONE KILLED!!!!

               l) A consumer in Selma, AL wrote on January 10, 2019:

           TRANSMISSION HAS SURGING AND HESITATION. DEALER
           CANNOT FIX.

               m) A consumer in Wausau, WI wrote on February 4, 2019:

           TRUCK LAGS POWER WHEN PRESSING THE GAS PEDAL AT TIMES
           AFTER PUTTING TRANSMISSION INTO DRIVE FROM REVERSE.
           TRANSMISSION SHIFTS HARD INTO AND OUT OF FIRST GEAR AND
           AT TIMES FEELS LIKE IT IS SKIPPING 2ND GEAR DURING A
           DOWNSHIFT.

               n) A consumer in Danville, CA wrote on March 12, 2019:

                                          38
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19        PageID.827   Page 39 of 192


           TRANSMISSION SHIFT FROM 1ST GEAR. THERE IS A PROBLEM IN
           THE GEAR SHIFT FROM 1ST TO 2ND IT SLAMS THE TRANSMISSION
           WHEN YOU STOP AND START. THERE IS A HEATER IN THE
           TRANSMISSION THAT PUTS EXTRA DEGRADATION ON THE OIL
           CAUSING IT TO NEED REPLACEMENT VERY EARLY. DEALER
           KNOWS OF THE ISSUE BUT HAS NO FIX FOR IT ONLY STATED
           THEY NOTED THE FILE IN CASE IT FAILS. UNACCEPATABLE FOR
           A 55,000. PLEASE LOOK INTO THIS.

           54.     A search for “2018 GMC Canyon” on the NHTSA website also yields

  a significant number of complaints from consumers experiencing the transmission

  defect.18 For instance:

                 a) A consumer in Louisville, KY wrote on August 28, 2018:

           TRANSMISSION JERKS FROM 4TH TO 5TH. SOMETIMES FEELS
           LIKE SOMEONE HIT YOU IN THE REAR ENDED.

                 b) A consumer in Louisville, KY wrote on September 7, 2018:

           TRANSMISSION CLUNKS FEELS LIKE YOUR HIT IN THE REAR END.
           I THOUGHT I WAS REAR ENDED 3 TIMES SO FAR. MY
           TRANSMISSION SURGES FORWARD FROM 4TH TO 5TH GEAR.
           VERY DANGEROUS TO WEAR I DON’T WANT TO DRIVE THE
           TRUCK.

                 c) A consumer in Glasgow, KY wrote on September 7, 2018:

           THE AUTOMATIC TRANSMISSION SHIFTS AGGRESSIVELY THE
           FIRST GEARS FROM A COLD STARTED ENGINE AFTER ENGAGING
           FROM    PARK TO DRIVE.      SLUGGISH SHIFTING AND
           ACCELERATION.

                 d) A consumer in New Hill, NC wrote on December 14, 2018:



  18

  https://www.nhtsa.gov/vehicle/2018/GMC/CANYON/PU%25252FEC/4WD#com
  plaints, last accessed March 16, 2019.
                                             39
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19         PageID.828    Page 40 of 192


           RUMBLING OF TRANSMISSION. CLUCKY START. GM DEALER
           ACKNOWLEDGES THE PROBLEM AND HAS TRIED TO REPAIR
           VEHICLE. GM SAYS AT THIS TIME THE TRUCK 8 SPEED
           TRANSMISSIONS ARE NOT FIXABLE.

           55.     A search for “2017 Chevrolet Colorado” on the NHTSA website also

  yields a significant number of complaints from consumers experiencing the

  transmission defect.19 For instance:

                 a) A consumer in Pensacola, FL wrote on April 30, 2018:

           8-SPEED AUTOMATIC TRANSMISSION IN INDECISIVE
           WHEN IT COMES TO SHIFTING BETWEEN LOWER GEARS
           WHILE DRIVING. TRANSMISSION MAKING CLUNKING
           "THUD" SOUND WHEN SHIFTING OUT OF PARK AND INTO
           REVERSE. GEAR HUNTING EXPERIENCED AT LOWER
           SPEEDS AND GEARS WHILE VEHICLE ATTEMPTS
           SHIFTING.

                 b) A consumer in Severna Park, MD wrote on June 21, 2018:

           8 SPEED TRANSMISSION HAS HARD SHIFT WHEN AT LOW
           SPEEDS AND WHEN GOING INTO REVERSE

                 c) A consumer in Fort Lauderdale, FL wrote on June 19, 2018:

           WHEN DRIVING AT LOW SPEEDS MY 8 SPEED AUTO
           TRANSMISSION - CLUNKS OR THUDS - SPECIALLY FROM 1ST
           - 2ND - ITS SOUNDS LIKE A BANG - TOOK IT TO DEALER -
           SAID CHEVY KNOWS ABOUT IT - BUT THERE IS NO FIX
           YET.....GREAT!

                 d) A consumer in Nixa, MO wrote on June 30, 2018:

           WHEN AUTOMATIC TRANSMISSION DOWNSHIFTS INTO 1ST
           GEAR COMING TO A STOP, IT DOES SO HARSHLY AND
  19

  https://www.nhtsa.gov/vehicle/2017/CHEVROLET/COLORADO/PU%25252FCC
  /RWD#complaints last accessed March 16, 2019.
                                             40
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19      PageID.829     Page 41 of 192


           LUNGES FORWARD. WHEN NOSING INTO A PARKING SPACE
           WITH A CONCRETE WALL AT THE FRONT OF THE PARKING
           SPACE, IF I HAD NOT ALLOWED ENOUGH SPACE FOR THE
           LUNGE, THE VEHICLE WOULD HAVE IMPACTED THE WALL.
           THIS CONDITION, ALONG WITH OTHER TRANSMISSION
           SHIFT IRREGULARITIES, HAPPENS PERIODICALLY AND I
           MUST REMAIN AWARE, ESPECIALLY COMING TO A STOP
           NEAR A CROSS WALK.

               e) A consumer in Wilmington, NC wrote on April 9, 2018:

           8 SPEED AUTOMATIC TRANSMISSION - ROUGH
           SHIFTING, USUALLY WHEN DRIVING BETWEEN 40 AND
           60 MILES PER HOUR. TRUCK INTERMITTENTLY FEELS
           LIKE IT IS RIDING OVER RUMBLE STRIPS.
           TRANSMISSION SEEMS TO BE HUNTING. POSSIBLE ISSUE
           WITH
           TORQUE CONVERTER.

               f) A consumer in Hood River, OR wrote on July 7, 2018:

           EXPERIENCING ELECTRICAL PROBLEMS CAUSING
           STARTING ISSUES, WHILE DRIVING FAILURES IN DASH
           INDICATOR LIGHS, SPEEDOMETER, TACHOMETER,
           SHIFT    CONTROL    INDICATOR    LIGHTS,    AND
           TRANSMISSION CONTROL. LOSS OF POWER TO THE
           POINT TRUCK ALMOST COMES TO A STOP AND THEN
           SURGES, TWICE IT HAS ACCELERATED TRAVELING UP
           TO 50FT ESTIMATED.

               g) A consumer in San Jose, CA wrote on September 13, 2017:

           THE CONTACT OWNS A 2017 CHEVROLET COLORADO.
           WHILE DRIVING AT AN UNKNOWN SPEED, THE VEHICLE
           ACCELERATED AND JERKED. ADDITIONALLY, THE BRAKES
           WERE APPLIED, BUT FAILED TO RESPOND AND THE BRAKE
           PEDAL TRAVELED TO THE FLOORBOARD. IN ADDITION, THE
           CONTACT HEARD AN ABNORMAL SCRATCHING NOISE.
           THERE WERE NO WARNING INDICATORS ILLUMINATED.
           THE VEHICLE WAS TAKEN SEVERAL TIMES TO GILROY
           CHEVROLET (6720 AUTOMALL CT, GILROY, CA 95020, 408-
           842-9301), BUT THEY WERE UNABLE TO DUPLICATE THE
                                           41
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19      PageID.830   Page 42 of 192


           BRAKE FAILURE. THE DEALER DIAGNOSED THE
           ACCELERATION FAILURE AS THE FOUR WHEEL DRIVE
           BEING ENGAGED. THE VEHICLE WAS NOT REPAIRED. THE
           MANUFACTURER WAS NOTIFIED AND PROVIDED CASE
           NUMBER: 8-4000-730943. NO FURTHER ASSISTANCE WAS
           PROVIDED. THE FAILURE MILEAGE WAS APPROXIMATELY
           17,759.

               h) A consumer in Columbia, SC wrote on August 19, 2018:

           THE VEHICLE HAS A SHUDDER IN THE TRANSMISSION
           UNDER LIGHT THROTTLE ACCELERATION BETWEEN
           ABOUT 50 AND 80 MPH ON THE HIGHWAY. IT FEELS AS IF I'M
           DRIVING OVER RUMBLE STRIPS ON THE ROAD FOR ABOUT
           A SECOND. THEN IT WILL STOP FOR A SECOND OR TWO,
           AND THEN SHAKE AGAIN FOR A SECOND. WITHOUT
           THROTTLE, NO SHAKING OCCURS. THIS HAS BEEN
           OCCURRING FOR ABOUT TWO WEEKS, OR PERHAPS THE
           LAST 500 MILES. IT MIGHT BE DESCRIBED BY BULLETIN 18-
           NA-177.

               i) A consumer in Bellflower, CA wrote on September 1, 2017:

           AIR    CONDITIONING      IS   INTERMITTENT/BLOWS
           WARM/EMITS FOG FROM VENTS. THE DEALER SAYS NO FIX
           AVAILABLE YET CITES PER DOC ID:5125499.SAYS
           ENGINEERING IS STUDYING PROBLEM. MINE STOPS
           WORKING-BLOWS WARM WITH IN 1/2 HOUR. ALSO IN
           STOP/GO TRAFFIC THE TRANSMISSION DOWNSHIFTS
           ABRUPTLY AND CAUSES TRUCK TO ACCELERATE
           FORWARD-HAVE TO APPLY BRAKES HARD TO AVOID
           COLLISION. DEALER SAYS CAN NOT REPEAT BUT SHIFTING
           IS CONSISTENTLY ABRUPT AND I HAVE ASKED ABOUT
           SOFTWARE UPDATES TO ALLIEVIATE THIS SAFTY
           CONCERN TO NO AVAIL

               j) A consumer in Parsonsburg, MD wrote on May 15, 2018:

           I HAVE HAD REPEATED ISSUES WITH THE TRANSMISSION
           AND THE TRANSMISSION WILL NOT SHIFT OUT OF 5TH
           GEAR WHEN IN TOW MODE AND WHEN TOWING LOAD

                                           42
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19     PageID.831   Page 43 of 192


           UNDER SPECIFICATIONS. I HAVE STARTED THE LEMON
           LAW PROCESS BUT THE MANUFACTURER HAS
           DENIED MY CLAIM AS OF TODAY.

               k) A consumer in Palermo, ME wrote on November 1, 2017:

           WHEN AUTOMATIC TRANSMISSION DOWNSHIFTS INTO 1ST
           GEAR COMING TO A STOP, IT LUNGES FORWARD. IF WHEN
           NOSING INTO A PARKING SPACE WITH ANY KIND OF POLE
           OR VEHICLE DIRECTLY IN FRONT OF MY TRUCK, NOT
           LEAVING ENOUGH SPACE MY TRUCK WOULD HIT
           WHATEVER. WHEN DRIVING SLOWLY WITH MY 8 SPEED
           AUTOMATIC TRANSMISSION SOMETIMES IT RATTLES AS IF
           I AM ON A RUMBLE STRIP AND SOMETIMES IT JUST CLUNKS
           OR THUDS. THIS AND OTHER SHIFT ISSUES MAKE ME EVEN
           MORE HYPER VIGILANT WHEN DRIVING. 6 MONTHS AFTER
           I PURCHASED MY BRAND NEW 2017 COLORADO, DURING A
           SPELL OF NEGATIVE DEGREE WEATHER I LOST THE
           FOLLOWING: MY CRUISE CONTROL, TRACTION CONTROL,
           FOUR-WHEEL DRIVE; MY ENGINE LIGHT CAME, OIL LIGHT
           ALL LIGHTS CAME ON AND MY RADIO STOPPED WORKING.
           I WAS TOLD BY MY CHEVY DEALER THAT THIS WAS
           NORMAL IN COLD WEATHER. NEXT, I WAS INFORMED IT
           MUST BE BECAUSE I WASHED MY VEHICLE THE DAY
           BEFORE. THIS WENT ON FOR A FEW MONTHS, WITH ME
           SHOWING THEM VIDEOS AND THEM TELLING ME THEY
           COULD NOT DUPLICATE THE ISSUE. OCTOBER OF 2018 THEY
           REPLACED MY RADIO BECAUSE EVIDENTLY THE RADIO
           HAD A BULLETIN THAT SHOWED ALL OF THE THINGS I HAD
           COMPLAINED ABOUT. I WANT TO SAY THIS HAPPENED IN
           EXCESS OF 10 OR MORE TIMES. DRIVING TO MY MOTHERS
           ONE EVENING IN THE DARK MY DASH LIGHTS WERE NOT
           DIMMING CORRECTLY AND THEN WENT OUT. AS I GOT TO
           A FOUR WAY INTERSECTION WITH CARS COMING THEY
           CAME ON SO BRIGHTLY I ALMOST GOT IN AN ACCIDENT
           WHICH PROMPTED ME TO MAKE AN APPOINTMENT AND I
           WASN'T WILLING TO HEAR SILLY EXCUSES.


               l) A consumer in Gadsden, AL wrote on October 25, 2018:


                                          43
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19      PageID.832    Page 44 of 192


           TRANSMISSION SHUDDER. FELLS LIKE DRIVING OVER
           RUMBLE STRIPS. GM KNOWS OF THIS ISSUE BUT KEEPS
           PUTTING THESE 8 SPEED TRANSMISSIONS ON THE ROAD.

               m) A consumer in Port Charlotte, FL wrote on May 15, 2018:

           AT 21000 MILES FELT LIKE DRIVING OVER RUMBLE STRIPS
           AND TACH WOULD MOVE IN CRUISE. DEALER FLUSHED
           TRANS. 4 MONTHS LATER AT 29000 MILES SAME PROBLEM
           BUT    NOW     SHIFTING   HARD    NOTICED    DURING
           ACCELERATION AND DECELERATION. CHANGED OUT
           CONVERTER AND FLUSH. NOW 3 MONTHS LATER AND
           ONLY 2500 MILES LATER IT HAS STARTED ALL OVER AGAIN.
           SO BACK TO THE DEALER I WILL GO. AM STARTING TO
           REGRET BUYING A CHEVY INSTEAD OF STAYING WITH MY
           TRUSTY FORD

               n) A consumer in Jackson, WI wrote on January 5, 2019:

           THE CONTACT OWNS A 2017 CHEVROLET COLORADO.
           WHILE DRIVING HIGHWAY SPEEDS, THE CONTACT
           NOTICED THAT THE TACHOMETER FLUCTUATED AND THE
           TRANSMISSION SHUDDERED. THE VEHICLE WAS TAKEN TO
           AN UNKNOWN DEALER WHERE IT WAS DIAGNOSED THAT
           THE TRANSMISSION TORQUE CONVERTER FAILED. THE
           DEALER REPLACED THE TORQUE CONVERTER AND THE
           TRANSMISSION WAS FLUSHED. THE DEALER ALSO
           REPROGRAMMED THE TRANSMISSION COMPUTER. THE
           MANUFACTURER WAS CONTACTED AND PROVIDED CASE
           NUMBER: 94982753540. THE MANUFACTURER ISSUED
           TECHNICAL SERVICE BULLETIN NUMBER: 4942742 PIE0405C
           (ENGINEERING INFORMATION TORQUE CONVERTER
           SHUDDER). THE APPROXIMATE FAILURE MILEAGE WAS
           13,500.

               o) A consumer in Mount Vernon, OH wrote on July 11, 2018:

           TRUCK BOGS DOWN, LOOSES POWER WHEN TAKING OFF
           FROM A STOP. FRONT TIRES FEEL LIKE THEY ARE SKIPPING
           EVEN THOUGH TRUCK IS IN 2 WHEEL DRIVE ESPECIALLY UP
           HILL. ONCE TRUCK GETS GOING IT RUMBLES AND
           VIBRATES SO MUCH IT BOTHERS YOUR EARS,
                                           44
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19       PageID.833    Page 45 of 192


           CONSTANTLY LOOSING POWER AND SPEED AS YOUR
           DRIVING. WAS TOLD IT WAS THE TORQUE CONVERTER AND
           IT WAS REPLACED. TRUCK CONTINUED TO HAVE SAME
           ISSUE. TRUCK THEN “BLEW UP” (DEALERSHIP WORDS)
           WHILE I WAS DRIVING 75 MPH DOWN THE HIGHWAY.
           DEALERSHIP STATED “IT WAS LIKE YOUR TRUCK WENT
           INTO LOW GEAR WHILE YOU WERE DRIVING AND IT
           SHOULD NEVER BE ABLE TO DO THAT”. HAD FLUID FLUSH
           AND REPLACED AGAIN AND RUMBLING AND POWER LOSE
           STILL OCCURRING.

               p) A consumer in Bullard, TX wrote on January 17, 2019:

           AT SPEEDS 45 MPH TRANSMISSION MAKES A LOAD
           THUMBING SOUND AND START SWITCHING BACK AND
           FORTH FOR GEAR. AT SPEEDS 60 UP TO 70 MPH A
           SHUDDERING STARTS MOSTLY UP GRADES AND DOWN
           GRADES. FROM REVIEW THERE IS A BULLETIN GM 16-NA-
           175. FROM WHAT I READ THIS DOESN'T FIX THE PROBLEM.
           THERE ARE NUMEROUS OF COMPLAINTS.

               q) A consumer in Kitty Hawk, NC wrote on September 18, 2018:

           SEPT 2018 HAVE NOTICED THAT TRUCK SEEMS TO VIBRATE,
           SHUDDER AT 50-60MPH. VIBRATION, SHUDDERING GOT
           WORSE, EVEN AT 25MPT. OCTOBER, I CONTACT SERVICE
           ADVISOR WHO BELIEVES MIGHT BE TORQUE CONVERTER
           NEED APPT TO VERIFY NOVEMBER FINALLY GOT APPT
           WITH SERVICE DEPT. THEY VERIFY IT IS TORQUE
           CONVERTOR AND ORDER PARTS. DECEMBER PARTS IN &
           TRUCK IN FOR 3 DAYS AS PARTS INSTALLED. TOLD THIS
           SHOULD SOLVE ISSUE, BUT CHEVROLET WORKING OF
           ANOTHER FIX FOR 1ST QUARTER OF 2019. TO DATE, I HAVE
           NOT NOTICED ANY ISSUES OF VIBRATION.DATE.

               r) A consumer in Port St. Lucie, FL wrote on November 1, 2018:

           TL THE CONTACT OWNS A 2017 CHEVROLET COLORADO.
           WHILE DRIVING AT HIGH SPEEDS, THE VEHICLE STARTED
           TO VIOLENTLY VIBRATE. THE FAILURE ALSO OCCURRED
           WHEN ACCELERATING FROM A STOP. THE VEHICLE WAS
           TAKEN TO DYER CHEVROLET FORT PIERCE (4200 US
                                           45
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19        PageID.834   Page 46 of 192


           HIGHWAY 1, FORT PIERCE, FL 34982, (772) 242-3116)
           MULTIPLE TIMES FOR THE FAILURE WHERE THE
           TRANSMISSION WAS SERVICED AND FLUSHED; HOWEVER,
           THE FAILURE RECURRED. THE VEHICLE WAS NOT
           REPAIRED. THE MANUFACTURER WAS MADE AWARE OF
           THE FAILURE AND THE CONTACT RECEIVED A CASE
           NUMBER. THE FAILURE MILEAGE WAS 17,000.

           56.     A search for “2018 Chevrolet Colorado” on the NHTSA website also

  yields a significant number of complaints from consumers experiencing the

  transmission defect.20 For instance:

                 a) A consumer in Hammond, LA wrote on September 17, 2018:

           CHEVY COLORADO A BAD VIBRATION IN DRIVETRAIN. TOOK
           TRUCK TO DEALER WHO SAID IT WAS TORQUE CONVERTER
           PROBLEM. IT HAS BEEN AT DEALER FOR 9 DAYS BECAUSE THEY
           ARE DOING 9 VEHICLES A DAY FOR THIS PROBLEM. SUPPOSEDLY
           THEY ARE GOING TO CHANGE TORQUE CONVERTOR, OTHERS
           THEY JUST CHANGE THE OIL IN TORQUE CONVERTOR. THIS IS
           DONE APPROXMATELY 9 TIMES A WEEK AT THIS ONE DEALER,
           ROSS DOWNING IN HAMMOND, LA. THIS IS THE 8SP TRANS. THAT
           IS USED IN SEVERAL GM REAR DRIVE CARS AND TRUCKS. MY
           TRUCK ONLY HAS 6300 MILES ON IT. WHEN TRYING TO PASS
           VEHICLES ON INTERSTATE IT VIBRATES SO BAD OVER 70 MPH I
           AM AFRAID TO WRECK. OTHERS I HAVE TALKED TO AT
           DEALERSHIP CLAIM THERE VEHICLE VIBRATES AT LOWER
           SPEEDS, SURGES AND MAKING NOISE. THIS DEALERSHIP DOING
           9 A WEEK, THAT PROBABLY IS SEVERAL THOUSAND A WEEK
           STATEWIDE. THIS IS A TERRIBLE PROBLEM THAT NEEDS FIXIN.
           MANY THANKS.

                 b) A consumer in Dade City, FL wrote on October 3, 2018:

           MY VEHICLE SHAKES AND SHUTTERS WHEN ACCELERATING. I
           HAVE BROUGHT IT TO CHEVROLET OF WESLEY CHAPEL FL 3
  20

  https://www.nhtsa.gov/vehicle/2018/CHEVROLET/COLORADO/PU%25252FEC
  /RWD#complaints, last accessed March 16, 2019.
                                             46
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19      PageID.835    Page 47 of 192


           TIMES FOR THE SAME PROBLEM. THE PROCEEDED TO DO A
           "FLUSH" AND HAVE REPLACED THE TORQUE CONVERTER.

               c) A consumer in West Mansfield, OH wrote on November 16, 2018:

           I HAVE A 2018 CHEVROLET COLORADO LT 4WD CREW CAB.
           MULTIPLE TIMES ON A COLD START THE ENGINE IS MISFIRING.
           THE CHECK ENGINE LIKE COMES ON, THE VSA, AND T/C LIGHTS
           ALL COME ON AND A NOTIFICATION ON THE DASH SAYING
           STABILITRAK IS DISABLED. THE VEHICLE SHAKES TERRIBLY.
           THE CHECK ENGINE LIGHT WILL FLASH AND THEN GO SOLID. I
           AM AN AUTOMOTIVE TECHNICIAN. I KNOW THAT A MISFIRE
           SHOULD SET A HARD DTC. WHEN THE VEHICLE IS TURNED OFF
           AND STARTED SEVERAL HOURS LATER THERE IS NO CHECK
           ENGINE LIGHT OR ANY OTHER LIGHT ON. THE DEALERSHIP IN
           MARYSVILLE, OH HAD MY TRUCK FOR 3 DAYS AND TOLD ME
           THEY CLEANED A BUNCH OF TERMINALS AT SEVERAL
           CONNECTORS. WHATEVER THAT IS SUPPOSED TO DO. THEY SAID
           THEY STARTED THE VEHICLE SEVERAL TIMES AFTER AND
           EVERYTHING WAS GOOD. THE NEXT DAY AFTER I PICKED THE
           TRUCK UP, IT DID THE SAME EXACT THING! EXTREMELY
           FRUSTRATING! I KNOW A CONTINUOUS MISFIRE LET'S
           UNBURNED FUEL INTO THE CATALYTIC CONVERTER WHICH
           LEADS TO PREMATURE BREAKDOWN OF THE CATALYST. SO MY
           QUESTION IS WHAT IS BEING DONE ABOUT THESE ISSUES?
           ANOTHER ISSUE IS WITH THE TRANSMISSION. ON A COLD START
           THERE IS A CLUNK NOISE. THEN WHEN YOU ARE DRIVING AT
           CRUISING SPEED AND YOU LET OFF THE THROTTLE AND
           DEPRESS THROTTLE AGAIN THERE IS A SHUDDER. ALSO, WHEN
           YOU COME TO A COMPLETE STOP THE VEHICLE TRIES TO JOLT
           FORWARD. THIS IS EXTREMELY CONCERNING ESPECIALLY ON A
           VEHICLE WITH ROUGHLY 18,000 MILES ON IT. THIS NEEDS TO BE
           ADDRESSED PROMPTLY!!

               d) A consumer in Clearwater, FL wrote on January 28, 2019:

           NOTICED A "SHUDDERING" IN THE TRANSMISSION DURING
           LIGHT ACCELERATION BETWEEN 40-60MPH AROUND 1500RPM.
           WHOLE TRUCK VIBRATES LIKE YOU ARE DRIVING OVER
           RUMBLE STRIPS. ONLY 4150 MILES ON THE TRUCK!

               e) A consumer in Longmont, CO wrote on April 27, 2018:
                                          47
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19      PageID.836   Page 48 of 192



           IN MAY 2018 I PURCHASED A NEW CHEVY SILVERADO LT Z71 PU.
           I LIVE IN COLORADO AND WHEN I DRIVE THE TRUCK DOWN THE
           I-70 MOUNTAIN PASS THE TRANSMISSION IS DOWNSHIFTED
           BEYOND WHAT IO WOULD CALL A SAFE DOWN SHIFT. IM
           TRAVELING DOWN THE PASS, JUST COASTING, DOWN HILL
           ASSIST MODE IS OFF @ ROUGHLY 55 MPH THE TRANSMISSION
           DOWN SHIFT HARD. THE RPM GOES FROM ~1850 TO ~3800 RPM.
           THE ENGINE AND TRANSMISSION AND ENGINE BOTH MAKE A
           LOT OF NOISE WHEN THIS HAPPENS. I TRAVELED THE PASS
           ABOUT 8 TIME NOW AND THE TRUCK DOES THIS FUNNY SHIFT
           EVERYTIME AND I HAVE PICTURE SHOWING 4 EVENTS. I'VE
           TAKING THE DRIVE INTO THE DEALER AND SINCE THE
           COMPUTER DOESN'T LOG A ERROR CODE THE DEALER DOESN'T
           KNOW WHAT TO DO. THIS PAST WEEK THEY GAVE ANOTHER 2018
           P/U WITH THE SAME TRANNY AND ENGINE AND THAT TRUCK DID
           NOT DO THE SAME DOWNSHIFT. I BELIEVE THERE IS SOMETHING
           WRONG WITH MY TRUCK AND ALSO IF THIS EVENT HAPPENED
           IN THE WINTER ON A SNOWY ROAD THE TRUCK WOULD SPIN
           OUT OF CONTROL AND CAUSE A ACCIDENT AND IS A HUGE
           SAFETY CONCERN. I ALSO FILED A COMPLAINT WITH GM BUT
           THEY ARE REALLY NOT HELP TO RESOLVE THIS PROBLEM. THE
           DEALER LOOKED AT THE TRUCK AGAIN TODAY, NO CODES
           RECORDED, THE RESET THE TRANSMISSION MEMORY TODAY TO
           TRY AND SATISFY MY NEED TO DO SOMETHING. I NOW WAITING
           TO HEAR BACK FROM THE DEALER ON THE NEXT STEPS. I WILL
           ALSO CALL GM AGAIN TO GIVE THEM THIS INFORMATION. I AM
           ATTACHING PICTURE THAT CLEARLY SHOW THIS PROBLEM. I
           ALSO GIVEN THE DEALER THE SAME PICTURES.

               f) A consumer in Miami, FL wrote on July 27, 2018:

           CONSTANT VIBRATION/SHAKE COMING FROM THE VEHICLE AT
           ANY SPEED ABOVE 65 MPH. THE TRUCK HAS BEEN LIKE THIS
           SINCE THE DAY IT LEFT THE DEALERSHIP. WHEN ON HIGHWAY
           AND VIBRATION IS FELT, PUTTING THE TRUCK IN NEUTRAL DOES
           NOT CHANGE THE VIBRATION, SLOWING DOWN MAKES IT
           SLIGHTLY WORSE, SPEEDING IT MAKES IT SLIGHTLY BETTER.
           FEELS LIKE THERE IS SOMETHING SERIOUSLY WRONG WITH THE
           GEOMETRY OF THE TRUCK MAKING IT UNSAFE TO DRIVE AT
           HIGHWAY SPEEDS. ROAD FORCE BALANCE WAS ALREADY DONE
           AND THE PROBLEM PERSISTS ON A BRAND NEW TRUCK.
                                           48
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19     PageID.837      Page 49 of 192



               g) A consumer in Highland, NY wrote on October 3, 2018:

           SEVERAL TIMES, WHILE DRIVING RIGHT AROUND 55 MPH, THE
           TRANSMISSION DOWNSHIFTED FOR NO REASON ON THRUWAY
           CONDITIONS. WHEN THIS HAPPENED, IT WAS ALMOST LIKE
           SLAMMING ON THE BRAKES QUICKLY. ON ALL OCCASIONS, MY
           BODY LURCHED FORWARD. IF SOMEONE WAS BEHIND ME, I
           PROBABLY WOULD HAVE BEEN REAR ENDED. ON ANOTHER
           OCCASION, WITH MY SON IN THE TRUCK, WE STOPPED AT A RED
           LIGHT AND THE TRANSMISSION CLUNKED SO VIOLENTLY, THAT
           WE BOTH THOUGHT WE WERE REAR ENDED AT FIRST. I
           DESCRIBED THE ISSUE TO MY GM SERVICE SHOP WHO SAID THAT
           THEY COULDN'T FIND AN ISSUE AND THAT THE CODES WERE
           ALL NORMAL. I WAS ADVISED THAT THE CLUNK AT THE RED
           LIGHT WAS COMMON, AS THE TRANSMISSION HAS TO RELIEVE
           PRESSURE. NO WAY IS THIS NORMAL! I GOT ON LINE TO REVIEW
           FORUMS AND IT APPEARS THIS IS A VERY PREVALENT ISSUE.
           YESTERDAY, I LOST MY TRANSMISSION COMPLETELY ON A
           THRUWAY. I HEARD A LOUD CLUNK AND THE RPMS SPIKED. I
           LEFT THE HIGHWAY ASAP BUT COULD NOT GO OVER 30 MPH OR
           THE RPMS WOULD JUST SPIKE WITHOUT MOTION RESPONSE.
           EXITING THE THRUWAY AT THIS SPEED WAS VERY DANGEROUS!
           EVEN WITH HAZARDS ON, DRIVERS SELDOM SLOW DOWN OR
           MOVE OVER, ESPECIALLY 18 WHEELERS. THESE TRANSMISSIONS
           ARE CLEARLY A SAFETY HAZARD.

               h) A consumer in Columbia, SC wrote on November 2, 2018:

           THE EIGHT SPEED AUTOMATIC TRANSMISSION STUTTERS AND
           ACTS LIKE IT DOESN'T KNOW WHAT GEAR TO GO INTO UNDER
           LIGHT TO NORMAL ACCELERATION. THIS OCCURS WHILE COLD
           AND DURING THE WARMING PERIOD, (NORMALLY UP TO
           AROUND 180 DEGREES), BUT TENDS TO RESOLVE AFTER THE
           ENGINE IS COMPLETELY WARMED UP. THIS TRANSMISSION
           PROBLEM IS CONTINUOUS AND HAPPENS EVERY TIME AFTER
           THE VEHICLE SITS ALL NIGHT OR IF IT HAS SIMPLY SIT FOR A
           FEW HOURS. IT IS VERY APPARENT, OTHER PASSENGERS ASK
           WHAT IS WRONG WITH THE VEHICLE WHEN THEY RIDE IN IT. I
           BOUGHT THE VEHICLE NEW, BUT WHEN I TOOK THE TEST DRIVE
           IT WAS ALREADY WARMED UP. THEREFORE I WAS UNAWARE OF
           THE ISSUES PRESENT. I WENT BACK TO THE SALESMAN TO
                                          49
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19       PageID.838   Page 50 of 192


           DESCRIBE THE PROBLEM AND WAS INFORMED THIS HAPPENS
           WITH ALL THE 2018 EIGHT SPEED SILVERADO'S HE HAS DRIVEN
           ON THEIR LOT. I LOOKED ON THE INTERNET AND FOUND THESE
           TRANSMISSIONS HAVE A LEARN CYCLE, SO I DECIDED TO GIVE
           IT SOME TIME TO SEE IF WAS A LEARNING CURVE WITH THE
           COMPUTER. IT NEVER CLEARED UP. I LATER BROUGHT THE
           VEHICLE INTO THE DEALERSHIP FOR THE INITIAL SERVICE AND
           DESCRIBED WHAT HAD BEEN HAPPENING WITH IT TO THE
           SERVICE DEPARTMENT. I LEFT THE
           VEHICLE OVERNIGHT SO THE TECHNICIAN COULD DRIVE FIRST
           THING IN THE MORNING AND PERFORM AN SERVICES. THE NEXT
           DAY I WAS CALLED AND TOLD MY VEHICLE WAS READY. UPON
           ARRIVAL I WAS INFORMED THE TECHNICIAN WAS ABLE TO
           DUPLICATE THE PROBLEMS I DESCRIBED, BUT IT WAS NORMAL
           FOR THE EIGHT SPEED TRANSMISSION. HOWEVER, IT BECOMES
           WORSE TO BRING IT BACK IN FOR FURTHER DIAGNOSIS. I
           CALLED GM, THEY ALSO LOOKED INTO THE CASE FOR ABOUT A
           WEEK, THEN CALLED BACK AND STATED THAT IS NORMAL FOR
           THE TRANSMISSION. I BOUGHT THE VEHICLE NEW WITH ABOUT
           2,500 MILES ON IT, (DEMO), AND HAVE HAD IT ONLY A FEW
           MONTHS. IT CURRENTLY HAS LESS THAN 10,000 MILES ON IT.

                 i) A consumer in Boynton Beach, FL wrote on October 1, 2018:

           VEHICLE DEVELOPED A VIBRATION AT 80MPH WHICH FADES IN
           AND OUT. TIRES WERE ROAD FORCED BALANCED, AND
           ALIGNMENT WAS DONE. TRANSMISSION FLUID WAS CHANGED.
           THE SHACKING AT 80MPH CONTINUED. ON A 30 MILE COMMUTE
           AT 80MPH THE VIBRATION IS EXTREME 25% OF THE TIME (LIKE
           DRIVING OVER A RUMBLE STRIP), MODERATE ANOTHER 25% OF
           THE TIME, AND THE OTHER 50% THE VIBRATION IS NOT
           NOTICEABLE.

           E.      GM Was Aware of the Transmission Defect Through Extensive
                   Customer Complaints on GM-Related Websites and Online
                   Discussion Boards

           57.     Consumers have posted extensively on websites dedicated to

  discussions of GM vehicles regarding the transmission defect in vehicles equipped


                                            50
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19          PageID.839    Page 51 of 192


  with the 8L90 and 8L45 8-speed transmissions.21 Upon information and belief, GM

  employees have seen these complaints. For example, Brendan of New Hampshire

  posted an initial complaint on gm-trucks.com, and followed up with several updates.

  Brendan wrote:

           On Mar. 1, 2016

           I wanted to post up my own experience with my 8 speed
           transmission in my 2015 SILVERADO HIGH COUNTRY 6.2L 8
           SPEED 8L90

           I bought the truck brand new in July 2015. Manufactured date of April
           2015. I purchased it from a dealer in NH and they have been great to
           deal with.

           So here is the story-->

           July 2015 --> At first the truck was flawless. It shifted butter smooth
           and on a very rare occasion (once a week maybe) it would clunk slightly
           when downshifting. It was totally negligible.

           ***As time went on and the mileage increased it got worse. Here is a
           list and description of what it was doing once I hit about 3500~ miles.
           It didn't clunk and act sloppy all the time. HOWEVER, there is a good
           65% chance the truck was going to shift poorly.
           • It clunks (HARD) into lower gears when slowing
               down/downshifting. This is the biggest issue and has continued to
               happen up to now.
           • Taking off from a stop with smooth, consistent acceleration, it has
               trouble deciding the correct gear and vibrates.
           • Same scenario as above, the rpm’s fluctuate.
           • It makes clicking noises constantly when shifting. If you manually
               shift it, you can hear clicks in almost every gear.
           • I can MAKE it clunk hard if I coast in gear 7 and manually shift it
               into gear 6. NO RELATION TO AFM/DoD WITH THIS.

  21
       https://www.gm-trucks.com/forums/topic/184117-my-own-8-speed-problems-
  resolution/, last accessed November 28, 2018.
                                             51
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19           PageID.840    Page 52 of 192


           • For some reason, turning into another road or turning in a slight
             corner and accelerating will make it downshift and clunk hard.
           • Going from Park to Reverse either cold or after driving it would
             slight clunk, then engage a second or two after the initial clunk is
             heard/felt.

           December 2015 --> I took it to my dealer at the 5000 mile oil
           change/scheduled maintenance and I had the service manager ride with
           me to hear the clunking. The truck was really acting up that day, and it
           was clunking like crazy. The service manager said he heard the noises
           clear as day. He told me the 8 speeds have some clunks, and because
           they are so new people need to get used to them. He gave me the whole
           they need to learn and EPA demands greater fuel mileage talk. I
           disagreed with him and we had a long conversation. I mentioned to him
           when the truck was new it did not do this.

           When we returned to the dealership, this is exactly what he told me:
           "this is normal operation, we are not going to do anything about this
           issue"

           I asked him to at least check for updates and go over the truck top to
           toe and check motor mounts, transmission mounts, spring shackles, etc.
           Just to rule out any possible ‘looseness’ that could cause the clunks.
           The work order said they checked for updates and looked the truck over.
           They found nothing out of place and no updates available.

           Around two weeks later, with 7200~ miles on the truck, I was talking
           to my uncle about the transmission issues and he called his local Chevy
           dealer on my behalf. The service manager said the 8 speeds have a
           couple updates available, and to bring my truck up to see if they apply
           to it. He said the update had really helped a couple 8 speeds they had
           recently sold. So I drove up to their dealer (an hour in the opposite
           direction of MY dealer) and they hooked my truck up. I figured MY
           dealer had done the updates, but there was an available update. They
           updated it and it really didn't help much. It seemed to make the truck
           hold a little higher RPM cruising, but I didn't notice anything besides
           that.

           March 2016 --> Just yesterday I dropped my truck off at my purchasing
           dealership with 9800~ miles. I asked them to do the scheduled
           maintenance, and look into the transmission one more time. Especially
           considering it hasn't gotten better, it got worse. I specifically asked
                                             52
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19            PageID.841     Page 53 of 192


           them to drop the pan and look at the fluid, valve body, etc. They called
           me Monday afternoon and told me they took an extensive look at my
           transmission and they are going to put a new transmission in it. They
           said after driving it/taking a look that it is “A GM candidate for a new
           transmission” because of the “symptoms it exhibits”

           In 5-8 days the transmission will arrive from Detroit and then they will
           put in a new transmission.

           I will keep you all posted on the results and we will see if over the next
           10k miles the new transmission stays smooth.
           …
           I am giving GM a chance to fix the problem. Out of all the 8 speeds
           they have manufactured, they can’t ALL be bad.

           If this doesn't fix it I will ask them to buy it back. If they wont buy it
           back, then I will trade it in. Lesson learned.

           On March 22, 2016

           I just dropped the truck off at the dealer this evening. I just hit 10000
           miles. The tech wanted to hear it. I drove, and I got it clunking quite a
           bit. He told me the way my transmission was clunking was NOT
           normal. He also said they have had a lot of concerns with 8 speeds. He
           said most of the 8 speeds have slight clunking that is due to
           tolerances/backlash which is understandable. He also mentioned the
           torque converters have been known to 'shred' themselves and create a
           lot of debris. Either way the 8 speed is not doing so hot. GM is working
           on it a permanent fix, but no absolute fix yet.

           I can’t say enough good things about my dealer though. They told me
           if it can't be fixed, or it comes back from GM I ‘have to live with the
           clunk’ that they will help with either trade assistance or buy it back. I
           really hope they can figure out a fix. It’s a damn nice truck.

           To those of you having any kind of doubt, bring it in to the dealer and
           at least have them document it. I live an hour away from the dealer, so
           I know how much of a pain it is going to the dealer. These trucks cost
           too much to settle for these transmission issues.

           On March 24, 2016

                                              53
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19            PageID.842      Page 54 of 192


           [In response to the question “Are people with 2016 models and the 8
           speed transmission having the same issues?”] Not sure if the 2016 8
           Speeds are quite as bad. The tech told me the transmissions currently
           being put into the trucks have an updated torque converter. That was
           one problem. My tech was very friendly and did say they have had a
           ‘slew’ of problems with the 8 Speed.

           HERE IS ANOTHER UPDATE:

           I picked the truck up last night after a 24hr turn around from my
           dealership. They took the truck for a four hour drive as they called it
           and did the relearn adapt while driving around. They had one guy drive,
           and another with the computer monitoring the transmission.

           ***

           The drive home seemed to be much smoother. I will let you all know
           how it goes. I have spoken with the service manager, my sales man, and
           the manager of my dealer and if this doesn't meet my satisfaction they
           have agreed to buy it back. I have been ultra patient with this whole
           thing, and they have been more than willing to help me this. At least
           there are some dealers out there that care about the customer. Believe
           me, I have had my fair share of different dealerships treat you like crap.

           I hope this fixes it because I do enjoy driving this truck around.

           On April 12, 2016

           Alright everybody. Here is the verdict.

           I have an appointment tomorrow morning to bring the truck back to my
           dealer. The ‘reprogram’ did not help at all. They told me to drive 500
           miles after the program to help it ‘learn’ further. I drove it 1000 and it
           still does the same clunks. All low speed clunks. I know exactly when
           it will clunk now, so riding with my dealer should show them my issues.

           At this point I am planning on getting rid of the truck. I tried multiple
           times to have GM fix this damn 8 speed/clunk fiasco and they have
           failed so far. Really disappointing as this was my first new truck.

           I know I am not the only one with this issue, and I know not every truck
           built has this issue. I wish all of you luck with your trucks moving
                                              54
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19           PageID.843     Page 55 of 192


           forward.

           58.      Others on the gm-trucks.com forum complained about the same

  problem. For instance:

                 a) Matt of Texas on March 14, 2016

           I’m having problems with my 8 speed as well. Tranny doesn’t engage
           well especially going from park to reverse and if you give it gas before
           it’s ready, it will hammer into reverse and jerk the whole truck
           violently. Makes you look like an idiot driver when it happens. Truck
           just lurches backwards. Also clunks when stopping or starting from
           stop. Also clanks between most shifts. This tranny was definitely not
           ready for prime time. If it had done this when I test drove it.. I would
           not have bought the truck.

                 b) Robert of Pensacola, FL on April 16, 2016, and April 20, 2016

           Well I'm another victim of GM’s great 8sp. trans. Actually mine wasn't
           really giving me too much trouble until I took it in for the TCS update
           and my truck went crazy. I think they corrupted my computer. Drivers
           assist back up and all went bad. My RPM's were jumping 1500 to 2000
           rpms at 45 mph with the cruise. Not 5 miles down the road it shuttered
           so bad it jerked the steering wheel out of my hand.
           Now my truck has been in the shop all week with no reply except they
           tried to blame it on me for putting Denali 22in wheels on the truck. Said
           it would change the dynamics of the transmission. Needless to say my
           words weren’t that great. Its a 4 wheel drive what the hell has happened.
           Wanted to know if I had a programmer for changing the tire size. I know
           what they are trying too pull on me, and told them so. They are really
           reaching for any excuse.
           I could be another lemon victim. Really sucks I love the truck. I have a
           30ft off shore racing boat and the 6.2 pulls it with ease.
           I know now my truck will never be the same. I'm getting too old for this
           crap.
           Also heard the Dodge 8sp was having issues also. An older gentleman
           I work with told me they are cramming too many gears in a small case
           and it won't work. Kinda makes since. I will keep updates if or when I
           get my $60,000 rolling turd back.

           …
                                              55
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19             PageID.844    Page 56 of 192



           Lets face it all lie’s and deception. My dealer is trying everything in the
           book to blame me. Its really pathetic they would stoop so low for GM.
           They still have my truck, this is week 2. So lets think about that, truly
           how long does it take to program the computer. That just tells me that
           there is NOT a cure for our transmissions. It's going to take us the
           consumer to stand up for our rights and make GM figure something out.
           I smell a recall but the only one's suffering is us. Who knows how long
           it will take. Folks don't settle push it to the end, they expect us to give
           up and walk away. Lets face it the easy solution is to trade it in on
           something else but that's not the cure. I will ride my dealers ass till
           something is done. I don't give up.
           I have no clue when I'm getting my truck back, but I told the service
           manager I want my truck shifting like it was right off the lot, that's what
           I paid for not a test machine. I'm 6' 6" and they gave me a regular cab
           with no gas at all. I'm so glad their on my side. The 2016 truck I'm
           driving around in shutters, not sure the tranny size but its a v6. So that
           tells me there's no fix in sight. My dealer says its a software problem
           and not the trans. Humm!!!!!!
           I will let everyone know what happens if I ever get my truck back.

               c) “wetcoaster” on May 13, 2016

           I’m taking my truck in for the second time with 8 speed transmission
           issues. I took it in about 2 weeks ago and the performed all of the TSB
           updates for the programming and it shifted worse than ever. Clunking
           on upshifts like it was a 1980 Camaro with a stage
           25,839,874,329,876,443 shift kit.

           The last straw which made me call in for a second service appointment
           was me starting from a stop on a 3% decline at less than 5mph it felt
           like I was rear ended hard. I looked back behind me and there was no
           car. I'm guessing there was no pre-load on the pinion gear and it was
           between shifts when I started to roll forward and then locked up with
           some backlash. This is strike #2. If I get it back next Tuesday and I have
           one more tranny fart, I'm going to be looking to do the same as the OP.

               d) Tom of New York, on November 2, 2016

           2016 GMC sierra 6.2 8 speed. I too am big gm fan. Have had many.
           This truck with the exception to the power of 6.2 is a p.o.s ...
           transmission is garbage. Engine is very noisy and idles like it wants to
                                               56
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19              PageID.845    Page 57 of 192


           stall. Rides like a horse. All for almost 60 grand. I'm sure it's not all of
           them but too many where there is a big problem here. On my second
           converter. Many relearns. I too would rather drive my old car than this
           new one. Headed for lemon law. Gm has had their shot.

               e) Eric Ward of Texas, on July 25, 2017

           OK truck has been at dealership (not from where truck was purchased)
           for about a week now because of steering wheel vibration and clunky
           transmission and also when left over night you start up in the morning
           it takes a few seconds for the reverse to grab. The dealership allowed
           me to drive a brand spanking new Tahoe Platinum so guess I cant
           complain. So the first time me and service personal talked he said the
           Torque Converter would be replaced and that GM wanted them to
           empty out the transmission fluid and refill with different type. I will let
           him know about the 16-NA-014 Bulletin. I am sure he knows about it.
           Since I'm not going to mention the dealership at this point the technician
           told me they were have a lot of issues with the 8 speeds. I love my truck
           and the power of the 6.2.

               f) “hotrdlx” on September 1, 2017

           I just had my torque converter replaced for shutter for the 2nd time.
           Both time they lasted roughly 16k miles. Does anyone have high miles
           on their 8sp as i am very concerned about long term reliability. I see
           now why they decreased the powertrain warranty.


               g) “MD11G200” on October 20, 2017

           My 2017 GMC sierra 1500 6.2/ 8 speed with 4k miles just had TSB
           done on relearn of C3 return spring, i took it in because of the clunky
           noise on downshifts when coming to a stop. At first i thought it was
           fixed only to discover it wasn't, still clunky. It seems to downshift
           normally half the time and clunky the other half UNDER THE SAME
           EXACT DRIVING CONDITIONS. Also took in for rough idle, they
           adjusted the motor mounts then replaced them, no fix either, giving the
           truck some more time then I'm trading it in and never buying a GM
           truck again, what a damn joke this is for the amount i paid for this truck.
           Also forgot to mention they had my truck 14 days, i got lucky and they
           gave me a little Buick car for loaner, talked with others who had to
           endure longer times without getting a loaner. i hope eventually a class
                                               57
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19           PageID.846    Page 58 of 192


           action lawsuit against GM is created for this transmission mess and the
           way they are handling it.

           59.     On a different gm-trucks.com thread, consumers complained about the

  same problem.22 For instance:

                 a) Ron of Northeast Connecticut, on June 27, 2018

           Anyone have 8 speed transmission issues?

           It shifts way to quick into high gears, press on the gas its like you have a
           standard trans and forgot to down shift, its starts doing the chug a lug.

           Press a little more and you get the dreaded torque convertor shudder. Press a
           little more on throttle and it drops 3 or 4 gears and is screaming!

           Then there is the slow reverse engagement in the morning after it sits over
           night. And the next reverse engagement is so hard it shakes the whole
           drivetrain! I bought a new truck so I wouldn't have any issues. I dread going
           to the dealer for transmission issues at 7 thousand miles. I would trade it but
           ill loose thousands. I am really amazed GM would let this transmission out
           the door with all these problems. There are a few bulletins out with the issues
           I have. Anyone have any fixes done that solved the problem? One of the
           bulletins involves a transmission flush with mobil 1 trans fluid, im not buying
           that. The shudder is slowly getting worse, has to be wrecking the torque
           convertor clutch!

                 b) Mark of Flint, Michigan, on June 27, 2018

           Welcome to the 8 speed world. It's the land of confusion for sure. No one
           knows how to fix them and if you're lucky enough to get one issue fixed
           another pops up.
           When it works right it's a great transmission...or so I hear.


                 c) Mike of Long Island, on June 27, 2018

           No one can fix it because it is a pisspoor design that should never have been
  22
            https://www.gm-trucks.com/forums/topic/213033-2017-canyon-8-speed-
  absolutely-horrible, last accessed March 13, 2019.
                                              58
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19              PageID.847    Page 59 of 192


           released to the public in the condition it was. Rushed out to keep up with other
           8 speeds out there already. I am the guy who gets to try and fix the unfixable.
           I am the transmission guy at a GMC Buick dealer and I can tell you from
           experience in dealing with this piece of shit since 2014- cut your losses and
           get rid of it now. You will never be happy with it. Fast adapts, calibration
           update after update, valve body replacements and the triple flush on Canyon
           and Colorado and the one time flush on everything else. Band aid at best.
           Hopefully the ten speeds will be better. Haven't had one complaint yet and
           they have been out for a while now and the eight speeds were bad from day
           one.

               d) “CanyonHypermiler” on July 19, 2018

           Gary, lots of the same issues in the forum with the 8 spd. My 'shudder' issues
           started around 8 thousand miles and got worse up until they found the
           technical service bulletin detailing the trans flush. The flush fixes the shudder,
           temporarily. My shudder is back with a vengeance at 23K miles. Taking it
           in again for an oil change and the transmission issue will be brought up again.
           It's under warranty.. yeah... but like you, I think there is probably some long
           term damage being done to the transmission and torque converter. I'll address
           that in my next visit with the service manager. All the other issues you listed
           with the transmisison... lazy gear changes, quick to find the top gear, slow to
           downshift when you need power are all characteristics of a transmission built
           to get high mileage at the expense of performance. All cars and trucks are
           going that way I think. That's the world we live in. You're on the right track
           knowing about the TSB on the trans flush. Let us know how your service visit
           turns out. Good luck.

               e) Phillip of California, on March 12, 2019

           It is well known, and even acknowledged by GM, that the problems with this
           transmission cannot be fixed. Therefore, as soon as possible and with as few
           miles on the vehicle as possible, take it back to a dealer and request the defect
           be repaired. Do this several times, keeping all records of when, where, action
           taken (even if none), any advice or comments made by dealer persons, and if
           possible, record everything on video with sound. Remember it's not the
           dealers fault you bought a vehicle with a problem that cannot be fixed by any
           means, but the dealer is the one that's stuck with trying to fix it. Obtain all the
           information you can find on this problem, and even similar problems in other
           models (because the same transmission is used in multiple other vehicles),
           obtain all applicable GM TCB's (such as TCB 18-NA-177 and TCB 18-NA-
           355) that have any bearing on the problem, and then after a "reasonable
                                               59
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19             PageID.848    Page 60 of 192


           number" of repair attempts apply for Arbitration according to the
           requirements applicable in your state. In Arbitration, which is free to the
           vehicle purchaser, present all evidence regarding nature of the problem, past
           history and the manufacturers inability to correct these serious defects,
           evidence that the issue exists in the vehicle you purchased, and the history of
           repeated attempts by dealer(s) to fix the problem but that the problem still
           exists. When is all is said and done, you may be given a refund of the vehicle
           purchase price, a replacement vehicle having the same configuration and
           options, a decision to return to a dealer for further repair attempts, or no other
           action or remedy. In the case of the 8L45 / 8L90 transmission issues,
           arbitration in many states has already ordered refunds and replacement
           vehicles, as the problems with this model transmission have been around for
           so long and are so well documented. In any event, Good Luck.

           60.     On a different gm-trucks.com thread, consumers complained about the

  same problem.23 For instance:

           Robert of Georgia, on May 10, 2018

           I have a 2015 6.2 with the 8 speed with 58k miles I have had a new
           transmission put in then a stator shaft recall done then a new torque converter
           and now once again the shutter is coming back seams like they just throw parts
           at it until the warranty runs out. Also wen the engine is in V4 mode around 40
           mph the valves sound like there about to come apart but no problems yet with
           that. Has anyone had this much trouble and any luck with a fix I read on
           another form that they went to a mobile 1 fluid and it helped a lot. I wonder
           what a new converter and flush is going to cost me after the warranty runs
           out?

           61.     Consumers also posted on cadillacforums.com.24 In a thread dedicated

  to “GM's 8L45 Cadillac Automatic Transmission:”

                 a) Consumer “NewYorkBill” posted on June 19, 2017:


  23
    https://www.gm-trucks.com/forums/topic/211930-8l90-can-it-ever-be-fixed/, last
  accessed March 15, 2019.
  24
       https://www.cadillacforums.com/forums/cadillac-forum/t-974121.html,               last
  accessed November 29, 2018.
                                               60
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19            PageID.849    Page 61 of 192


           GM’s 8L45 Eight-Speed Cadillac CT6 Automatic Transmission: Recall,
           Replace, Re-tune or Deny

            GM’s 8L45 Eight Automatic Transmission is a clunker. GM’s customer
           assistance center acknowledges that the reviews are ‘mixed’ and one service
           bulletin has been issued. The ‘mixed’ aspect of the feedback shows that this
           8L45 works normally for a while for some owners. Internet forums are heating
           up with discussions about otherwise fine cars cursed with this crude, confused
           and embarrassingly bad 8 speed lemon.

           General Motors has managed to take its customers back several decades to an
           unpleasant time in the early development of the automatic transmission. The
           GM 8L45 Hydramatic Transmission is part of the powertrain in the Cadillac
           CT6, CTS, ATS, Chevrolet Camaro and perhaps more vehicles under a
           different name. This questionable feat of backwards design and engineering
           was accomplished with variable force solenoid technology, speed sensors and
           a processor executing hundreds of calculations and commands every 6.25
           milliseconds. Clearly, this is not often enough, as evidenced by the ride
           experience inflicted on the driver and passengers when the thing desperately
           hunts for the proper gear and any gear will do … to lurch forward. With all
           that technology it performs far worse than the bands and torque converters of
           that our grandparents enjoyed in the 1960’s and later. In 2016, General Motors
           was simply not ready to evolve past the 6 speed transmission but that didn’t
           stop it from going ahead and cursing entire fleets of its new vehicles with the
           crudest powertrain component in its history. And yes indeed, it weighs over
           30 lbs. less than its predecessor (one that actually works, though evidently
           grossly overweight). Perhaps the elusive 2nd, 3rd and 4th gears each weigh
           10 lbs., accounting for both the weight loss and crude performance.

           The 8L45 is a mess. Its crude state of performance sometimes rears its ugly
           head on a new GM vehicle on its way home from the dealership, or lurks deep
           inside its innards for a later outbreak of hard shifts, flares, thunks, and head
           jerking downshifts at random times in the early lives of the fleet. GM’s
           confidence with this clunker drove it to install it in the Cadillac CT6, CTS and
           ATS models. Dealerships are forced to appease customers with such phrases
           as ‘performs as designed’ and ‘performed adaptive fast learn’ as a way to force
           owners to get used to it. The other line of defense is that the transmission is
           learning and adapting to the driver’s style. Enduring the explanations and
           excuses of GM service technicians and service managers can be tiring.
           Confidentially, they’ll admit that the thing is a disaster.

               *        *            *
                                              61
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19            PageID.850     Page 62 of 192


            The owner of a vehicle cursed with this clunker will know there’s a problem
           when passengers ask why the brakes are being pumped when coasting to a
           stop. That’s the 8L45’s attempt at downshifting. When the driver gingerly
           feathers the accelerator to coax the thing into gear after an auto-stop shutdown
           it may skip several gears and slam into 4th or 5th with a violent shutter. The
           driver and passengers all feel it as the entire vehicle shutters. At times it may
           seem like the driveshaft is going to come up through the cupholder and
           cellphone battery charger. Its performance is indefensible. If it’s shifting like
           an average GM vehicle and it hasn’t yet slipped into this confused state, it
           soon will. No amount of learning, adaptive fast learns or software tunes can
           apparently help it find the right gears, other than reverse or park, which,
           luckily seem to work. Dealer lots are filling up with unsold inventory and
           returned vehicles, many with less than 2000 troubled miles on the odometer.
           Apparently, frustrated owners were not able to adapt and learn along with the
           car’s stuttering, clunking, and confused transmission.
            So, what is the future of the 8L45? Maybe a software tune can bring it under
           control. If this is not possible, and clearly, GM is in no hurry to resolve this
           issue, the fate of the 8L45 has these possible futures:

           1. It will quietly disappear in 2018, leaving the current fleet in an abyss
           of wildly unpopular clunkers. The CT6 is becoming known as the
           shimmying, stuttering, lurching flagship that looks nice.

            2. It can finally break in at 40,000 miles or so and can then find the
           correct gears at appropriate times after a few years of learning and
           adapting.

            3. Third party after-market companies will offer a way to replace and
           retrofit it with a nicely functioning transmission, like the 6L45, thus
           salvaging the resale value of the CT6 and others.

            Corporate denial doesn’t help the brand. Blaming the customer for expecting
           better shifting insults the brand loyalists. It’s clear that the 8L45 was rushed
           into production without quality engineering and design. Hopefully, GM and
           its Cadillac division can conjure up a solution that can make its attractive CT6
           flagship drive as nicely as it looks parked.

               b) Consumer “Maxplot” responded on June 21, 2017:

           The 8L90 is not any better. My 8L90 in my CT6 with turbo 3.0 is terrible.
           Worst transmission I have ever had. The 1-2 shift is hard. It also depends on

                                              62
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19            PageID.851     Page 63 of 192


           outside temperature whether it acts up to a greater extent. I think the 8L90
           could use better fluid or better pressure sensors. []

               c) Consumer “NewYorkBill” added on June 25, 2017:

           To be clear, my article is not about those barely perceptible quivers and shift
           sequences experienced with most of the 8 speed transmissions in the market.
           What I am addressing are the violent shifts, head lurching downshifts and
           abysmal performance of GM’s 8L45 transmission that is the curse of the
           Cadillac CT6.

            The perspective formed, as presented in my post is based on two 8L45’s, one
           exhibiting all of its faults on the day of delivery and the second one performing
           relatively normally until mile number 2435, when all hell broke loose. Again,
           this pertains to the 8L45 in two Cadillac CT6’s that I have owned.
           Additionally, an internet search of other GM discussion forums brings up
           similar complaints wherever the same transmission is part of the powertrain.
           Following through with Cadillac customer support and GM corporate
           discussions it’s clear that the customer base is not universally pleased with
           this crude transmission. As one would expect, the people in these two GM
           areas are very polite, helpful and proactive and admit there are concerns. It’s
           not about customers who not quite ready for fuel saving technology that needs
           to shift constantly. My issue with GM is its slowness in dealing with the CT6’s
           problems and the pompous pre-sale promotion of a transmission that ‘makes
           the driver unaware that it’s shifting.’ Believe me, when your CT6 issues loud
           thunks, can barely get through a busy intersection after an auto start/stop lurch
           as it searches for a gear, you’ll want to get rid of the thing. The CT6, with its
           eye-catching edgy design, can be an extremely unpleasant car to drive when
           its transmission can’t shift correctly, in a violent fashion.
            The notion that these things are highly sophisticated and require a long break-
           in period is silly. Some arrive from the factory in a confused state while others
           don’t lapse into their failure mode until much later. And again, it’s not about
           those common 8 speed transmissions’ slight quivers and shakes. Apparently
           8, 9 and 10 speed transmission technology is driven by fuel economy and
           acceptable performance from a piddly little 4 or 6 cylinder engine. I realize
           that the current fleet of Cadillacs are budget luxury cars and expectations have
           to be adjusted to these price points, but can you imagine telling this to
           customers in the real luxury car market? ‘Get used to it! or You're not driving
           it right’, ‘Performs as designed’ or ‘You're expecting too much’ and other
           arguments would not set well with affluent owners.
           []

                                              63
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19            PageID.852     Page 64 of 192


               d) Consumer Eric Kline commented on June 27, 2017:

           My 2016 CTS now has 20K miles on it, and the transmission is totally
           unpredictable. At times, especially first thing in the morning, the car drives
           great - quick smooth shifts and excellent acceleration. However, after the car
           sits for a few hours, most of the time the transmission is terrible. Harsh shifts
           and a bogged down feeling like the car is in too high of a gear. Give it some
           gas, and it lurches forward to the point that the car is hard to control. Usually
           I will then put the car in manual mode and use the shift paddles, and this helps
           a bit. I recently drove 2 Malibus with the 2.0L turbo and 9 speed transmission,
           and these cars drove MUCH better than the CTS (with a sticker price of $20K
           less). I will never buy a GM vehicle with the 8 speed again...

           In response to the question “So at this time there has not been a complete
           resolution to this problem?” “NewYorkBill” further posted on October 15,
           2017:
           Well, GM is still in the 'Deny' stage. There's no word on any recalls, unit re-
           design, or retuning. This poorly designed cheap piece of crap called a
           transmission is providing headaches for service departments and owners. I've
           been told that service departments are giving up on the ‘performs as designed’
           excuse, along with the 'relearning shift adapts' attempts and complete fluid
           changes. The current solution is a complete transmission replacement, which
           is an extensive gut of these relatively new vehicles. It's a $4,300 (dealer cost)
           warranty claim. The problem is that when the trauma is complete, this
           otherwise nice vehicle is cursed with another 8L45 transmission. I have now
           owned three (yes, 3) of these transmissions over the past 10 months and the
           most recent replacement is shifting the best it can. Transmissions #1 and #2
           failed at 1480 and 2500 miles respectively, with harsh flares, clunky 1-2
           upshifts and NO gear after coasting through turns and intersections. When in
           that state, it’s an unsafe vehicle.
           []

               e) Consumer MHT posted on April 1, 2018 and July 4, 2018:
           Today the shift was so hard I actually thought I had been rear ended. This is
           the first time that I have ever experience the shift being this hard and yes it
           was so rough that it jerked my body. Cadillac really needs to address this issue
           in the 8L45 8 Speed before they venture off into a 10 Speed as my guess is at
           this rate it will be no better.
           …
           [W]hat may come back to haunt GM/Cadillac is how this transmission was
           promoted and advertised. There are also Cadillac models that cost less than
           the CT6 whose transmission to not exhibit this sometimes harsh shift issue.
                                               64
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19            PageID.853    Page 65 of 192


           The last word I received from the Cadillac Customer service rep is that
           Cadillac Quality Brand is pursuing this issue and something still may yet get
           done.
           My advice to all who are reporting this issue is to keep the pressure on and do
           not back off. IMO Cadillac/GM needs to find a permanent fix, replace with a
           better transmission or consider financial compensation, to do other wise IMO
           is not acceptable

           62.   Other consumers posted their complaints about the transmission defect

  in vehicles equipped with the 8L90 and 8L45 8-speed transmissions on

  carcomplaints.com.25 In a thread dedicated to the 2015 Chevrolet Corvette,

  consumers posted complaints including:

           a)     8 speed automatic transmission down shifts at a stop with such force it
           feels as you have been hit from behind by another car while coming to a stop.
           Transmission also will not always engage properly and will over rev and slam
           into gear possibly causing an accident. Transmission at times will disengage
           while going forward then slam into gear with great force. I was told by a GM
           insider that GM is aware some transmissions are defective and is working on
           a kit to fix the fluid starvation problem internally but has done nothing to
           inform owners of the potential dangers of erratic shifting that it's causing
           while driving. This also causes the transmission to over heat and to illuminate
           a warning lamp.
           - Downers Grove, IL, USA

           b)     8-speed automatic transmission always shifts erratically when starting
           out cold (lazy shift, slow shift, etc.) and occasionally does not downshift when
           car comes to a stop, only to slam hard into 1st when gas pedal is pressed to
           resume travel. Dealer says GM claims this is "normal, " but no car I've ever
           owned behaves like this. Appears to be fluid starvation internally. Any
           fix/replacement would be costly for GM, so given their history w/faulty
           ignition switches, not surprised they're trying to avoid it. Transmission is
           definitely not normal and behavior is unpredictable + unacceptable --
           especially at this price. When car is moving & transmission is in drive and
           trying to lazily shift gears, you temporarily lose ability to apply power, which
  25

  https://www.carcomplaints.com/Chevrolet/Corvette/2015/drivetrain/power_train.sh
  tml, last accessed November 29, 2018.
                                              65
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19            PageID.854     Page 66 of 192


           is both dangerous and unnerving. Clearly, this transmission was put into
           production w/inadequate testing & development. A recall is necessary to fix
           properly.

           - Kansas City, MO, USA

           c)      Automatic 8 speed transmission had to be replaced at 2000 miles on the
           odometer due to hard shifts and shifting automatically to low gear at highway
           speeds nearly bringing the car to a stop in interstate traffic, now 700 miles and
           4 months later the transmission is stuck in second gear and you cant drive fast
           enough to get out of the way of traffic. And I know of several other cars like
           it that have similar problems. This is a real safety problem and GM seems to
           ignore it, probably until someone gets hurt or killed.

           - Lexington, KY, USA

           d)     The A8 automatic transmission in the 2015 Corvette is prone to
           occasional hard downshifts from 2nd to 1st gear when driving at slow speeds
           (less than 10 mph). Sometimes the downshifts are so violent that the car jerks
           forward several feet. The first time it happened I thought I had been rear ended
           by another car. The unpredictable behavior of the transmission is especially
           dangerous in proximity to pedestrians or other vehicles.

           - Salado, TX, USA

           e)     Automatic A8 transmission has the following issues: 1) morning shift
           from reverse to drive severely delayed, bangs in eventually. 2) erratic shifting
           in normal traffic 3) the 2-1 downshift when coming to a stop results in severe
           bang, lurches forward and is very unsafe in a parking lot situation. Also in
           stop and go traffic, same lurching forward. Feels as if someone hit you from
           behind 4) torque converter lockup in 5th and 6th gear. Dealer tore apart the
           car to replace the stator, performed software update - neither solution worked.

           -Murphy, TX, USA

           f)     I had my vehicle serviced at dan vaden Chevrolet in savannah, ga on 16
           Oct 2017 at (12,200 miles). My main concern was a shudder and jerky motion
           the car starts demonstrating while in motion, accompanied by fluctuating
           engine rpms. After researching on the internet there are 1000's of issues with
           these torque converters and who knows what accidents these failures have
           caused. There should be a total recall on these transmissions. A service
           department technician test drove my vehicle and confirmed and documented
                                              66
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19            PageID.855     Page 67 of 192


           my concerns and stated it was okay to drive ? I am scheduling another service
           at (13000 miles). A search of the internet will fill you full of facts on these
           failures. Problems with the torque converters with these high end vehicles are
           well on the way to become another Corvette issue of epidemic proportions.
           Please assist.

           - Hinesville, GA, USA

           g)      2015 Corvette stingray Z51 - 8 speed automatic transmission torque
           converter. With only 7,500 miles on the car it started to run jerky and rpms
           would fluctuate for no reason (especially at highway speeds when fully
           warmed up). Often felt like driving on a washboard dirt road. After a cold
           start, there was a delay after shifting into drive. When it engaged after several
           seconds it would do so violently, lurching the car forward suddenly. Dealer
           diagnosed faulty torque converter as defective and a known problem with
           these transmissions. After less than 2,000 miles the symptoms returned and
           the dealer again replaced the torque converter. So now I'm on my 3rd defective
           tc. After 1,700 miles, symptoms returned again! dealer said that Chevrolet and
           GM have ordered a stop on replacing the tc's since no fix was available. GM
           advised to drain and flush tranny, refilling with mobil1 transmission fluid.
           This seemed to work (only for a little longer) but is worrisome because in the
           future service, a technician will likely refill with GM fluid, not mobil1.
           Especially if a second owner. Now at 16,100 miles the symptoms are
           returning! jerkiness, slamming into gear after a delay on cold starts. GM seems
           to have turned their back on stingray owners by kicking the can down the road
           beyond warrantee (with the mobil1 "band-aid fix"). on the forums there are so
           many owner complaining about this same issue. I am amazed that there is no
           official investigation resulting in a recall. This Z51 LT3 stingray was $75,000
           otd! for this cost we should be able to expect a quality vehicle and a motor
           company that stands behind it! can somebody please help us with this serious
           and potentially dangerious problem?

           - Wellington, FL, USA

           63.   In a thread dedicated to the 2015 Chevrolet Silverado26, consumers

  posted complaints including:


  26

  https://www.carcomplaints.com/Chevrolet/Silverado_1500/2015/transmission/tran
  smission_shifts_poorly.shtml
                                               67
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19              PageID.856    Page 68 of 192


           I’ve been researching hoping to find a solution to the 8 speed transmission in
           my 2015 Silverado LTZ Custom Sport Z71 with 6.2 l. It does the same as
           many others have described on here. The shifting is horrible, feels like its
           going to rip the drive line out at times. I've taken it back to the dealer at least
           5-6 times, I've been told it needed to be reprogrammed, that it needs to get
           used to the way I drive, and poor gas. Finally the dealership replaced the
           transmission and this was great, my truck was driving and shifting like it
           should and then after a couple of months it went right back to doing the same
           thing, it even surges at times when you first put it in gear so you best have a
           good foot on the brake.

           I'm at a loss now, I don't know what to do. I got a price to trade it in but it was
           going to cost me a great deal more and I honestly don't see why I should have
           to spend more to get a vehicle that is mechanically sound when my truck only
           has 15,000 miles on it. I love my truck, the 6.2 has excellent power but what
           happens when my warranty runs out.

           I've watched and hoped someone would start a class action lawsuit against
           GM for knowingly selling vehicles with problems. Or have they fix the
           problem in the 2017's. I know some of the corvettes have the 6.2 motor do
           they have the 8 speed transmission also? If so do they have the same
           problems?

           As for the lemon law, I'm in Louisiana and honestly not sure if that would
           work here. I just know when you pay 56,000 dollars for a vehicle you expect
           to have zero trouble out of it.

           If anyone finds a solution please post it here for us all to see.

           - Lando S., Anacoco, LA, USA

           64.   In a thread dedicated to the 2017 Chevrolet Silverado27, consumers

  posted complaints including:

           a)    My problem is like a lot of the other complaints that I've been reading.
           I purchased my 2017 LTZ Z71 with a 5.3 and 8 speed transmission in late
           2016 and after driving it for a month or so I really started to notice surges and
  27

  https://www.carcomplaints.com/Chevrolet/Silverado_1500/2017/transmission/surg
  es_and_jerks.shtml
                                               68
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19            PageID.857     Page 69 of 192


           jerks mostly at low speeds and sometimes slowing down coming to a stop.
           The jerks sometimes feels like I got hit from behind. After several visits to the
           dealer and long discussions with service management, I was first told it had
           to learn my driving habits. Then I was told it is a characteristic of the
           transmission. I recently took it back and they replaced the transmission fluid
           and told me they were going to replace the torque converter early next year
           when the new design came out. So I guess have to just put up with it, I just
           don't know for how long.

           - Rudy D., Corpus Christi, US

           b)      Purchased 2017 Silverado 5.3 w/8 speed auto on Dec 20 2017. At
           approx 535 miles, transmission began shifting hard at speed under 15 miles
           per hour, included a "clunk" similar to a universal joint going bad. Problem
           exists with both up shift and down shift. At 2066 miles truck started to surge
           as I slowed to stop. A heavy clunk and surge gave me the impression I was hit
           from behind. I stopped at selling dealer and service advisor assured me that
           this transmission had a "learning" curve that adjusted to my driving habits and
           i should drive for 10,000 miles to allow the system to "learn" my habits.
           Deciding that sounded like a great story I Googled for Silverado's with 8 speed
           transmission issues and found more than I cared to.

           I have seen all the complaints and concerns but no solution from GM. I fear I
           have invested a bunch of money into a disaster. Having owned over 7 GM
           products over 57 years I am disappointed with this one.That said I'm heading
           back to dealer today.

           Any GM service people monitoring this or anyone that has a definitive
           solution I'd appreciate a reply.

           - Gary L., Cumming, US

           c)    $62,000.00 truck including the new CORSA 3.5" exhaust and COLD
           AIR INDUCTIONS sealed cold air intake box. This truck shifts horribly
           throughout the 1-2 shift and especially the 2-3 shift. How can these 8 speed
           transmissions function this poorly. I had a 2012 AUDI Q7 S-LINE with over
           110K miles on it. The 8 speed transmission worked flawlessly the entire time
           I owned it. Every single shift whether flooring it or accelerating as slowly as
           humanly possible, were seamless and exuded quality engineering and
           workmanship. How can this transmission shift as poorly as it does with only
           4637 miles on my truck. GM big wigs need to start taking some pride and
           responsibility in their most profitable and best selling vehicle that they sell.
                                               69
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19              PageID.858    Page 70 of 192



           - 98supra6spd, YPSILANTI, Michigan, United States

           65.   In a thread dedicated to the 2017 Sierra Denali28, consumers posted

  complaints including:

           When going slow it will shift hard and clunks sometime worse then others
           when shifting from 1st to 2nd and other times it works right. I have had it to
           the dealer at least 3 times. 1st time they said it was too new and had to learn
           my driving habits. At about 3500 miles they did a adaptive relearn. The third
           time they found an update and did a relearn, no change. Now there is around
           7500 miles on it and I was told there is nothing else they can do and this
           normal for this 8 speed transmission. At 58000 dollars it is ridiculous to think
           this is OK. They need to come up with a fix for this. I'm not the only one with
           this problem go on GMC trucks.com. There are 9 pages of complaints for this
           problem. I would be afraid to buy the new 2019 truck coming out, as they
           can't even get the current model right.
           - Rich M., Westville, NJ, US

           66.   Consumers have posted very similar complaints on gmauthority.com. 29

  For instance, consumer “padrino14” posted on February 1, 2016:

           a)     I took delivery of a 2016 Sierra Denali (5.3 V8, 8-Spd, 3.42) in
           November and had to take it into the dealer a week later for a transmission
           issue (coming to a stop the truck would shudder as though the transmission
           was shifting hard into first gear or as though the engine was about to stall). 3
           weeks after taking it into the shop, GMC engineers determined that there was
           a torque converter problem that was staying engaged too long causing the
           engine to nearly stalling out when coming to a stop. They okay’d replacing
           the entire transmission for a new one. I finally got the truck back (a MONTH
           after first taking it into the shop – and yes, the truck spent 30 days of its first
           39 days of ownership in the hands of my dealer) and figured that would be the
           last of my problems. Since then, I’ve noticed that when yielding – or in

  28

  https://www.carcomplaints.com/GMC/Sierra_1500/2017/transmission/hard_shift_i
  n_and_out_of_first_gear.shtml,last accessed March 13, 2019.
  29
      http://gmauthority.com/blog/topic/2016-sierra-8-spd-issue/,            last   accessed
  November 29, 2018.
                                               70
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19             PageID.859    Page 71 of 192


           traffic/congestion – when I’m slowing down almost to a stop (around 5 mph
           or lower), then stepping on the accelerator, there will be a long (1 to 2 seconds)
           delay between me stepping on the accelerator to move and the truck shifting
           into first and beginning to accelerate. I took it to the dealer again, and they
           claimed the delay and even “hard” little shifts are normal for this transmission
           because it is “adaptive” and constantly learning… What? I at first bought it
           (they are the pros), but I’m beginning to hate not having the confidence of
           pulling out of a driveway, side street, etc. and being able to immediately get
           the power and acceleration I need to get out of the way (or better yet to get on
           my way). Is anyone else here having similar issues with their new GM 8-spd?

               b) Consumer rham22 posted on February 11, 2016:

           First post. Hate to see you are having problems. Thought I might be the only
           one after hearing what service department is telling me. I just bought a 2016
           Silverado LTZ with an eight speed and it shifts horrible. Love the truck but
           not fun to drive while taking off and stopping. Truck has 1400 miles on it
           because according to service department I have to get my truck to learn my
           driving habits. I am either a bad driver or have a truck with a learning
           disability. When truck sits over night or going home from work it always jerks
           a couple times taking off. Never fails. When I first bought, every time I would
           stop it would do something that felt like it was still shifting down when I
           should be stopped and actually feel like a double stop or surge forward. May
           sound crazy but really is the only way I can explain. There has been a couple
           times when I pulled into a parking spot to where it felt like I hit a curb because
           of the way it would stop. I have never experienced anything like this with any
           vehicle I have ever had. Seems like the computer is not in sync with the
           transmission at all. I will make turns and vehicle don’t seem to downshift
           when it should. I truly feel like I am driving a manual shift truck without using
           clutch. Love the truck and hope enough people speak up so this problem can
           be fixed. According to my service department vehicle runs as it should. If this
           is the case I wish I would have kept my perfect running 2013 Ford F-150 4×4.

               c) Consumer Dirktotten posted on November 15, 2016:

           I purchased a 2015 Sierra SLT with 6.2l and 8 Speed in August 2015 and
           when it is cold meaning its been setting a day or so, you will almost always
           get a slip in the transmission causing a several second delay. I had went to a
           show for my company in Atlanta GA and almost got hit because, I backed out
           onto the street and when I put it in forward it would not go for several seconds
           because it just revs up the stairs shudders going forward. I have taken it back
           to my dealer twice and they cannot recreate the problem so, they have done
                                               71
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19              PageID.860     Page 72 of 192


           nothing. I ran into a man at my dealership who was in the process of describing
           the exact same problem and gave him my business card to see if they fixed
           his issue. The dealership told him the same thing and he called me yesterday
           to let me know he and his wife got hit in the Highland NC because, he backed
           out and could not go forward just like I do weekly in mine. I now have a
           couple phone videos of mine doing it to show my dealer again but, I am
           wondering what to do as they have not done anything yet.

               d) Consumer mholden17 posted on December 5, 2016:

           I just bought a 2017 silverado ltz 6.2/8-speed and I’m experiencing similar
           issues! If I’m driving 35-55mph every once in a while I get a shudder in the
           wheel for a brief 1-3sec on and off while I’m at these speeds it’s so
           frustrating!! The truck has 500 miles on it and my old 1995 silverado with
           185k drove with no shudder or vibration issues.

               e) Consumer baurejim posted on December 5, 2016:

           I purchased a 2017 GMC Sierra 5.3 with the 8 speed transmission two weeks
           ago. (This is my 5th GMC truck) no previous problems.
           I now have 1000 miles on this truck.
           I noticed the truck shudders and seems to have a hesitation between gears,
           especially at low end. I went in on Dec 2nd 2016 and talked with the dealer
           who said it takes a while for the transmission to learn my driving habits.
           What? . It also clunks when taking off. Was told the clunk is normal. This
           morning Dec 5th i warmed the truck up for ten minutes put it in reverse and
           the truck would not move. just revved up. 10 seconds later it slowly starts to
           back up onto the street. I put it in drive and it still won’t go ,just reeves up for
           another 10 seconds before it finally jumps into gear. Made an appointment to
           bring it back to the dealer.
           This can not be normal for a commercial grade pickup.

               f) Consumer jimbo posted on December 19, 2016:

           I bought it brand new Dec 2015 (2015 High Country 4×4, 6.2ltr V-8) with the
           new eight-speed Hydra-Matic 8L90 transmission. So I’ve had it a year now
           and have put 19k + miles it. I noticed about a month ago when the engine was
           cold and I went from park to drive it felt as if I was parked on a hill and the
           trans was in a bind, taken 1-2 seconds before roughly engaging in gear. Then
           it started doing it more often even when the transmission fluid temp was above
           130. Well last week it began to shudder almost like driving over road strips
           before a stop sign. I also noticed that if I had it on cruise control between 40-
                                                72
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19            PageID.861     Page 73 of 192


           60mph the tachometer would rev up every time it shuttered/vibrated. It took
           it back to the dealership as it is still under warranty and had the mechanic ride
           with me so he could see for himself what my Chevrolet was doing. He knew
           immediately as to what he thought was causing the vibration…torque
           converter he says! So as of right now it is in the shop to replace the torque
           converter with an upgraded one per this bulletin 15389 which provides a
           service procedure to reprogram the transmission control module (TCM) on
           certain 2015 model year Cadillac Escalade, Escalade ESV, Chevrolet
           Silverado, GMC Sierra, Yukon Denali and Yukon Denali XL vehicles
           equipped with an 8L90 8-Speed (M5U) transmission and 6.2L (L86) engine.
           These vehicles may have a condition in which transmission calibration allows
           a higher than target energy input to the torque converter clutch (TCC) under
           certain conditions. This may lead to faster than expected torque converter
           clutch material wear, and a shudder feeling.

               g) Consumer PissedOffGMOwner posted on November 15, 2017:

           Good day to you all. I have a 2016 Sierra with the 8 speed transmission. At
           18300 miles I took the local dealer because of a vibration at low RPM
           throughout the gear range; rough idle; and jerking gear changes from 1st to
           2nd at low speeds.
           The dealer had the truck for 5 days. They had to await the back-ordered tranny
           flush juice. They did the “triple flush” of the tranny and also replaced all 4
           engine mounts. They claimed they updated the software on the truck engine
           management control and they also updated the software on the infotainment
           system.
           I now have 19300 miles on the truck, and it is now going back for the exact
           same reasons – rough idle (not as bad as the first time), and the start of the
           vibrations.
           I expect them to keep the truck for a week, as I dont wish to continue going
           back there every 6-8 weeks.
           I was advised that they are short handed WRT transmission specialists. This
           is a common excuse in Fort Lauderdale, with at least 5 dealers all “sharing”
           the same transmission specialists.
           My humble advise is to have them do the tranny flush and confirm there is a
           warranty on these services. I assume the flush is good for +- 1500 miles
           MAXIMUM.
           As soon as I have my truck back, i shall report the dealers explanation.

               h) Consumer t.johnson086 posted on December 12, 2017:

           I bought a 17 Denali 6.2 w/ 8-spd in march of 17. I finally got around to taking
                                              73
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19             PageID.862     Page 74 of 192


           to the dealer for a shifting issue from first to second gear (19k miles). If I was
           accelerating slowly it would shift very hard into second. It appeared as though
           the RPMs would go too high before shifting, then slam in to second. They
           replaced my transmission, and now I have a whole new set of problems. Its
           sluggish and hesitant between gear 1-3 or maybe 1-4 when accelerating, and
           sometimes clunks into first coming from second upon stopping. Needless to
           say I’m on the verge of trading it in.

               i) Consumer johnspd posted on August 16, 2018:

           I purchased a pre-owned 2017 GMC Z71 with the 6.2 and 8spd in April this
           year. It had 10,500 miles on it at the time and I really like/liked the truck.
           Great power, fuel economy and very comfortable. Last moth while traveling
           on the interstate (on vacation 250 miles from home) it started exhibiting the
           same problems mentioned above (like someone flipped a switch). At first I
           thought I was riding on rumble strips and tried swapping lanes, no change.
           Next I noticed the engine RPM’s were fluctuating and it felt like it was hunting
           for the right gear. It also exhibited the same problem mentioned in another
           post above when going uphill. We were not towing anything, the hitch had
           never been used when I purchased the truck and I have not pulled anything
           heavier then our 16ft boat. The truck had 16,700 miles on it when this started.
           Once we arrived at our vacation destination I did a search to see if other people
           had been experiencing problems with these transmissions and after viewing
           all the post I wished I had done more research before purchasing this truck.
           I was finally able to get it to the dealership and left it with them on August
           6th. They still have it and can not correct the problem. They did the flush and
           replaced the engine mounts. They also commented that they know there are
           problems with this transmission. I was told yesterday that they are trying to
           contact GM to see what to do next. I have purchased 6 new GM vehicles over
           the years and 7 pre-owned GM vehicles and never experienced anything like
           this before with them where the problem couldn’t be corrected. If they don’t
           get this corrected I will be done with GM.

               j) Consumer johnspd updated on August 21, 2018:

           The dealership called Friday (August 17th) and stated they had the problems
           resolved. I picked the truck up around noon and initially it performed great.
           After about 40 miles of driving I made a stop and upon starting the truck the
           shudder came back while idling as well as the rpm fluctuations. At highway
           speeds the shudder comes and goes and a couple of times it acted like it was
           hunting for the right gear which was one of the problems it had before the
           repair attempt. I contacted the dealership and they stated they would look
                                               74
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19             PageID.863    Page 75 of 192


           further into the issue. If the TCM is really “learning” my driving habits then I
           will have to agree with an earlier post that the computer has a learning
           disability.

           After a couple more days of driving the truck it is starting to look like all of
           the original issues may be returning.

           I will say the dealership has been very cooperative and wants to resolve the
           problem. They even picked up the extra cost of the rental beyond what GM
           covers.

           I have also contacted GM priority care. Below is their response and I will keep
           posting updates.

           “We understand how you like to have this issue resolved and we would like
           to work closely with you along with the GMC dealership in resolving this
           issue. Due to the nature of your concern we will endorse your case to a Senior
           Advisor who will continue to work directly with you and your dealership to
           review your vehicle and concerns. Please know that all the information you
           have provided will be available to both your dealer and Senior Advisor as
           well. We will forward your case to them and the Advisor and Dealer will
           review your case and vehicle details, and one of them will be in contact you
           within 2 business days to assist you further.”

           67.   Consumers also posted on gminsidenews.com.30

           Consumer johnnyo posted on September 12, 2017:

           2018 8 speed transmissions
           Does anybody know if the 2018 model GMC 1500 trucks have upgraded -
           improved the 8 speed transmissions? My 2016 has only 10000 miles and at
           the lower speeds it has always shifted funny and sometimes hard. Out on the
           highway it shifts good in the higher gears. I have to let it warm up alittle or it
           jumps into gear. I was going up the driveway the other day and the
           transmission just quit for a second and jumped back into gear. I have contacted
           the dealer but he says that all the 8 speed trans act that way. Wish now that I
           would have stayed with the 6 speed trans as my 2014 Tahoe has never given
           me a problem and shifts smooth.


  30
            https://www.gminsidenews.com/forums/f22/2018-8-speed-transmissions-
  278401/, last accessed March 15, 2018.
                                               75
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19            PageID.864     Page 76 of 192


           F.    GM Was Aware of the Transmission Defect Through Trade
                 Publications

           68.   Trade publications also described the transmission defect in vehicles

  equipped with the 8L90 and 8L45 8-speed transmissions in articles posted online.

  For example, an article on motortrend.com reported:

           And now’s about the time we get to the part where I tell you why the Silverado
           could do with another 10 minutes in the oven, so to speak. Simply put, test
           numbers aside, we were unimpressed by how the Silverado’s volume 5.3-liter
           DFM V-8 and its eight-speed automatic performed. We’re disappointed to
           find that GM didn't fix the old 5.3’s biggest flaws: its sloppy throttle response
           at low speeds and its transmission’s over eagerness to get to its top gear. The
           truck feels powerful enough once it’s moving, but getting there is frustrating.
           “The engine has power, but it's being tag-teamed by the unholy GM duo of a
           lazy throttle pedal and a transmission that hates to downshift,” features editor
           Scott Evans said. “Every time you want to move, you've got to get deep into
           the throttle before anything useful happens. The shifts aren't as smooth as the
           10-speed automatic, either, so you notice every time it’s forced to drop two
           gears to maintain speed up a hill.”

           The 6.2-liter V-8 and its 10-speed auto, which is only available as an option
           on the top-level Silverado LTZ and Silverado High Country, improves things
           immensely. The big V-8 has plenty of power on tap, and it sounds especially
           great when you bury your foot into the throttle. The 10-speed automatic is
           worlds better than the eight-speed, too. It feels modern and well sorted—
           basically the polar opposite of the eight-speed automatic. Its shifts are
           seamless and nearly unnoticeable, and it doesn't display the hunting behavior
           of the other transmission, either.31

           69.   An article published on thetruthaboutcars.com reported:

           The 1-2 shift sounds and feels like it’s going to rip the diff out of the axle,
           which is a common complaint about the eight-speed transmission in these
           vehicles. The AWD mode, which lives between 2WD and 4-High and which
           is basically the “4WD” in the Escalade/Denali, is laughably slow to respond
  31
            Christian          Seabaugh,       September         14,       2018
  https://www.motortrend.com/cars/chevrolet/silverado-1500/2019/2019-chevrolet-
  silverado-first-test-review/
                                              76
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19           PageID.865    Page 77 of 192


           to spinning rear wheels.32

           70.   An article on gmauthority.com reported:

           Improvements

           In a line buried deep within a previous announcement uncovered by GM
           Authority, Chevrolet states that the 8-speed Hydra-Matic in the 2019
           Silverado features “enhancements designed to improve shift quality, as well
           as a new centrifugal pendulum absorber torque converter that reduces
           vibrations to improve smoothness.”

           Criticisms

           In prior-generation, K2 platform Silverado and Sierra, the GM 8-speed was
           often criticized for its jerky and unexpected shifting behavior that ultimately
           worsened the satisfaction of driving and/or riding in the pickup. Whether the
           improvements made to the 8-speed gearbox in the all-new T1 platform 2019
           Sierra and Silverado will address these issues is unknown.

           G.    GM’s Knowledge of the Transmission Defect is Demonstrated by
                 its Technical Service Bulletins

           71.   Over the three-year period beginning around October 2015 and up to as

  recently as October 2018, GM issued a variety of additional PIs, TSBs, and other

  bulletins related to the same issue: GM eight-speed automatic transmissions—and

  specifically the GM 8L45 and 8L90—delayed and lurched, shuddered, jerked, and

  chunked when the automatic transmission shifted gears.

           72.   Whether through customer complaints, dealer complaints, or its own

  testing, GM’s recognition of the Transmission Defect can be pinpointed to as at least

  as early as October 13, 2015.


  32
     Jack Baruth, January 11, 2018 https://www.thetruthaboutcars.com/2018/01/long-
  term-test-2017-silverado-ltz-10000-miles/
                                              77
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19         PageID.866    Page 78 of 192


                 1.    #PIP5337

           73.   On October 13, 2015, GM issued a preliminary information (“PI”)

  bulletin to GM service personnel regarding issues with vehicles equipped with 8L90

  transmissions. The PI, #PIP5337, entitled “Shake or Shudder on Acceleration

  Excessive Engine RPM Fluctuation,” informed service personnel that this issue

  would affect the following vehicles equipped with 8L90 transmissions: 2015-2016

  Cadillac Escalades and Escalade ESVs; 2015-2016 Chevrolet Silverados; and 2015-

  2016 GMC Sierras, Yukons, and Yukon XLs. According to the PI, service personnel

  could expect customers to report, among other things, “A shudder feeling that may

  be described as driving over rumble strips or rough pavement.” GM’s

  recommendation to service personnel was as follows: “These conditions may be

  caused by an internal torque converter issue. A revised torque converter that

  addresses these conditions will be available soon.”

           74.   #PIP5337 has been updated at least ten times since it was first issued.

  On January 20, 2016, GM released #PIP5337A, which applied to the following

  vehicles equipped with 8L90 transmissions: 2015-2016 Cadillac Escalades and

  Escalade ESVs; 2015-2016 Chevrolet Corvettes and Silverados; and 2015-2016

  GMC Sierras, Yukons, and Yukon XLs. In this update, GM advised service

  personnel to flush the transmission twice and replace the fluid using Dexron HP (Part

  No.19300536), clean the transmission pan, and replace the pan and the filter. GM

  also noted, “If the condition is not resolved after completion of the second

                                            78
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19          PageID.867     Page 79 of 192


  transmission flush procedure the condition may be caused by an internal torque

  converter issue. These conditions may be caused by an internal torque converter

  issue. A revised torque converter that addresses these conditions will be available

  soon.”

           75.   In February 2016, GM released #PIP5337B, which applied to the

  following vehicles equipped with 8L90 transmissions: 2015-2016 Cadillac

  Escalades and Escalade ESVs; 2015-2016 Chevrolet Corvettes and Silverados; and

  2015-2016 GMC Sierras, Yukons, and Yukon XLs. The update noted, “Equipped

  with 8L90 Automatic Transmission (RPOs M5U) and the 6.2L (RPOs L86 and LT1).

  Note: This information does not apply to Silverado and Sierra models with the 5.3L

  (RPO L83). Please refer to PIE0353 for vehicles equipped with 5.3L (RPO L83).”

  GM also noted that this update did not apply to vehicles experiencing a shake or

  shudder “during vehicle launch from a stop,” “when the transmission is shifting

  gears,” “when the vehicle is decelerating,” or “when TCC slip speed is zero.” In this

  update, GM advised service personnel to replace the torque converter.GM also

  advised service personnel to “[f]lush the cooler lines and cooler using DT-45096

  transmission oil cooling system flush and flow test tool,” “[r]emove the transmission

  fluid pan and drain transmission fluid,” “[i]nstall a new transmission filter, clean pan

  and magnet,” and “[i]nstall the transmission fluid pan and refill with new

  transmission fluid following the fluid fill procedure in SI to obtain correct fluid

  level.” GM again instructed personnel to use Dexron HP fluid, (Part No.19300536).

                                            79
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19       PageID.868   Page 80 of 192


  In this update, GM explicitly contemplated that the Warranty would apply to the

  transmission repair. At the bottom of the TSB, GM noted, “Warranty Information.

  For vehicles repaired under warranty use: [Labor Operation code] 8464810.”

           76.   On March 8, 2016, GM issued #PIP5337C, which applied to the

  following vehicles equipped with 8L90 transmissions: 2015-2016 Cadillac

  Escalades and Escalade ESVs; 2015-2016 Chevrolet Corvettes and Silverados; and

  2015-2016 GMC Sierras, Yukons, and Yukon XLs. The update noted, “Equipped

  with 8L90 Automatic Transmission (RPOs M5U) and the 6.2L (RPOs L86 and LT1).

  Note: This information does not apply to Silverado and Sierra models with the 5.3L

  (RPO L83). Please refer to PIE0353 for vehicles equipped with 5.3L (RPO L83).”

  #PIP5337C was substantively the same as #PIP5337B, except it advised service

  personnel to use regular non-synthetic transmission fluid with part number

  19331925. In this update, GM explicitly contemplated that the Warranty would

  apply to the transmission repair. At the bottom of the TSB, GM noted, “Warranty

  Information. For vehicles repaired under warranty use: [Labor Operation code]

  8464810.”

           77.   On information and belief, GM issued #PIP5337D on June 3, 2016.

           78.   In August 2016, GM issued #PIP5337E, which applied to the following

  vehicles equipped with 8L90 transmissions: 2015-2016 Cadillac Escalades and

  Escalade ESVs built prior to November 1, 2015; 2015-2016 Chevrolet Corvettes and

  Silverados built prior to November 1, 2015; and 2015-2016 GMC Sierras, Yukons,

                                           80
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19      PageID.869    Page 81 of 192


  and Yukon XLs built prior to November 1, 2015. The update noted, “Equipped with

  8L90 Automatic Transmission (RPOs M5U) and the 6.2L (RPOs L86 and LT1).

  Note: This information does not apply to Silverado and Sierra models with the 5.3L

  (RPO L83). Please refer to bulletin 16-NA-175 for vehicles equipped with 5.3L

  (RPO L83).” In this update, GM explicitly contemplated that the Warranty would

  apply to the transmission repair. At the bottom of the TSB, GM noted, “Warranty

  Information. For vehicles repaired under warranty use: [Labor Operation code]

  8480518.” This version of the TSB was also substantively the same as its

  predecessor, except it updated the Labor Operation code at the bottom of the TSB.

           79.   In October 2016, GM issued #PIP5337F, which applied to the

  following vehicles equipped with 8L90 transmissions: 2015-2016 Cadillac

  Escalades and Escalade ESVs built prior to November 1, 2015; 2015-2016 Chevrolet

  Corvettes and Silverados built prior to November 1, 2015; and 2015-2016 GMC

  Sierras, Yukons, and Yukon XLs built prior to November 1, 2015. The update noted,

  “Equipped with 8L90 Automatic Transmission (RPOs M5U) and the 6.2L (RPOs

  L86 and LT1). Note: This information does not apply to Silverado and Sierra models

  with the 5.3L (RPO L83). Please refer to bulletin 16-NA-175 for vehicles equipped

  with 5.3L (RPO L83).” #PIP5337F was substantively the same as #PIP5337E,

  except it advised service personnel to use synthetic transmission fluid with part

  number 19353429. In this update, GM explicitly contemplated that the Warranty

  would apply to the transmission repair. At the bottom of the TSB, GM noted,

                                          81
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19         PageID.870   Page 82 of 192


  “Warranty Information. For vehicles repaired under warranty use: [Labor

  Operation code] 8464810.”

           80.   In November 2016, GM issued #PIP5337G, which applied to the

  following vehicles equipped with 8L90 transmissions: 2015-2016 Cadillac

  Escalades and Escalade ESVs built prior to November 1, 2015; 2015-2016 Chevrolet

  Corvettes and Silverados built prior to November 1, 2015; and 2015-2016 GMC

  Sierras, Yukons, and Yukon XLs built prior to November 1, 2015. The update noted,

  “Equipped with 8L90 Automatic Transmission (RPOs M5U) and the 6.2L (RPOs

  L86 and LT1). Note: This information does not apply to Silverado and Sierra models

  with the 5.3L (RPO L83). Please refer to bulletin 16-NA-175 for all other vehicles

  equipped with the 8L90 automatic transmission RPO (M5U) with shudder

  concerns.” Unlike most of the previous versions, this version of #PIP5337 did not

  contain the qualification that it did not apply to vehicles experiencing a shake or

  shudder “during vehicle launch from a stop,” “when the transmission is shifting

  gears,” “when the vehicle is decelerating,” or “when TCC slip speed is zero.”

  Instead, in this version, GM noted:

           Some customers may comment on any of the following conditions.

           A shake and/or shudder during light throttle acceleration between 48
           and 104 km/h (30 and 65 mph) steady state driving when transmission
           is not actively shifting gears.

           A shudder feeling that may be described as driving over rumble strips
           or rough pavement.

           A shudder feeling that is evident in both Drive and M7 mode.
                                            82
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19        PageID.871    Page 83 of 192



  In the bulletin, GM provided instructions for diagnosing the shudder as a TCC

  (torque converter clutch) shudder using picoscope and NVH software. GM noted,

  “Vibrations not identified as shudder should be further investigated using the

  []Vehicle Vibration Diagnosis in SI as a starting point.” For vehicles diagnosed as

  experiencing TCC shudder, GM advised service personnel to replace the torque

  converter, flush the cooler lines and cooler using the DT-45096 transmission oil

  cooling system flush and flow test tool, remove the transmission fluid pan and drain

  the transmission fluid, install a new transmission filter, clean the pan and magnet,

  install the transmission fluid pan, and refill the transmission fluid using DEXRON

  HP Fluid (part number 19353429). GM further noted, “In the event that the customer

  returns for a confirmed torque converter shudder after replacing the torque converter

  please follow bulletin 16-NA-175.” In this update, GM explicitly contemplated that

  the Warranty would apply to the transmission repair. At the bottom of the TSB, GM

  noted, “Warranty Information. For vehicles repaired under warranty use: [Labor

  Operation code] 8480518.”

           81.   In November 2016, GM issued #PIP5337H. This version was

  substantively the same as its predecessor, but removed certain part number codes

  from a table at the bottom of the TSB. As in previous iterations of this bulletin, GM

  explicitly contemplated that the Warranty would apply to the transmission repair. At

  the bottom of the TSB, GM noted, “Warranty Information. For vehicles repaired

  under warranty use: [Labor Operation code] 8480518.”
                                           83
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19         PageID.872   Page 84 of 192


           82.   On information and belief, GM likely issued an update to this bulletin

  numbered #PIP5337I.

           83.   On November 17, 2017, GM issued #PIP5337J, entitled “Shake or

  Shudder on Acceleration.” This version applied to the following vehicles equipped

  with 8L90 transmissions: 2015-2016 Cadillac Escalades and Escalade ESVs built

  prior to November 1, 2015; 2015-2016 Chevrolet Corvettes and Silverados built

  prior to November 1, 2015; and 2015-2016 GMC Sierras, Yukons, and Yukon XLs

  built prior to November 1, 2015. GM noted, “Note: This information does not apply

  to Silverado and Sierra models with the 5.3L (RPO L83). Please refer to bulletin 16-

  NA-175 for all other vehicles equipped with the 8L90 automatic transmission RPO

  (M5U) with shudder concerns.” In this version, GM noted:

           Some customers may comment on any of the following conditions.

           A shake and/or shudder during light throttle acceleration between 48
           and 104 km/h (30 and 65 mph) steady state driving when transmission
           is not actively shifting gears.

           A shudder feeling that may be described as driving over rumble strips
           or rough pavement.

           A shudder feeling that is evident in both Drive and M7 mode.

  In the bulletin, GM provided instructions for diagnosing the shudder as a TCC

  (torque converter clutch) shudder using picoscope and NVH software. GM noted,

  “Vibrations not identified as shudder should be further investigated using the

  []Vehicle Vibration Diagnosis in SI as a starting point.” For vehicles diagnosed as

  experiencing TCC shudder, GM advised service personnel to replace the torque
                                            84
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19        PageID.873    Page 85 of 192


  converter, flush the cooler lines and cooler using the DT-45096 transmission oil

  cooling system flush and flow test tool, remove the transmission fluid pan and drain

  the transmission fluid, install a new transmission filter, clean the pan and magnet,

  install the transmission fluid pan, and refill the transmission fluid using Mobil 1

  Synthetic LV ATF HP fluid. GM further noted, “In the event that the customer

  returns for a confirmed torque converter shudder after replacing the torque converter

  please follow bulletin 16-NA-175.” In this update, GM explicitly contemplated that

  the Warranty would apply to the transmission repair. At the bottom of the TSB, GM

  noted that the Labor Operation code to use if the vehicle is under warranty is

  8480518.

           84.   On October 4, 2018, GM issued #PIP5337K, entitled “Shake or

  Shudder on Acceleration.” This version applied to the following vehicles equipped

  with 8L90 transmissions: 2015-2016 Cadillac Escalades and Escalade ESVs built

  prior to November 1, 2015; 2015-2016 Chevrolet Corvettes and Silverados built

  prior to November 1, 2015; and 2015-2016 GMC Sierras, Yukons, and Yukon XLs

  built prior to November 1, 2015. In this version of the bulletin, GM noted, “Please

  refer to bulletin 16-NA-175 for vehicles equipped with the 8L90 automatic

  transmission RPO (M5U) with shudder concerns.” GM further noted, “Please follow

  this diagnostic or repair process in Bulletin 16-NA-175, [sic] thoroughly and

  complete each step If the condition exhibited is resolved without completing every

  step, the remaining steps do not need to be performed.”[sic]”

                                           85
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19         PageID.874    Page 86 of 192


                 2.    Bulletin # 14-07-30-001

           85.   In September 2014, GM issued Service Bulletin #14-07-30-001,

  entitled “Information on Transmission Adaptive Functions.” This bulletin applied to

  the following vehicles equipped with 8L90 transmissions (RPO M5U): 2015

  Cadillac Escalades and Escalade ESVs, 2015 Chevrolet Corvettes, and 2015 GMC

  Yukons. In this bulletin, GM advised service personnel, “Some customers may

  comment on low mileage vehicles with automatic transmission that shift feel to be

  too firm (harsh) or may slip or flare. Customers should be advised that the

  transmission makes use of an adaptive function that will help to refine the shift feel

  while driving and improve shift quality.” In the bulletin, GM provided an

  explanation of the 8-speed transmission’s adaptive learning functions, and advised

  service personnel how to adapt the transmission’s learning functions “for a concern

  with a 1-2 upshift” and “for a concern with a 3-1 coastdown (closed throttle) shift.”

           86.   In October 2014, GM issued Service Bulletin #14-07-30-001A, entitled

  “Information on Transmission Adaptive Functions.” This bulletin applied to the

  following vehicles equipped with 8L90 transmissions (RPO M5U): 2015 Cadillac

  Escalades and Escalade ESVs, 2015 Chevrolet Corvettes, and 2015 GMC Yukons.

  In this bulletin, GM noted, “This bulletin has been revised to add information to the

  How to Adapt Your Transmission section. Please discard Bulletin Number 14-07-

  30-001.” GM then provided an explanation of the Hydra-Matic 8-speed

  transmission’s adaptive learning functions. GM also provided a chart of shifts and

                                           86
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19         PageID.875    Page 87 of 192


  their corresponding clutches, as well as detailed instructions for teaching the

  transmission to “learn” each of these clutches.

           87.   In December 2014, GM issued Service Bulletin #14-07-30-001B,

  entitled “Information on Transmission Adaptive Functions and Correcting Low

  Mileage Harsh Shifts.” This bulletin applied to the following vehicles equipped with

  8L90 transmissions (RPO M5U): 2015 Cadillac Escalades and Escalade ESVs, 2015

  Chevrolet Corvettes and Silverados, and 2015 GMC Sierras, Yukons, and Yukon

  XLs. In this bulletin, GM noted, “This bulletin has been revised to add models and

  reference the Transmission Adaptive Values Learn procedure. Please discard

  Corporate Bulletin Number 14-07-30-001A.” This bulletin was substantially the

  same as its predecessor, except it also included instructions to service personnel for

  resetting and “relearning” transmission adapts using the Transmission Adaptive

  Values Learn procedure through GDS 2 (diagnostic software), and noted that this

  software function would not resolve the issue in 2015 Corvettes built before

  September 29, 2014.

           88.   In January 2015, GM issued Service Bulletin #14-07-30-001C, entitled

  “Information on Transmission Adaptive Functions and Correcting Low Mileage

  Harsh Shifts.” This bulletin applied to the following vehicles equipped with 8L90

  transmissions (RPO M5U): 2015 Cadillac Escalades and Escalade ESVs, 2015

  Chevrolet Corvettes and Silverados, and 2015 GMC Sierras, Yukons, and Yukon

  XLs. In this bulletin, GM noted, “This Bulletin has been revised to add a Note to the

                                           87
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19         PageID.876    Page 88 of 192


  How to Adapt Your Transmission. Please discard Corporate Bulletin Number 14-

  07-30-001B.” This bulletin was substantially the same as its predecessor, except it

  also included the following note: “Note: The transmission fluid temperature must be

  between 75°C (167°F) and 85°C (185°F) during the drive procedure or adapts will

  not be learned.”

           89.   In May 2015, GM issued Service Bulletin #14-07-30-001D, entitled

  “Information on Transmission Adaptive Functions and Correcting Low Mileage

  Harsh Shifts.” This bulletin applied to the following vehicles equipped with 8L90

  transmissions (RPO M5U): 2015 Cadillac Escalades and Escalade ESVs, 2015

  Chevrolet Corvettes and Silverados, and 2015 GMC Sierras, Yukons, and Yukon

  XLs. In this bulletin, GM included instructions to service personnel for resetting and

  “relearning” transmission adapts using the Transmission Service Fast Learn

  procedure through GDS 2, rather than the Transmission Adaptive Values Learn

  procedure, as GM previously instructed.

           90.   In July 2015, GM issued Service Bulletin #14-07-30-001E, entitled

  “Information on Transmission Adaptive Functions and Correcting Low Mileage

  Harsh Shifts.” This bulletin applied to the following vehicles equipped with 8L90

  transmissions (RPO M5U): 2015 Cadillac Escalades and Escalade ESVs, 2015

  Chevrolet Corvettes and Silverados, and 2015 GMC Sierras, Yukons, and Yukon

  XLs. In this bulletin, GM noted, “This Bulletin has been revised to include Warranty

  Information. Please discard Corporate Bulletin Number 14-07-30-001D.” This

                                            88
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19        PageID.877    Page 89 of 192


  bulletin was substantially the same as its predecessor, except in this version, GM

  explicitly contemplated that the Warranty would apply to the transmission repair. At

  the bottom of the bulletin, GM noted, “Warranty Information. For vehicles

  repaired under the Powertrain coverage, use the following labor operation.

  Reference the Applicable Warranties section of Investigate Vehicle History (IVH)

  for coverage information,” and listed the applicable labor code as 8480318.

           91.   In March 2016, GM issued Service Bulletin #14-07-30-001F, entitled

  “Information on Transmission Adaptive Functions and Correcting Low Mileage

  Harsh Shifts.” This bulletin applied to the following vehicles equipped with 8L90

  transmissions (RPO M5U): 2015 Cadillac Escalades and Escalade ESVs, 2015

  Chevrolet Corvettes and Silverados, and 2015 GMC Sierras, Yukons, and Yukon

  XLs. In this bulletin, GM advised service personnel, “Some customers may

  comment on low mileage vehicles equipped with the 8L90 automatic transmission

  with shifts that feel too firm (harsh), slips or flares. Customers should be advised

  that the transmission makes use of an adaptive function that will help to refine the

  shift feel and improve shift quality while driving. Clearing the shift adapts without

  performing a Service Fast Learn should not be considered a repair procedure as the

  transmission will simply relearn the previous settings.” GM also instructed, “The

  following should be used to determine what steps should be followed within this

  document. The 8-Speed transmission utilizes a total of 5 clutches to obtain all the

  ratios. Utilize the chart within this document to determine which clutch may require

                                           89
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19         PageID.878    Page 90 of 192


  additional adaptive learning.” GM then provided service personnel with modified

  detailed instructions for diagnosing problematic shifts and performing the

  appropriate “relearn” functions to adapt the clutches. In this bulletin, GM explicitly

  contemplated that the Warranty would apply to the transmission repair. At the

  bottom of the bulletin, GM noted, “Warranty Information. For vehicles repaired

  under the Powertrain coverage, use the following labor operation. Reference the

  Applicable Warranties section of Investigate Vehicle History (IVH) for coverage

  information,” and listed the applicable labor code as 8480318.

           92.   In March 2017, GM issued Service Bulletin #14-07-30-001G, entitled

  “Information on Transmission Adaptive Functions and Correcting Low Mileage

  Harsh Shifts.” This bulletin applied only to 2015 Chevrolet Corvettes equipped with

  8L90 transmissions (RPO M5U). This bulletin was substantially the same as its

  predecessors, except that GM advised service personnel, “For all truck and utility

  applications with the 8L90 automatic transmission, refer to 16-NA-411 for the latest

  information for correcting low mileage harsh shifts. This bulletin only applies to the

  Corvette with 8L90 automatic transmission.” In this bulletin, GM explicitly

  contemplated that the Warranty would apply to the transmission repair. At the

  bottom of the bulletin, GM noted, “Warranty Information. For vehicles repaired

  under the Powertrain coverage, use the following labor operation. Reference the

  Applicable Warranties section of Investigate Vehicle History (IVH) for coverage

  information,” and listed the applicable labor code as 8480318.

                                           90
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19          PageID.879     Page 91 of 192


                 3.    TSB #16-NA-175

           93.   By at least May 31, 2016, GM knew that the 8L90 transmissions were

  wearing away prematurely, causing metal shavings and debris to build up in the

  transmission pan. TSB #16-NA-175, entitled “Shake and/or Shudder During Light

  Throttle Acceleration, Between 48 and 104 KM/H (30 and 65 MPH) at a Steady

  State,” applied to the following vehicles equipped with 8L90 transmissions (RPO

  M5U): 2016 Cadillac Escalades, 2016 Chevrolet Silverados, 2016 GMC Sierras, and

  2016 GMC Yukons. In this TSB, GM advised service personnel as follows:

           Some customers may comment on any of the following conditions.

           A shake and/or shudder during light throttle acceleration between 48
           and 104 km/h (30 and 65 mph) steady state driving when transmission
           is not actively shifting gears.

           A shudder feeling that may be described as driving over rumble strips
           or rough pavement.

           A shudder feeling that is evident in both Drive and M7 mode.

  In the bulletin, GM provided instructions for diagnosing the shudder as a TCC

  (torque converter clutch) shudder. GM advised service personnel first to flush the

  cooler lines and cooler, remove the transmission fluid pan, drain the transmission

  fluid, “clean the pan/magnet if any metallic particles present and replac[ing] filter if

  debris is found,” and then install the transmission fluid pan and refill with new

  transmission fluid. GM advised service personnel to drain and refill the transmission

  fluid three times, removing and reinstalling the transmission fluid pan each time.



                                            91
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19            PageID.880    Page 92 of 192


  GM further noted that personnel should use “NEW DEXRON HP Fluid” (GM Part

  No. 19331925).

           94.      On information and belief, GM issued an update to TSB #16-NA-175

  on June 1, 2016, adding a breakpoint date.

           95.      On information and belief, GM issued an update to TSB #16-NA-175

  on November 29, 2016, adding the 2017 model year and updated information to

  service personnel, including graphics, in the diagnosis instructions.

           96.      On February 27, 2017, GM issued an update to TSB #16-NA-175. This

  version applied to the following vehicles containing 8L90 (M5U, M5X) or 8L45

  (M5T, M5N) transmissions: all GM passenger cars and trucks for model years 2015-

  2017 and Cadillac, Chevrolet, and GMC brands. GM advised personnel in this

  version:

           Some customers may comment on any of the following conditions.

                 • A shake and/or shudder during light throttle acceleration between
                   48 and 104 km/h (30 and 65 mph) steady state driving when
                   transmission is not actively shifting gears.

                 • A shudder feeling that may be described as driving over rumble
                   strips or rough pavement.

                       →     For 2015-2016 vehicles, shudder feeling is evident in
                       both Drive and M7 mode.

                       →     For 2017 vehicles, shudder feeling is evident in both
                       Drive and L7 mode.

  In this version of the TSB, GM provided detailed instructions for diagnosing the

  shudder as a TCC (torque converter clutch) shudder using picoscope and NVH
                                               92
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19            PageID.881    Page 93 of 192


  software. GM also provided instructions for performing the triple flush procedure

  described in the first version of this TSB, noting that personnel should use Mobil 1

  Synthetic LV ATF Dexron HP (Part No.19353429) fluid. GM further advised

  personnel, “Shudder should improve directionally right away, but for full affect the

  vehicle may need to be driven up to 200 miles (322 km). [sic] and at least two cold

  to hot drive cycles before determining if the fluid flush corrected the condition or

  not. Do not re-evaluate vehicle for additional customer shudder concerns until the

  vehicle has been driven 200 miles (322 km).”

           97.      On information and belief, GM issued an update to TSB #16-NA-175

  on April 18, 2017, updating the instructions to service personnel for testing to

  determine whether the shudder is a TCC shudder.

           98.      On August 24, 2017, GM issued another update to TSB #16-NA-175,

  entitled “Shake and/or Shudder During Light Throttle Acceleration Between 25 and

  80 MPH (40 and 128 KM/H) at a Steady State.” This version applied to the following

  vehicles containing 8L90 and 8L45 (RPOs M5U, M5T, M5N, M5X) transmissions:

  all GM passenger cars and trucks for model years 2015-2017 and Cadillac,

  Chevrolet, and GMC brands. GM advised personnel in this version:

           Some customers may comment on any of the following conditions.

                 • A shake and/or shudder during light throttle acceleration between
                   40 and 128 km/h (25 and 80 mph) steady state driving when
                   transmission is not actively shifting gears.

                 • A shudder feeling that may be described as driving over rumble
                   strips or rough pavement.
                                               93
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19         PageID.882   Page 94 of 192



                 • Shudder feeling is evident in both Drive and M7 MY15-16 & L7
                   MY17 mode.

  In this version of the TSB, GM provided detailed instructions for diagnosing the

  shudder as a TCC (torque converter clutch) shudder using picoscope and NVH

  software. GM also provided instructions for performing the triple flush procedure

  described in the first version of this TSB, using Dexron HP (Part No.19355656 –

  Synthetic) fluid. GM further advised personnel, “Shudder should improve

  directionally right away, but for full affect the vehicle may need to be driven up to

  322 km (200 miles) and at least two cold to hot drive cycles before determining if

  the fluid flush corrected the condition or not. Do not re-evaluate vehicle for

  additional customer shudder concerns until the vehicle has been driven 322 km (200

  miles).” In this update, GM explicitly contemplated that the Warranty would apply

  to the transmission repair. At the bottom of the TSB, GM noted, “For vehicles

  repaired under the Powertrain coverage, use the following labor operation,” listing

  the Labor Operation code as 8480478.

           99.     On September 19, 2017, GM issued an updated version of this TSB.

  This version applied to the following vehicles containing 8L90 and 8L45 (RPOs

  M5U, M5T, M5N, M5X) transmissions: all GM passenger cars and trucks for model

  years 2015-2017 and Cadillac, Chevrolet, and GMC brands. GM advised personnel

  in this version:

           Some customers may comment on any of the following conditions.

                                             94
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19          PageID.883    Page 95 of 192


               • A shake and/or shudder during light throttle acceleration between
                 40 and 128 km/h (25 and 80 mph) steady state driving when
                 transmission is not actively shifting gears.

               • A shudder feeling that may be described as driving over rumble
                 strips or rough pavement.

               • Shudder feeling is evident in both Drive and M7 MY15-16 & L7
                 MY17 mode.

  In this version of the TSB, GM provided detailed instructions for diagnosing the

  shudder as a TCC (torque converter clutch) shudder using picoscope and NVH

  software. In this version of the TSB, GM instructed service personnel to perform a

  single flush and drain procedure for all vehicles except the 2017 Chevrolet Colorado

  and the GMC Canyon. Specifically, GM instructed personnel to flush and drain the

  cooler, clean the pan and magnet, replace the transmission filter if needed, and

  circulate new transmission fluid. GM also instructed personnel to “clean the

  pan/magnet if any metallic particles [are] present and replace transmission filter is

  debris is found.” GM instructed personnel to use Mobil 1 Synthetic LV ATF

  DEXRON HP transmission fluid for this procedure. GM also provided instructions

  for performing the triple flush procedure described in the first version of this TSB

  for the 2017 Chevrolet Colorado and GMC Canyon. GM instructed personnel to use

  Mobil 1 Synthetic LV ATF DEXRON HP transmission fluid for this procedure, but

  noted, “DEXRON VI transmission fluid may be used to flow and flush the

  transmission cooling system.” For all vehicles, GM advised personnel, “Shudder

  should improve directionally right away, but for full affect [sic] the vehicle may need

                                             95
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19          PageID.884    Page 96 of 192


  to be driven up to 322 km (200 miles) and at least two cold to hot drive cycles before

  determining if the fluid flush corrected the condition or not. Do not re-evaluate

  vehicle for additional customer shudder concerns until the vehicle has been driven

  322 km (200 miles).” In this update, GM explicitly contemplated that the Warranty

  would apply to the transmission repair. At the bottom of the TSB, GM noted, “For

  vehicles repaired under the Powertrain coverage, use the following labor operation,”

  listing the Labor Operation code as 8480478.

           100. On information and belief, GM issued an update to TSB #16-NA-175

  on October 4, 2017, updating the VIN breakpoints.

           101. On December 1, 2017, GM issued another update to this TSB. This

  version applied to the following vehicles containing 8L90 and 8L45 (RPOs M5U,

  M5T, M5N, M5X) transmissions: all GM passenger cars and trucks for model years

  2015-2018 and Cadillac, Chevrolet, and GMC brands. GM advised personnel in this

  version:

           Some customers may comment on any of the following conditions.

               • A shake and/or shudder during light throttle acceleration between
                 40 and 128 km/h (25 and 80 mph) steady state driving when
                 transmission is not actively shifting gears.

               • A shudder feeling that may be described as driving over rumble
                 strips or rough pavement.

               • Shudder feeling is evident in both Drive and M7 MY15-16 & L7
                 MY17 & MY18 mode.



                                             96
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19         PageID.885    Page 97 of 192


  In this version of the TSB, GM provided detailed instructions for diagnosing the

  shudder as a TCC (torque converter clutch) shudder using picoscope and NVH

  software. In this version of the TSB, GM instructed service personnel to perform a

  single flush and drain procedure for all vehicles except the 2017-2018 Chevrolet

  Colorado and the GMC Canyon. Specifically, GM instructed personnel to use

  filtered, compressed air to remove the transmission fluid from the transmission oil

  cooler lines, remove the transmission fluid pan and drain the transmission fluid,

  “clean the pan/magnet if any metallic particles [are] present and replace transmission

  filter,” and install the transmission fluid pan and refill with new Mobil 1 Synthetic

  LV ATF DEXRON HP transmission fluid. For the 2017-2018 Chevrolet Colorado

  and the GMC Canyon, the instructions were the same, except that after refilling the

  transmission fluid, GM instructed service personnel to drain the fluid and oil and re-

  install the transmission fluid pan and refill with new Mobil 1 Synthetic LV ATF

  DEXRON HP transmission fluid two more times. For the 2017-2018 Chevrolet

  Colorado and the GMC Canyon, GM also advised personnel, “DEXRON VI

  transmission fluid may be used to flow and flush the transmission cooling system.

  Compressed air should be used to remove any residual fluid from transmission

  cooler lines.” For all vehicles, GM advised personnel, “Shudder should improve

  directionally right away, but for full affect [sic] the vehicle may need to be driven

  up to 322 km (200 miles) and at least two cold to hot drive cycles before determining

  if the fluid flush corrected the condition or not. Do not re-evaluate vehicle for

                                           97
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19          PageID.886    Page 98 of 192


  additional customer shudder concerns until the vehicle has been driven 322 km (200

  miles).” In this update, GM explicitly contemplated that the Warranty would apply

  to the transmission repair. At the bottom of the TSB, GM noted, “For vehicles

  repaired under the Powertrain coverage, use the following labor operation,” listing

  the Labor Operation code as 8480478.

           102. On December 13, 2017, GM issued another version of TSB #16-NA-

  175. This version was substantially the same as its predecessor, except that GM

  retracted its advice to personnel that DEXRON VI transmission fluid may be used

  to flow and flush the transmission cooling system and that compressed air should be

  used to remove any residual fluid from transmission cooler lines.

           103. On June 5, 2018, GM issued another version of TSB #16-NA-175. This

  version applied to the following vehicles containing 8L90 and 8L45 (RPOs M5U,

  M5T, M5N, M5X) transmissions: all GM passenger cars and trucks for model years

  2015-2018 and Cadillac, Chevrolet, and GMC brands except the Chevrolet Colorado

  and GMC Canyon. GM advised personnel in this version:

           Some customers may comment on any of the following conditions.

               • A shake and/or shudder during light throttle acceleration between
                 25 and 80 mph (40 and 128 km/h) steady state driving when
                 transmission is not actively shifting gears.

               • A shudder feeling that may be described as driving over rumble
                 strips or rough pavement.

               • Shudder feeling is evident in both Drive and M7 MY15-16 & L7
                 MY17 & MY18 mode.

                                             98
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19          PageID.887    Page 99 of 192


  In this version of the TSB, GM provided detailed instructions for diagnosing the

  shudder as a TCC (torque converter clutch) shudder using picoscope and NVH

  software. In this version of the TSB, GM instructed service personnel to perform a

  single flush and drain procedure for all vehicles except the 2017-2018 Chevrolet

  Colorado and the GMC Canyon. Specifically, GM instructed personnel to use

  filtered, compressed air to remove the transmission fluid from the transmission oil

  cooler lines, remove the transmission fluid pan and drain the transmission fluid,

  “clean the pan/magnet if any metallic particles [are] present and replace transmission

  filter,” and install the transmission fluid pan and refill with new Mobil 1 Synthetic

  LV ATF DEXRON HP transmission fluid. GM advised personnel, “Shudder should

  improve directionally right away, but for full affect [sic], the vehicle may need to be

  driven up to 200 miles (322 km) and a

  minimum of two cold to hot drive cycles before determining if the fluid flush

  corrected the condition or not. Do not re-evaluate vehicle for additional customer

  shudder concerns until the vehicle has been driven 200 miles (322 km).” In this

  update, GM explicitly contemplated that the Warranty would apply to the

  transmission repair. At the bottom of the TSB, GM noted, “For vehicles repaired

  under the Powertrain coverage, use the following labor operation,” listing the Labor

  Operation code as 8480478.

           104. On information and belief, GM issued an update to TSB #16-NA-175

  on September 4, 2017, adding a “Parts Information” section.

                                            99
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19          PageID.888   Page 100 of 192


           105. On October 11, 2018, GM issued the thirteenth version of TSB #16-

  NA-175. This version applied to the following vehicles containing 8 speed automatic

  transmissions: 2016-2019 Cadillac ATS (M5N, M5U); 2016-2018 Cadillac CT6

  (M5N, M5U); 2016-2019 Cadillac CTS 9M5N, M5U); 2015-2017 Cadillac

  Escalades (M5U); 2016-2019 Chevrolet Camaros (M5T); 2016-2018 Chevrolet

  Camaros (M5U); 2019 Chevrolet Colorados (M5T); 2015-2019 Chevrolet Corvettes

  (M5U); 2015-2018 Chevrolet Silverados (M5U, M5X); 2015-2017 GMC Yukons

  (M5U); 2019 GMC Canyons (M5T); 2015-2018 GMC Sierras (M5U, M5X). GM

  advised personnel in this version:

           Some customers may comment on any of the following conditions.

               • A shake and/or shudder during light throttle acceleration between
                 25 and 80 mph (40 and 128 km/h) steady state driving when
                 transmission is not actively shifting gears.

               • A shudder feeling that may be described as driving over rumble
                 strips or rough pavement.

               • Shudder feeling is evident in both Drive and M7 MY15-16 & L7
                 MY17 & MY18 mode.

  GM noted:

           Important: Do NOT replace the torque converter or transmission
           assembly for this condition. Engineer reviews have proven that
           replacing the torque converter does not provide a long-term
           solution to TCC shudder. A revised service procedure will be
           released in Q1 of 2019. If the vehicle experiences a repeat shudder
           condition, this document should be followed again.

  In this version of the TSB, GM provided detailed instructions for diagnosing the

  shudder as a TCC (torque converter clutch) shudder using picoscope and NVH
                                             100
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19         PageID.889    Page 101 of 192


  software. In this version of the TSB, GM instructed service personnel to perform a

  single flush and drain procedure. Specifically, GM instructed personnel to use

  filtered, compressed air to remove the transmission fluid from the transmission oil

  cooler lines, remove the transmission fluid pan and drain the transmission fluid,

  “clean the pan/magnet if any metallic particles [are] present,” and install the

  transmission fluid pan and refill with new Mobil 1 Synthetic LV ATF DEXRON HP

  transmission fluid. GM advised personnel, “Shudder should improve directionally

  right away, but for full affect [sic] the vehicle may need to be driven up to 200 miles

  (322 km) and at least two cold to hot drive cycles before determining if the fluid

  flush corrected the condition or not. Do not re-evaluate vehicle for additional

  customer shudder concerns until the vehicle has been driven 200 miles (322 km).”

  In this update, GM explicitly contemplated that the Warranty would apply to the

  transmission repair. At the bottom of the TSB, GM noted, “For vehicles repaired

  under the Powertrain coverage, use the following labor operation,” listing the Labor

  Operation code as 8480478.

                4.    #PIP5405

           106. In June 2016, GM issued preliminary information service bulletin

  #PIP5405, with the subject line “Surge Misfire Feeling Sensation During Highway

  Steady State Driving.” It applied to the following vehicles with 5.3L or 6.2 L83,

  L86, LT1, and LT4 engines and MU5 8 speed automatic transmissions: 2014

  Chevrolet Corvettes and Silverados; 2016 Chevrolet Camaros; 2014-2016 GMC

                                           101
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19          PageID.890    Page 102 of 192


  Sierras; 2015-2016 Chevrolet Tahoes and Suburbans; 2015-2016 GMC Yukons and

  Yukon XLs; 2015-2016 Cadillac Escalades; and 2016 Cadillac CTS-Vs. In this

  bulletin, GM noted that customers might experience “[a] concern of surge misfire

  feeling sensation during highway steady state driving in manual mode or automatic,

  typically 6th, 7th, 8th gear accelerating 1000 to 2500 rpm under load. TCC engaged,

  no misfire data or P0300 codes present.” In the bulletin, GM advised that if these

  symptoms are presented, the vehicle “is operating as [d]esigned.” GM further

  advised:

           The normal operation of engines and transmissions generate various
           vibrations and engine and transmission mounts try to isolate those
           vibrations from the rest of the vehicle. While the mounts do a great job
           of isolating most vibrations there may still be certain engine loads and
           rpm's that generate vibrations that customers may feel in the vehicle.
           Changes in engine load or rpm will change the vibrations produced
           making it more or less apparent to occupants in the vehicle. When
           issues of this nature are encountered, like equipped vehicles should be
           compared, and if consistent results are identified, this should be
           considered a “normal” characteristic of the vehicle.
           107. GM issued another version of this bulletin, #PIP5405A, in June

  2016. This bulletin was substantively the same as its predecessor, except it

  applied to the following models with 6.2L, LT1 and LT4 transmissions and 8-

  speed automatic transmissions: 2014-2016 Chevrolet Corevettes; 2016

  Chevrolet Camaros; and 2016 Cadillac CTS-Vs.

                 5.     TSB #16-NA-014

           108. On June 28, 2016, GM issued TSB #16-NA-014, entitled “Delayed

  Engagement After Sitting With Engine Off.” A note at the bottom of this TSB

                                             102
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19            PageID.891    Page 103 of 192


  indicated that it was the third version of this TSB. Previous versions were released

  on Aprill 22, 2016, June 16, 2016, and November 17, 2016. This TSB applied to

  the following vehicles for model years 2015-2016: certain Cadillac Escalades and

  Escalade ESVs with 8L90 transmissions; certain Cadillac ATS and CTS with 8L45

  or 8L90 transmissions; certain Chevrolet Camaros with 8L45 or 8L90 transmissions;

  certain Chevrolet Corvettes with 8L90 transmissions; certain Chevrolet Silverados

  with 8L90 transmissions; certain GMC Sierras with 8L90 transmissions; certain

  GMC Yukons with 8L90 transmissions; and certain GMC Yukon XLs with 8L90

  transmissions. GM advised personnel as follows:

           Some customers may comment on a condition of delayed engagement
           when the transmission is shifted from Park to Reverse or Park to Drive
           after the vehicle has been sitting with the engine off. This condition
           may typically occur after several hours or more commonly overnight.

           Customers may describe this condition as:
             • Vehicle delaying into gear.
             • Not wanting to move.
             • Feeling like the transmission is slipping.
             • Delayed engagement followed by a harsh engagement.

           Operation will be normal for the subsequent engagements throughout
           the day and the condition will not occur until the vehicle sits again with
           the engine off for several hours or overnight.

  GM noted, “This condition may be caused by the torque converter draining the

  transmission fluid back into the transmission pan.” GM recommended that service

  personnel address the problem by replacing parts of the transmission and/or the

  transmission pan, depending on the symptoms described by the customer. In this

  update, GM explicitly contemplated that the Warranty would apply to the
                                              103
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19        PageID.892    Page 104 of 192


  transmission repair. At the bottom of the TSB, GM noted that for vehicles repaired

  under the Warranty, service personnel should use Labor Operation code 8465020.

           109. GM issued another version of this TSB on November 17, 2016. This

  version was substantially the same as its predecessor, but contained updated

  instructions for replacing parts of the transmission and/or the transmission pan.

                6.    PIE0405

           110. On April 7, 2017, GM issued #PIE0405. This engineering information

  bulletin was entitled, “Engineering Information—Torque Converter Shudder.” It

  applied to the following vehicles for model year 2017 and VINs beginning on March

  1, 2017, for transmissions 8L90 (M5U, M5X) and 8L45 (M5T, M5N): Cadillac

  ATS, CT6, CTS, and Escalades; Chevrolet Camaros, Colorados, Corvettes, and

  Silverados; and GMC Canyons, Sierras, and Yukons. In this bulletin, GM advised,

  “Some customers may comment on a shake or shudder while driving.” GM further

  advised service personnel, “GM Engineering is attempting to determine the root

  cause of the above condition. Engineering has a need to gather information on

  vehicles PRIOR to repair that may exhibit this condition. As a result, this

  information will be used to ‘root cause’ the customer’s concern and develop/validate

  a field fix.” In this bulletin, GM instructed service personnel, “If you encounter a

  vehicle with the above concern, refer to the diagnosis instructions outlined in

  Bulletin number 16-NA-175 to confirm torque converter shudder.” The bulletin

  advised service personnel that once they had confirmed the torque converter

                                           104
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19          PageID.893    Page 105 of 192


  shudder, they should contact one of two engineers to report on their findings. GM

  explicitly contemplated that the Warranty would apply to the transmission diagnosis.

  At the bottom of the bulletin, GM provided a Labor Operation code to use if the

  vehicle was under Warranty: Labor Code 8480618.

           111. On September 21, 2017, GM issued an updated version of this bulletin:

  #PIE0405A. This bulletin was substantively the same as its predecessor, except that

  it also applied to 2018 model year Cadillac ATS, CT6, CTS, and Escalades; 2018

  model year Chevrolet Camaros, Colorados, Corvettes, and Silverados; and 2018

  GMC Canyons and Sierras.

           112. GM then issued an updated version of this bulletin: #PIE0405B. This

  version was substantively the same as its predecessor, except it emphasized that it

  applied to vehicles built after March 1, 2017. It also included the following note: “If

  the vehicle you’re working on was built before March 1, 2017 use TSB 16-NA-175

  for diagnostics.”

           113. On January 26, 2018, GM issued an updated version of this bulletin:

  #PIE0405C. This bulletin applied to the same vehicles as its predecessor, but instead

  of instructing GM personnel to diagnose the root cause of the shudder, the bulletin

  simply stated, “If you encounter a vehicle with the above condition, refer to the latest

  version of 16–NA-175.”

                 7.    TSB #18-NA-355
           114. On January 17, 2019, GM issued TSB 18-NA-355, entitled “Shake

                                            105
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19        PageID.894   Page 106 of 192


  and/or Shudder During Light Throttle Acceleration Between 25 and 80 MPH (40

  and 128 KM/H) at Steady Speed,” which applied to the following vehicles equipped

  with 8L45 or 8L90 transmissions: 2016-2019 Cadillac ATS and CTS, 2016-2018

  Cadillac CT6, and 2015-2017 Cadillac Escalades; 2016-2019 Chevrolet Camaros,

  2017-2019 Chevrolet Colorados, 2015-2019 Chevrolet Corvettes, 2015-2018

  Chevrolet Silverados; 2017-2019 GMC Canyons, 2015-2018 GMC Sierras, and

  2015-2017 GMC Yukons. In this TSB, GM advised its service personnel:

      Some customers may comment on any of the following conditions:

      • A shake and/or shudder during light throttle acceleration between 25 and 80
        mph (40 and 128 km/h) steady state driving when transmission is not actively
        shifting gears.

      • A shudder feeling that may be described as driving over rumble strips or rough
        pavement.

      Shudder feeling is evident in both Drive and M7 (MY15-16) and L7

  (MY17/MY18) mode.

  GM advised service personnel first to determine whether the vibration was “TCC

  [torque converter clutch] shudder” using a picoscope. GM advised that if the cause

  of the vibration is TCC shudder, service personnel should flush the transmission.

  The TSB issued by GM contained images of the transmission flush equipment that

  GM service personnel should use to flush the transmissions, and gave specific,

  illustrated instructions for triple flushing and exchanging the transmission fluid in

  the Colorado, Canyon, Silverado, Sierra, Yukon Denali and Escalade models with

  “new blue label Mobil 1 Synthetic LV ATF HP fluid.” GM further advised service
                                          106
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19        PageID.895    Page 107 of 192


  personnel to “[p]erform the Transmission Fluid Level and Condition Check outlined

  below in this procedure.”

           The TSB 18-NA-355 issued by GM also gave detailed, illustrated instructions

  for triple flushing and exchanging the transmission fluid in the Camaro, CTS and

  ATS models not equipped with a rear differential cooler. GM again noted, “The

  exchange process is required to obtain proper level of new blue label Mobile 1

  Synthetic LV ATF HP fluid,” and advised personnel to “[p]erform the Transmission

  Fluid Level and Condition Check outlined below in this procedure.”

           The TSB 18-NA-355 issued by GM further gave detailed, illustrated

  instructions for triple flushing and exchanging the transmission fluid in the Camaro,

  CTS and ATS models equipped with a rear differential cooler. GM again noted, “The

  exchange process is required to obtain proper level of new blue label Mobile 1

  Synthetic LV ATF HP fluid.”

           The TSB 18-NA-355 issued by GM further gave detailed, illustrated

  instructions for triple flushing and exchanging the transmission fluid in the Corvette

  and CT6 models. GM again noted, “The exchange process is required to obtain

  proper level of new blue label Mobile 1 Synthetic LV ATF HP fluid,” and further

  noted, “Important: The Drain and Fill Procedure Will Need to be Performed

  Three Times.” GM further advised service personnel to “[p]erform the

  Transmission Fluid Level and Condition Check outlined below in this procedure.”



                                           107
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19        PageID.896    Page 108 of 192


           The TSB contained instructions for performing the Transmission Fluid Level

  and Condition Check. It also provided parts information for service personnel to

  reference. Finally, GM explicitly contemplated that this TSB would apply to

  vehicles covered under the Warranty. GM noted in the TSB, “For vehicles repaired

  under the Powertrain coverage, use the following labor operation. Reference the

  Applicable Warranties section of Investigate Vehicle History (IVH) for coverage

  information.” The labor operation codes were set out in a table.

           115. For a period of time, GM advised its service personnel that because the

  8-speed automatic transmissions are “adaptive,” they needed to “learn” the drivers’

  individual driving habits in order to shift smoothly and predictably. But by October

  11, 2018, GM admitted to its dealers that it had not yet developed a permanent

  solution to the Transmission Defect that affects all passenger cars and trucks

  equipped with the 8L45 or 8L90 transmissions, despite having been aware of the

  problem since at least October 2015.

                 8.    Other Bulletins

           116. From at least September 30, 2015 to November 20, 2018, GM issued

  more than a dozen additional bulletins regarding the Transmission Defect.

           117. On January 25, 2016, GM issued TSB #16-NA-019, entitled

  “Information on Transmission Adaptive Functions and Correcting Low Mileage

  Harsh Shifts, Slips, or Flares.” This TSB applied to all 2016 passenger cars and

  trucks branded Buick, Cadillac, Chevrolet, or GMC, and equipped with 8L90 or

                                            108
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19            PageID.897      Page 109 of 192


  8L45 automatic transmissions (RPOs M5U, M5T, M5N, M5X). GM noted in this

  TSB, “Some customers may comment on low mileage vehicles with an automatic

  transmissions [sic] that they shifting may feel too firm (harsh), slips, or flares.

  Customers should be advised that the transmission makes use of an adaptive function

  that will help to refine the shift feel while driving and improve shift quality.” The

  bulletin then provided an explanation of the Hydra-Matic 8-speed transmission’s

  adaptive learning functions, as well as detailed instructions for resetting and

  “relearning” each shift. GM explicitly contemplated that this bulletin would apply

  to vehicles covered under the Warranty. GM noted that for vehicles under Warranty,

  service personnel should use Labor Operation code 8480318.

           118. On January 29, 2016, GM issued TSB #15-NA-007, entitled “Firm

  Garage Shifts, Start Up Clunk, DTC P16F3 (Reprogram TCM)33.” This TSB applied

  to the following vehicles from model years 2015-2016 with 8L90 (M5U)

  transmissions: Cadillac Escalades; Chevrolet Corvettes and Silverados; GMC

  Sierras; and GMC Yukons. In this TSB, GM advised personnel:

           Some customers may comment on any of the following conditions:

               • Firm garage shifts, Park to Drive or Park to Reverse after the vehicle

                  has be [sic] sitting for several hours with the engine off.




  33
     “TCM” stands for “transmission control module,” is a computer that processes
  transmission signals to regulate the transmission’s gear shifting. Like most
  computers, it runs software and can be programmed.
                                              109
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19        PageID.898   Page 110 of 192


               • A clunk noise that occurs as the engine starts or immediately after

                  engine start.

               • An Illuminated MIL where DTC Pl6F3 is found as an active or history

                  DTC.

  GM advised personnel that a revised calibration had been developed to address these

  concerns, and further instructed, “Update the transmission control module (TCM)

  using the Service Programming System (SPS) with the latest software available on

  TIS2WEB.” GM explicitly contemplated that this bulletin would apply to vehicles

  covered under the Warranty. GM noted that for vehicles under Warranty, service

  personnel should use Labor Operation code 2810175. On information and belief, this

  was the fourth version of this TSB. Previous versions were released on September

  30, 2015, October 21, 2015, and January 22, 2016.

           119. In February 2016, GM issued #PIE0353. This preliminary information

  bulletin was entitled, “Engineering Information—Shake or Shudder on Light

  Throttle Acceleration or Steady State Cruise.” It applied to the 2016 Chevrolet

  Silverados and the 2016 GMC Sierras equipped with the 8L90 (RPO M5U)

  transmission and 5.3 Engine (RPO L83). In this bulletin, GM advised, “Some

  customers may comment on a shake or shudder on light acceleration or steady state

  cruise.” GM further advised service personnel, “GM Engineering is attempting to

  determine the root cause of the above condition. Engineering has a need to gather

  information on vehicles PRIOR to repair that may exhibit this condition. As a result,

                                           110
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19       PageID.899    Page 111 of 192


  this information will be used to ‘root cause’ the customer's concern and

  develop/validate a field fix.” The bulletin contained instructions for observing the

  TCC (toque converter clutch) slip and advised service personnel to gather the

  resulting observations and contact one of two engineers to report on their findings.

  GM explicitly contemplated that the Warranty would apply to the transmission

  diagnosis. At the bottom of the bulletin, GM provided a Labor Operation code to use

  if the vehicle was under Warranty: Labor Code 8480428.

           120. On June 28, 2016, GM issued TSB #16-NA-213, entitled “Diagnostic

  Tip for Harsh Shifts After Mileage Accumulation Without Previous Transmission

  Repairs and/or Calibration Updates.” This TSB applied to the following 2015-2016

  vehicles equipped with 8L90 and 8L45 automatic transmissions (RPOs M5U, M5T,

  M5N): Cadillac Escalades; Cadillac ATS, ATS V, CTS, and CTS V; Chevrolet

  Corvettes and SIlverados; and GMC Sierras. In this bulletin, GM advised service

  personnel that customers may comment that the transmission “has developed a harsh

  shift.” GM further advised that some transmissions built between July 1, 2015 and

  September 14, 2015 may have “a suspect Clutch Control Solenoid,” and should have

  the valve body replaced.

           121. On November 15, 2016, GM issued bulletin #PIP5437A, entitled “8L45

  8L90 Diagnostic Tips for Harsh Shifts. This bulletin applied to 2015-2017 Cadillac

  Escalades and Escalade ESVs with 8L90 transmissions, 2016-2017 Cadillac ATS,

  ATS-V, CTS, and CTS-Vs with 8L45 or 8L90 transmissions, 2015-2017 Chevrolet

                                          111
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19         PageID.900    Page 112 of 192


  Corvettes and Silverados with 8L90 transmissions, 2016-2017 Chevrolet Camaros

  with 8L45 and 8L90 transmissions, and 2015-2017 GMC Sierras and Yukons with

  8L90 transmissions. In this bulletin, GM noted, “Some customers may comment on

  the transmission in their vehicle is not shifting correctly,” and that “This condition

  may be caused by one or more clutch fill times not completely learned in the TCM.”

  GM proceeded to advise personnel to check for diagnostic trouble codes and

  complete a test drive with the vehicle in an attempt to duplicate the customer’s

  concern. Depending on the brand and model of vehicle, GM advised service

  personnel to perform various types of TCM calibrations. GM also advised service

  personnel to refer to various other bulletins for information on how to perform

  “relearn” processes on the transmissions’ adaptive learning functions. GM further

  noted, “Transmissions that continue to experience shift quality issues in both Drive

  and Manual Mode 7th Gear after completing the learn process or developed a poor

  quality shift after mileage accumulation has developed should have the transmission

  pan removed and inspected for excessive clutch debris.” A note at the bottom of this

  bulletin indicated that it was the second version of this bulletin, and that a previous

  version had been released on November 14, 2016.

           122. On January 20, 2017, GM issued TSB #16-NA-411, entitled “Harsh 1-

  2, Harsh 3-1 Decel Downshift, Harsh Downshifts Under Heavy Throttle, AFM

  Transition and Step In Clunk During Downshift.” This TSB applied to 2015-2016

  Cadillac Escalades, Chevrolet Silverados, and GMC Sierras and Yukons, all with

                                           112
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19           PageID.901    Page 113 of 192


  L86 engines and 8L90 transmissions. In this TSB, GM noted that some customers

  may comment that they are experiencing one or more of the following conditions

  regarding their transmission:

               • Harsh 1-2 upshift (except for the first 1-2 upshift of the day)

               • Harsh 3-1 downshift when de-accelerating to a stop

               • Harsh downshift under heavy throttle apply

               • Active Fuel Management (AFM) V4 to VB transition harshness

               • Coast down downshifts

  GM advised service personnel that new software had been developed to address

  these conditions, and further advised service personnel to install the new software

  and perform “relearn” procedures on the shifts. GM noted, “The transmission may

  exhibit poor shift quality until the clutch values are learned.” GM provided detailed

  instructions to service personnel for programming the transmission control module.

  However, GM also noted that this correction procedure would not correct several

  shifting-related complaints, including “Shift quality of the first 1-2 shift of the day,”

  “Power-On lift foot upshifts (Heavy throttle application followed by a closed throttle

  application which results in a transmission up shift),” “Engine or Chassis induced

  vibrations.” TCC Shudder (Refer to PIP5337 and Bulletin 16-NA-175),”

  “Delayed/slow engagement (Refer to Bulletins 16-NA-014 and 16-NA-364),” and

  “Engine or Chassis induced vibrations.” GM explicitly contemplated that this

  bulletin would apply to vehicles covered under the Warranty. GM noted, “For

                                              113
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19          PageID.902    Page 114 of 192


  vehicles repaired under warranty, use” Labor Operation code 8480578. A note at the

  bottom of this TSB indicated that it was the second version of the TSB. A previous

  version was issued on January 20, 2017.

           123. On March 3, 2017, GM issued Bulletin #14-07-30-001G, entitled

  “Information on Transmission Adaptive Functions and Correcting Low Mileage

  Harsh Shifts.” On information and belief, this was the seventh version of this

  bulletin. Bulletin #14-07-30-001G applied to the 2015 Chevrolet Corvette, equipped

  with the 8L90 transmission (RPO M5U). In this bulletin, GM noted, “Some

  customers may comment on low mileage vehicles equipped with the 8L90 automatic

  transmission with shifts that feel too firm (harsh), slips or flares. Customers should

  be advised that the transmission makes use of an adaptive function that will help to

  refine the shift feel and improve shift quality while driving. Clearing the shift adapts

  without performing a Service Fast Learn should not be considered a repair procedure

  as the transmission will simply relearn the previous settings.” The bulletin then

  provided an explanation of the Hydra-Matic 8-speed transmission’s adaptive

  learning functions, as well as detailed instructions for resetting and “relearning” each

  shift. GM explicitly contemplated that this bulletin would apply to vehicles covered

  under the Warranty. GM noted, “For vehicles repaired under the Powertrain

  coverage, use the following labor operation. Reference the Applicable Warranties

  section of Investigate Vehicle History (IVH) for coverage information,” and listed

  labor code 8480318.

                                            114
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19     PageID.903   Page 115 of 192


           124. In April 2017, GM issued TSB #16-NA-404, with the subject line

  “Harsh Shift, Delayed Shift, Unwanted Downshift, Transmission Stuck in One Gear,

  Erratic Shifting, Hesitation or Have a Malfunction Indicator Lamp (MIL)

  Illuminated - DTC P0747, P0777, P0797, P2715 or P2724 May Be Set Current or

  History in Transmission Control Module.” This TSB applied to the following 2017

  Cadillacs: ATS and CTS built before December 6, 2016, CT6 (Excluding RPO I16)

  built before November 17, 2016, and Escalades built before December 16, 2016, all

  with automatic 8L45 and 8L90 transmissions (M5T, M5N, M5U, M5X). It also

  applied to the following 2017 Chevrolets: Camaros built before December 6, 2016,

  Corvettes built before December 8, 2016, and Silverados, Suburbans (excluding

  RPO I16), and Tahoes (Excluding RPO I16) built before December 16, 2016, all

  with automatic 8L45 and 8L90 transmissions (M5T, M5N, M5U, M5X). It also

  applied to 2017 GMC Sierras and Yukons (excluding RPO I16) built before

  December 16, 2016, with automatic 8L90 transmissions (M5U, M5X). GM noted

  that customers may comment that they are experiencing “one or more of the

  following conditions:”

               • Harsh shift

               • Delayed shift

               • Unwanted downshift

               • Transmission stuck in one gear

               • Erratic shifting

                                           115
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19        PageID.904   Page 116 of 192


               • Hesitation between shifts

               • MIL illuminated

  GM noted that service personnel might find that the affected vehicle’s computer

  displayed certain diagnostic codes. GM noted, “This condition may be caused by a

  calibration anomaly in the Transmission Control Module (TCM).” And advised

  personnel that the correction was to reprogram the TCM with the latest software.

  GM explicitly contemplated that this bulletin would apply to vehicles covered under

  the Warranty. GM noted, “For vehicles repaired under warranty, use” Labor

  Operation code 2810175. A note at the bottom of this bulletin indicated that this was

  the second version of this TSB. A previous version was issued on April 7, 2017.

           125. On June 12, 2017, GM issued bulletin #PIE0419, entitled “Engineering

  Information - Proceed Only If Diagnostics and Root Cause Activities Have

  Determined A Transmission Assembly Replacement.” GM noted, “Proceed )111ith

  this El ONLY if the Technician has determined that a transmission replacement is

  required to repair the vehicle. If the Technician does not need to replace the

  transmission to repair the vehicle, disregard the PI and proceed with the repair as

  found in published service information.” This bulletin applied to 2017 Cadillac ATS,

  CTS, and Escalades, 2017 Chevrolet Camaros, Colorados, Corvettes, Silverados,

  Suburbans, and Tahoes, and 2017 GMC Canyons, Sierras, and Yukons, containing

  any type of engine and 8L45, 8L90, 6L80 or 6L90 transmissions. GM noted, “Some

  customers may comment on harsh, delayed, and/or improper shifts,” and advised

                                             116
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19          PageID.905     Page 117 of 192


  service personnel, “GM Engineering has a need to gather information on vehicles

  PRIOR to a transmission replacement. As a result, this information will be used to

  help determine a more robust ‘root cause’ process.” GM instructed service personnel

  to contact a particular engineer if the problem is diagnosed in a vehicle with an 8-

  speed automatic transmission. GM explicitly contemplated that this bulletin would

  apply to vehicles covered under the Warranty. GM noted that for vehicles examined

  under warranty, use Labor Operation code 8480628.

           126. On July 21, 2017, GM issued TSB #16-NA-361, entitled “Information

  on Transmission Harsh 1-2 Shift Upon First Start Up/Shift of the Day Under Light

  Throttle.” This TSB applied to the following Cadillac models: 2016-2017 ATS,

  CTS, and CT6, and 2015-2017 Escalades, with automatic 8L45 and 8L90 (M5T,

  M5N, M5U, M5X) transmissions. It also applied to the following Chevrolet models:

  2016-2017 Camaros, 2017 Colorados (VIN S, T), 2015-2017 Corvettes, and 2017

  Expresses and Silverados, with automatic 8L45 and 8L90 (M5T, M5N, M5U, M5X)

  transmissions. It also applied to the following GMC models: 2017 Canyons, 2017

  Savanas, and 2015-2017 Sierras and Yukons, with automatic 8L45 and 8L90 (M5T,

  M5U, M5X) transmissions. In this TSB, GM noted, “Some customers may comment

  that the transmission exhibits a harsh 1-2 shift on the first shift of the day, typically

  under light throttle.” GM further noted, “This condition is due to the initial clutch

  fill time of the 2-3-4-6-8 (C4) clutch.” GM advised service personnel, “Important:

  Replacing transmission components or complete assemblies will not improve the

                                            117
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19          PageID.906    Page 118 of 192


  condition.” GM proceeded to explain that “the first 1-2 shift of the day may be

  harsh,” but that service personnel should not replace any parts for this condition. GM

  claimed, “This condition will not impact the designed performance or reliability of

  the vehicle.” A note at the bottom of this TSB indicated that this was the fourth

  version of this TSB. Previous versions were issued on November 18, 2016, April 6,

  2017, and July 20, 2017.

           127. On June 5, 2018, GM issued TSB #18-NA-177, entitled “Shake and/or

  Shudder During Light Throttle Acceleration Between 25 and 80 MPH (40 and 128

  KM/H) at Steady Speed.” This TSB applied to 2017-2018 Chevrolet Colorados and

  GMC Canyons built before June 1, 2018 and equipped with 8L45 (M5T) 8-speed

  automatic transmissions. In this TSB, GM noted that some customers may comment

  that they are experiencing the following conditions:

               • A shake and/or shudder during light throttle acceleration between 25
                 and 80 mph (40 and 128 km/h) steady state driving when transmission
                 is not actively shifting gears.

               • A shudder feeling that may be described as driving over rumble strips
                 or rough pavement.

  GM noted, “Shudder feeling is evident in both Drive and M7 mode.” GM advised

  service personnel first to determine whether the vibration was “TCC [torque

  converter clutch] Shudder” using picoscope and NVH software. GM advised that if

  the cause of the vibration is TCC shudder, service personnel should replace the

  torque converter assembly, remove the transmission oil pan and drain all fluid and

  discard, replace the transmission oil filter, clean the transmission oil pan and magnet,
                                            118
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19         PageID.907    Page 119 of 192


  and reinstall the transmission oil pan and fill the transmission with Mobil 1 Synthetic

  LV ATF DEXRON HP transmission fluid. In this update, GM explicitly

  contemplated that the Warranty would apply to the transmission repair. At the

  bottom of the TSB, GM noted, “For vehicles repaired under the Powertrain

  coverage, use the following labor operation,” listing the Labor Operation code as

  8480768.

           128. On September 11, 2018, GM issued TSB #18-NA-235, entitled

  “Information on Surge, Chuggle, Misfire, Fishbite, Shudder Feel During Driving

  Maneuvres.” This bulletin applied to the following vehicles: 2015-2017 Cadillac

  Escalades with 6.2L engines and 8L90 (M5U) transmissions; 2015-2018 Chevrolet

  Silverados with 5.3 (L83) and 6.2 (L86) engines and 8L90 (M5U, M5X)

  transmissions; 2019 Silverado 1500s (new models) with 5.3 (L84) engines and 8L90

  (MQE) transmissions; 2019 Chevrolet Suburbans with 5.3 (L83) and 6.2 (L86)

  engines and 8L90 (M5U) transmissions; 2018-2019 Cevrolet Tahoes with 5.3 (L83)

  and 6.2 (L86) engines and 8L90 (M5U) transmissions; 2015-2018 GMC Sierras with

  5.3 (L83, L84) and 6.2 (L86) engines and 8L90 (M5U, M5X, MQE) transmissions;

  2019 GMC Sierra 1500s (new models) with 5.3 (L84) engines and 8L90 (MQE)

  transmissions; and 2015-2017 Yukons with 6.2 (L86) engines and 8L90 (M5U)

  transmissions. In this TSB, GM noted that some customers may comment on a surge,

  chuggle, misfire, fishbite, shudder concern while traveling under the following

  conditions:

                                           119
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19        PageID.908    Page 120 of 192


               • A Steady road speed between approximately 35 and 55 mph (56-89

                  km/h)

               • TCC applied

               • Light steady throttle conditions

               • TCC slip is steady (10-25 rpm)

  GM advised service personnel that “[i]f TCC slip is steady and there are no misfires,

  the condition should be considered characteristic of the vehicle and no repairs should

  be attempted.” A note at the bottom of the TSB indicated that this was the third

  version of this TSB. Previous version were released on July 20, 2018, August 8,

  2018, and September 10, 2018.

           129. On November 20, 2018, GM released TSB #18-NA-356, entitled

  “Vibration and/or Noise Heard During Hard Acceleration at Speeds of 77 km/h (48

  mph) to 83 km/h (52 mph). This TSB applied to 2015-2018 Chevrolet Colorados

  and GMC Canyons with 3.6L (RPO LGZ) engines and 8L45 (RPO M5T)

  transmissions. In this TSB, GM noted, “Some customers may comment on a

  vibration and/or noise heard during hard acceleration at speeds of 77 km/h (48 mph)

  to 83 km/h (52 mph).” GM advised service personnel, “This condition may be

  caused when the driveline angles get extreme during axle wind up resulting in 2nd

  order vibration.” GM further advised personnel that this could be corrected by

  installing a tapered shim between the axle and leaf spring to adjust the angle



                                             120
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19       PageID.909   Page 121 of 192


  following the procedure below.” GM proceeded to provide detailed instructions to

  personnel on how to install the shim.

           H.     Despite Opportunities, GM Failed to Inform Potential Purchasers
                  or Lessees of the Transmission Failure.

           130. Despite having a wide variety of options for informing potential

  purchasers or lessees of the Transmission Defect, GM has concealed its knowledge

  of the Defect and has never disclosed it. For example, GM has an extensive website

  for consumers interested in GM-brand vehicles. Under the tab “SHOP,” consumers

  can select the make and model of GM-brand car they wish to investigate. The

  webpages displayed when the consumer clicks on a particular type of vehicle do not

  inform consumers of the transmission defect.

           131. Within the “SHOP” tab, consumers can click on an “FAQ” tab. The

  FAQs contain no references to the Transmission Defect.

           132. The website also contains links to the websites of GM-owned brands,

  such as Chevrolet, GMC, and Cadillac. These websites do not contain any warnings

  to consumers or information about the Transmission Defect.

           133.   The websites for individual GM-owned brands contain tabs for

  consumers to locate a dealer. These dealers also have information about the 8L45

  and 8L90 transmissions, provided to them by GM. As detailed below, these dealers

  did not apprise Plaintiffs or similarly situated consumers about the Transmission

  Defect.

           134. The websites for individual GM-owned brands also contain links to
                                          121
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19        PageID.910    Page 122 of 192


  brochures to vehicle protection plans.34 While these protection plans list

  “transmission” as one of the car parts potentially covered under a warranty, the

  brochures do not and did not apprise Plaintiffs or similarly situated consumers about

  the Transmission Defect.

           135. Individual GM-owned brands, including Chevrolet and Cadillac, also

  have YouTube channels displaying their vehicles in action.35 These videos provide

  information about vehicles equipped with 8L45 and 8L90 transmissions that

  prospective purchasers could review. The videos on the GM-owned brand channels

  do not disclose any information about the Transmission Defect.

           I.    Plaintiffs’ Experiences

                 1.    Richard Francis
           136. Plaintiff Richard Francis purchased his 2017 GMC Yukon Denali at an

  authorized Buick dealership—Glen Buege Buick GMC in Lansing, Michigan—on

  August 22, 2017. At the time of his purchase he had browsed vehicles in his

  authorized dealership and discussed his purchase with an authorized Buick dealer.

  At all times, Plaintiff Francis operated his vehicle properly and in a foreseeable

  manner.




  34
                                      See,                                   e.g.,
  https://www.chevrolet.com/content/dam/chevrolet/na/us/english/index/owners/war
  ranty/02-pdfs/gmqd16clx70-chevy-protection-plan-brochure.pdf
  35
       See, e.g., https://www.youtube.com/user/cadillac
                                            122
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19         PageID.911    Page 123 of 192


           137. Almost immediately after Mr. Francis made his purchase, his Yukon

  Denali began jerking, harsh shifting, shuttering, and surging. In particular, Mr.

  Francis’ Yukon Denali lurches and downshifts hard.

           138. Mr. Francis has given his authorized GMC dealership notice of the

  Transmission Defect. When Mr. Francis brought his vehicle in for an oil change, he

  called and let the dealership know that he had been experiencing difficulty with his

  transmission. He also brought his vehicle to his authorized dealership on March 25,

  2019 to discuss the transmission issue. His dealership performed a software update,

  but this did not resolve the Transmission Defect. Mr. Francis’ vehicle has continued

  to show symptoms of the Transmission Defect. Mr. Francis’ vehicle is still covered

  by the Warranty.

           139. GM did not disclose the Transmission Defect to Mr. Francis at any time

  prior to his purchase of his vehicle. Had GM disclosed the Transmission Defect in

  its advertising materials, at its dealership, or to its dealers, Mr. Francis would have

  learned of that material information, and would not have purchased his Yukon

  Denali or paid the price he paid for it.

                 2.    Wesley Won

           140. Plaintiff Wesley Won purchased his 2016 Cadillac Escalade at an

  authorized Cadillac dealership—Stewart Chevrolet Cadillac in Colma, California--

  on May 11, 2017. At the time of his purchase he had reviewed Cadillac marketing




                                             123
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19         PageID.912   Page 124 of 192


  materials and also discussed his purchase with an authorized Cadillac dealer. At all

  times, Plaintiff Won operated his vehicle properly and in a foreseeable manner.

           141. Approximately six months after Mr. Won purchased his Escalade, the

  vehicle began to shift hard between first and second gear, especially when the

  vehicle was cold. Mr. Won’s Escalade also sometimes hesitates around 1st or 2nd

  gear, as though it’s about to stall. When Mr. Won drives on the freeway, when the

  transmission is supposed to kick down, the transmission bogs down, as though it

  doesn’t know what to do. His vehicle also shudders and vibrates.

           142. When Mr. Won tries to accelerate but his Escalade hesitates between

  gears, Mr. Won feels unsafe on the road. For the moment when his transmission

  hesitates, his vehicle doesn’t have any power, and he doesn’t know whether the car

  is about to die or begin accelerating faster than he expects.

           143. Mr. Won has given his authorized Cadillac dealership notice of the

  Transmission Defect. On March 27, 2018, Mr. Won brought his Escalade back to

  the Stewart Chevrolet Cadillac dealership where he bought his for an oil change and

  to ask about the transmission. At that time, Mr. Won’s vehicle had 7,224 miles on

  the odometer and was covered by the Warranty. On the service invoice, the

  dealership noted, “Customer states at times getting on freeway under load

  transmission hits hard.” The dealership further noted, “Technician was unable to

  verify customer’s concern,” and “Technician performed scan check and noted no

  fault codes in system. Also no service bulletins for this concern. Technician road

                                           124
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19        PageID.913   Page 125 of 192


  tested vehicle and was unable to verify concern. No repairs made at this time.

  Recomend [sic] customer come in and road test with technician.” However, this did

  not resolve the Transmission Defect, and Mr. Won’s vehicle has continued to show

  symptoms of the Transmission Defect.

           144. GM did not disclose the Transmission Defect to Mr. Won at any time

  prior to his purchase of his vehicle. Had GM disclosed the Transmission Defect in

  its advertising materials, on its websites, or to its dealers, Mr. Won would have

  learned of that material information, and would not have purchased his Escalade or

  paid the price he paid for it.

                3.    Dennis Speerly

           145. Plaintiff Dennis Speerly purchased his 2017 GMC Canyon at an

  authorized Chevrolet dealership—Dekalb Sycamore Chevrolet in Sycamore, IL—

  on or around April 14, 2017. At the time of his purchase he had reviewed GMC

  marketing materials and also discussed his purchase with an authorized GMC dealer.

  At all times, Plaintiff Speerly operated his vehicle properly and in a foreseeable

  manner.

           146. Approximately 4 months after purchasing his vehicle, Mr. Speerly’s

  GMC Canyon began vibrating, shuttering, and surging, especially when the vehicle

  was driven at about 50 to 60 MPH. The vehicle would also make a knocking noise

  when Mr. Speerly began to drive after the engine had been off. The vehicle also

  hesitated upon acceleration, as though it were stuck in gear.

                                           125
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19        PageID.914    Page 126 of 192


           147. Mr. Speerly has given his authorized Chevrolet dealership notice of the

  Transmission Defect. On January 13, 2018, Mr. Speerly brought his vehicle back to

  the authorized dealership where he purchased it in order to have the transmission

  inspected. At that time, the vehicle had 13,482 miles on the odometer and was

  covered by the Warranty. Upon assessing Mr. Speerly’s vehicle, the dealership noted

  that it “verified” Mr. Speerly’s concern, and that service personnel consulted TSB

  16-NA-175. Pursuant to that bulletin, the dealership flushed and drained the

  transmission fluid in Mr. Speerly’s Canyon. Dealership personnel also noted that

  they removed the transmission pan and changed the filter. However, this did not

  resolve the Transmission Defect.

           148. Mr. Speerly brought his vehicle back to Dekalb Sycamore Chevrolet to

  have his transmission inspected again on September 4, 2018. At that time, the vehicle

  had 30,669 miles on the odometer and was covered by the Warranty. Dealership

  personnel noted that they could confirm that the transmission vibrated, and that it

  “feels like TCC [torque converter clutch] shudder.” Dealership personnel also noted

  that when they “enable and disable TCC,” the “fault goes away.” Dealership

  personnel then replaced the torque converter and the filter. However, this did not

  resolve the Transmission Defect.

           149. Mr. Speerly brought his vehicle back to Dekalb Sycamore Chevrolet to

  have his transmission inspected again on December 3, 2018. At that time, the vehicle

  had 36,930 miles on the odometer and was covered by the Warranty. Dealership

                                            126
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19        PageID.915    Page 127 of 192


  personnel noted that they “Inspect[ed] for vibration starting at 20 MPH, can feel it

  in shift knob.” Personnel further noted that the vehicle’s computers did not display

  any diagnosis codes. Finally, personnel noted, “No repair available until quarter 1 in

  2019.” This also did not resolve the Transmission Defect.

           150. GM did not disclose the Transmission Defect to Mr. Speerly at any time

  prior to his purchase of his vehicle. Had GM disclosed the Transmission Defect in

  its advertising materials, on its websites, or to its dealers, Mr. Speerly would have

  learned of that material information, and would not have purchased his Canyon or

  paid the price he paid for it.

                 4.    Joseph Sierchio

           151. Plaintiff Joseph Sierchio purchased his 2016 Chevrolet Camaro at an

  authorized Chevrolet dealership—Schumacher Chevrolet in Little Falls, NJ—on

  July 9, 2016. At the time of his purchase he had reviewed Chevrolet marketing

  materials and also discussed his purchase with an authorized Chevrolet dealer. At all

  times, Plaintiff Sierchio operated his vehicle properly and in a foreseeable manner.

           152. In autumn of 2018, Mr. Sierchio’s Camaro began exhibiting signs of

  the Transmission Defect. When he was driving at high speeds, his Camaro began

  shuddering and slamming when the gears shifted. His Camaro would also shift into

  lower gears on flat roads when it was not supposed to, and would hesitate when

  shifting before slamming into gear. It also began vibrating.




                                           127
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19          PageID.916     Page 128 of 192


           153. Mr. Sierchio has given his authorized GM dealership notice of the

  Transmission Defect. Mr. Sierchio first brought his vehicle in to his authorized GM

  dealership to address the Transmission Defect on or around October 5, 2018. At that

  time, his vehicle was covered by the Warranty. The dealership’s personnel advised

  him that he needed to have his transmission fluids flushed, and they flushed and

  changed the transmission.

           154. On December 11, 2018, Mr. Sierchio brought his Camaro in to the

  dealership where he purchased his vehicle. At that time, the vehicle had 25,338 miles

  on the odometer and was covered by the Warranty. Dealership personnel noted,

  “Customer states ongoing issue with transmission vibration is sues and weird

  shifting problems. Shifts are harsh and hesitates then bangs into gear. See history.

  Vibration from trans on highway is better. Shutter is felt more at lower speeds. Will

  also have trans braking come on when he feels it should not. Advised customer GM

  is aware of concern and a release date of late January/February to correct issue. No

  repair done at this time.” This did not resolve the Transmission Defect.

           155. GM did not disclose the Transmission Defect to Mr. Sierchio at any

  time prior to his purchase of his vehicle. Had GM disclosed the Transmission Defect

  in its advertising materials, on its websites, or to its dealers, Mr. Sierchio would have

  learned of that material information, and would not have purchased his Camaro or

  paid the price he paid for it.



                                            128
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19        PageID.917   Page 129 of 192


                 5.    Michael Plafker

           156. Plaintiff Michael Plafker leased his 2017 GMC Sierra Denali at an

  authorized GMC dealership—Vanburen GMC in Garden City, NY—on September

  8, 2017. At the time of his purchase he had reviewed GMC marketing materials and

  also discussed his lease with an authorized GMC dealer. At all times, Plaintiff

  Plafker operated his vehicle properly and in a foreseeable manner.

           157. Shortly after leasing his vehicle, Mr. Plafker’s Sierra Denali began

  vibrating and surging forward, particularly in low speeds, when the vehicle shifts

  into first or second gear. The transmission would also clunk.

           158. Mr. Plafker has given his authorized GMC dealership notice of the

  Transmission Defect. Since leasing his Sierra Denali, Mr. Plafker has brought his

  vehicle back to an authorized GMC dealership to have the transmission inspected.

           159. He first brought his vehicle to Van Buren Buick GMC in Garden City

  Park, New York, where he asked service personnel to look into his transmission

  issue, and further asked whether there was a service bulletin that might address the

  problem. His vehicle was covered by the Warranty at that time. Dealership personnel

  drove Mr. Plafker’s Sierra Denali and advised him that the vehicle was driving

  normally. This did not resolve the Transmission Defect.

           160. Mr. Plafker also raised the issue of the transmission when he next

  brought his vehicle to the dealership for an oil change, but the dealership did not




                                          129
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19        PageID.918    Page 130 of 192


  offer any solutions. Mr. Plafker’s vehicle was covered by the Warranty at that time.

  This did not resolve the Transmission Defect.

           161. Mr. Plafker’s vehicle still suffers from the Transmission Defect, which

  has not been resolved. His vehicle has approximately 22,000 miles on the odometer

  and is still covered by the Warranty.

           162. GM did not disclose the Transmission Defect to Mr. Plafker at any time

  prior to his purchase of his vehicle. Had GM disclosed the Transmission Defect in

  its advertising materials, on its websites, or to its dealers, Mr. Plafker would have

  learned of that material information, and would not have leased his Sierra Denali or

  paid the price he paid for it.

                 6.    Howard Young

           163. Plaintiff Howard Young purchased his 2015 Chevrolet Corvette at an

  authorized Chevrolet dealership—Paul Brown Chevrolet in Olean, NY—on or

  around May 18, 2015. At the time of his purchase he had discussed his purchase with

  an authorized GMC dealer. At all times, Plaintiff Young operated his vehicle

  properly and in a foreseeable manner.

           164. Shortly after purchasing his vehicle, Mr. Young’s Corvette began to

  hesitate and stutter. Particularly in the morning, Mr. Young’s Corvette shudders

  while shifting up or down, and the shudder during downshifts is growing worse.

  When Mr. Young drives his vehicle at slower speeds, the transmission jumps and

  shudders, and sometimes feels as though it’s about to break. When Mr. Young drives

                                            130
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19        PageID.919     Page 131 of 192


  at faster speeds on interstates, at approximately 80-90 mph, the transmission

  sometimes nosedives without warning. Mr. Young is able to recover from the

  nosedive by shifting down, which allows the vehicle to begin moving again.

           165. Mr. Young has given authorized Chevrolet dealerships notice of the

  Transmission Defect. Since purchasing his Corvette, Mr. Young has brought his

  vehicle to at least four authorized dealerships to inquire about the transmission.

           166. First, Mr. Young brought his Corvette back to the dealership where he

  purchased his vehicle, where he inquired about the transmission. His Corvette was

  still under warranty at that time. The dealership told him that there was nothing

  wrong with his Corvette, and that there were no recalls that applied to his vehicle.

  That dealership advised him that he needed to let the vehicle learn how he drives.

  This did not resolve the Transmission Defect.

           167. He also brought his Corvette into authorized Chevrolet dealerships in

  Pennsylvania and North Carolina. His Corvette was still under warranty at both of

  those times. At both dealerships, GM personnel informed Mr. Young that there was

  no problem with his vehicle.

           168. Mr. Young also brought his Corvette into an authorized Chevrolet

  dealership, All American Chevrolet in Odessa, TX, on December 21, 2016. At that

  time, the vehicle had 35,171 miles on the odometer and was covered by the

  Warranty. GM personnel noted, “Cust[omer] states trans[mission] jerks going into

  2nd and slips[.]” Personnel further noted, “out of calibration found updated software

                                           131
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19       PageID.920   Page 132 of 192


  for transmission control module reprogrammed transmission control module and

  performed setup warranty codes 18BA9 and FD2CF[.]” However, this software

  update did not resolve the Transmission Defect.

           169. Mr. Young brought his Corvette into an authorized Chevrolet

  dealership, Rudolph Chevrolet in El Paso, TX, on March 13, 2018. During that visit,

  Mr. Young requested transmission services, so dealership personnel installed a new

  transmission filter and replaced the transmission fluid. This did not resolve the

  Transmission Defect.

           170. Mr. Young’s vehicle still suffers from the Transmission Defect, which

  has not been resolved. His vehicle has approximately 70,000 miles on the odometer,

  so it is no longer covered by the Warranty. Since the Warranty expired on Mr.

  Young’s vehicle, he has spent approximately $2,500 out of pocket trying to repair

  the Transmission Defect, including by spending money on gas lines, cooling lines,

  and an inner cooler.

           171. GM did not disclose the Transmission Defect to Mr. Young at any time

  prior to his purchase of his vehicle. Had GM disclosed the Transmission Defect in

  its advertising materials, on its websites, or to its dealers, Mr. Young would have

  learned of that material information, and would not have purchased his Chevrolet

  Corvette or paid the price he paid for it.




                                               132
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19        PageID.921   Page 133 of 192


                 7.    Darrin Degrand

           172. Plaintiff Darrin Degrand purchased his 2018 GMC Canyon at an

  authorized GMC dealership—James Wood Buick GMC Denton--in Denton, Texas,

  on July 13, 2018. At the time of his purchase he had reviewed GMC marketing

  materials and also discussed his purchase with an authorized GMC dealer. At all

  times, Plaintiff Degrand operated his vehicle properly and in a foreseeable manner.

           173. By October 2018, Mr. Degrand’s vehicle started shuttering between

  second and third gears. Also, if Mr. Degrand’s vehicle stayed off for more than a

  day and then Mr. Degrand put it into gear, the vehicle hesitated for a while before

  finally moving.

           174. Mr. Degrand took his vehicle back to the dealership where he purchased

  it to have the vehicle inspected on December 13, 2018. At that time, the vehicle had

  7,058 miles on the odometer and was covered by the Warranty. GM personnel noted,

  “Customer states on cold start when shifting to drive it hesitates to engage and take

  off,” and further noted, “unable to duplicate.” GM personnel also noted, “Did a cold

  start 3 times. There are no codes and no updates available. No bulletins apply. TAC

  had no cases and suggested customer fill out 01-00-89-010L to aid in transmission

  diagnostics. I was unable to duplicate concern at this time.” Mr. Degrand’s case was

  assigned the TAC Case #9-4957409255. This did not resolve the Transmission

  Defect.




                                           133
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19           PageID.922   Page 134 of 192


           175. GM did not disclose the Transmission Defect to Mr. Degrand at any

  time prior to his purchase of his vehicle. Had GM disclosed the Transmission Defect

  in its advertising materials, on its websites, or to its dealers, Mr. Degrand would have

  learned of that material information, and would not have purchased his Canyon or

  paid the price he paid for it.

  CLASS ALLEGATIONS

           176. Plaintiffs re-allege and incorporate by reference herein all of the

  allegations contained in paragraphs 1 through 175.

           177. Pursuant to Fed. R. Civ. P. 23(b)(2), (b)(3) or (c)(4), Plaintiffs assert

  classes based on upon the applicable State law of the Plaintiffs:

               a) Michigan Class: All residents of Michigan who purchased or leased a GM

                  passenger vehicle equipped with a GM 8L45 or 8L90 transmission from

                  April 10, 2015 to the present.

               b) California Class: All residents of California who purchased or leased a

                  GM passenger vehicle equipped with a GM 8L45 or 8L90 transmission

                  from April 10, 2015 to the present.

               c) Illinois Class: All residents of Illinois who purchased or leased a GM

                  passenger vehicle with a GM 8L45 or 8L90 transmission from April 10,

                  2015 to the present.

               d) New Jersey Class: All residents of New Jersey who purchased or leased a

                  GM passenger vehicle equipped with a GM 8L45 or 8L90 transmission

                                                   134
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19        PageID.923    Page 135 of 192


                 from April 10, 2013 to the Present.

               e) New York Class: All residents of New York who purchased or leased a

                 GM passenger vehicle equipped with a GM 8L45 or 8L90 transmission

                 from April 10, 2015 to the Present.

               f) Texas Class: All residents of Texas who purchased or leased a GM

                 passenger vehicle equipped with a GM 8L45 or 8L90 transmission from

                 April 10, 2015 to the present.

           178. Excluded from the Class are the Defendant, any entity in which

  Defendant has a controlling interest, and Defendant’s officers, directors, legal

  representatives, successors, subsidiaries, and assigns. Also excluded from the Class

  is any judge, justice, or judicial officer presiding over this matter and the members

  of their immediate families and judicial staff.

           179. This action has been brought and may properly be maintained as a class

  action as it satisfies the numerosity, commonality, typicality, adequacy, and

  superiority requirements. Plaintiffs seek to represent an ascertainable Class, as

  determining inclusion in the Class can be done through the Defendant’s own records,

  or that of Defendant’s dealers.

           180. Plaintiffs reserve the right to amend the Class definition if discovery

  and further investigation reveal that the Class should be expanded, divided into

  subclasses, or modified in any other way.

           181. Although the precise number of Class members is unknown and can

                                                  135
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19      PageID.924    Page 136 of 192


  only be determined through appropriate discovery, Plaintiffs believe, and on that

  basis allege, that the proposed Class is so numerous that joinder of all members

  would be impracticable as Defendant has sold hundreds of thousands of affected

  vehicles nationwide during the proposed class period.

           182. Questions of law and fact common to the Plaintiff Class exist that

  predominate over questions affecting only individual members, including inter alia:

           a.   Whether the GM 8L45 and 8L90 transmissions suffer from a common

  defect;

           b.   When Defendant knew of the Transmission Defect;

           c.   Whether Defendant omitted material facts about the Transmission

  Defect at the time of sale;

           d.   Whether the Transmission can be fixed or must be replaced;

           e.   Whether Defendant breached the implied warranty of merchantability

  by selling vehicles equipped with transmissions that created uncomfortable and

  unsafe driving conditions and that eroded prematurely due to the Transmission

  Defect;

           f.   Whether the Defendant’s conduct was unconscionable, nullifying

  durational limits in the express warranties; and

           g.   Whether the Defendant’s conduct was purposefully or recklessly

  indifferent to class members purchasing or leasing vehicles equipped with GM 8L45

  or 8L90 transmissions.

                                           136
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19          PageID.925     Page 137 of 192


           183. Plaintiffs are members of the putative Class. The claims asserted by the

  Plaintiffs in this action are typical of the claims of the members of the putative Class,

  as the claims arise from the same course of conduct by the Defendant and the relief

  sought is common.

           184. Plaintiffs will fairly and adequately represent and protect the interests

  of the members of the putative Class, as their interests coincide with, and are not

  antagonistic to, the other Class members. Plaintiffs have retained counsel competent

  and experienced in both consumer protection and class action litigation.

           185. Certification of the Class is appropriate pursuant to Fed. R. Civ. P.

  23(b)(3) because questions of law or fact common to the respective members of the

  Class predominate over questions of law or fact affecting only individual members.

  This predominance makes class litigation superior to any other method available for

  the fair and efficient adjudication of these claims including consistency of

  adjudications. Absent a class action it would be highly unlikely that the members of

  the Class would be able to protect their own interests because the cost of litigation

  through individual lawsuits might exceed the expected recovery.

           186. A class action is a superior method for the adjudication of the

  controversy in that it will permit a large number of claims to be resolved in a single

  forum simultaneously, efficiently, and without the unnecessary hardship that would

  result from the prosecution of numerous individual actions and the duplication of

  discovery, effort, expense, and the burden of the courts that individual actions would

                                             137
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19        PageID.926    Page 138 of 192


  create.

           187. The benefits of proceeding as a class action, including providing a

  method for obtaining redress for claims that would not be practical to pursue

  individually, outweigh any difficulties that might be argued with regard to the

  management of the class action.

           188. Plaintiffs also seek class certification under Fed. R. 23(b)(2) to hold

  that the warranty limitation on the express and implied warranty is unconscionable

  in light of Defendant’s knowledge of the latent defect, and the likelihood of it to

  continue to manifest after the 5 year/60,000 mile limitation powertrain warranty. A

  class-wide ruling striking that limitation would allow class members to obtain

  additional relief from Defendant resulting from the Transmission Defect.

           189. To the extent the Court finds class certification under 23(b)(3) not

  tenable, Plaintiffs seek issue class certifications regarding the following common

  issues, whose resolution would materially advance the litigation:

                  a) Whether the GM 8L45 and 8L90 transmissions suffer from a

                      common defect;

                  b) When Defendant knew of the Transmission Defect;

                  c) Whether Defendant omitted material facts about the Transmission

                      Defect at the time of sale;

                  d) Whether the Transmission can be fixed or must be replaced;

                  e) Whether the Defendant’s conduct was unconscionable, nullifying


                                             138
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19         PageID.927   Page 139 of 192


                     durational limits in the express warranties.

                                 CAUSES OF ACTION

                                        COUNT I
   BREACH OF WRITTEN WARRANTY UNDER THE MAGNUSON-MOSS
                      WARRANTY ACT
                     15 U.S.C. § 2301 et seq.
                        (By All Plaintiffs)

           190. Plaintiffs incorporate the allegations set forth above in paragraphs 1

  through 175 as if fully set forth herein.

           191. Plaintiffs and the members of each State subclass are “consumers”

  within the meaning of the Magnuson-Moss Warranty Act, 15 U.S.C. § 2301(3).

           192. GM is a “supplier” and “warrantor” within the meaning of 15 U.S.C. §

  2301(4)-(5).

           193. The Subject Vehicles are “consumer products” within the meaning of

  15 U.S.C. § 2301(1).

           194. GM’s Warranty is a “written warranty” within the meaning of 15

  U.S.C. § 2301(6).

           195. GM breached the express warranty by:

                  a. Providing a 3 year/36,000 miles New Vehicle Limited Warranty

                     with the purchase or lease of Subject Vehicles, thereby warranting

                     to repair or replace any defective part at no cost to the owner or

                     lessee;



                                              139
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19          PageID.928    Page 140 of 192


                   b. Providing a 5 year/60,000 miles Powertrain Warranty with the

                      purchase or lease of Subject Vehicles, thereby warranting to repair

                      or replace any defective drivetrain part at no cost to the owner or

                      lessee;

                   c. Selling and leasing Subject Vehicles with defective transmissions,

                      requiring repair or replacement within the warranty period; and

                   d. Refusing and/or failing to honor the express warranties by

                      repairing or replacing, free of charge, the defective transmissions.

           196. Plaintiffs and the prospective class members relied on the existence and

  length of the express warranties in deciding whether to purchase or lease the Subject

  Vehicles.

           197. GM’s breach of the express warranties has deprived Plaintiffs of the

  benefit of their bargain. It has also led them to purchase vehicles of diminished value.

           198. The amount in controversy of Plaintiffs’ individual claims meets or

  exceeds the sum or value of $25.00. In addition, the amount in controversy meets or

  exceeds the sum or value of $25.00 (exclusive of interests and costs) computed on

  the basis of all claims to be determined in this suit.

           199. GM has been afforded a reasonable opportunity to cure its breach of the

  written warranties by Plaintiffs and the other class members. Further, GM’s position

  conveyed through TSBs or through authorized dealers, is that no permanent fix to

  the Transmission Defect exists, making any further opportunity to fix the defect

                                             140
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19         PageID.929       Page 141 of 192


  futile. Defendant was also on notice of the Transmission Defect from the complaints

  and service requests it received from Plaintiffs or class members, as well as from its

  own warranty claims, customer complaint data, parts sales data, and/or TSBs and

  other service bulletins.

           200. As a direct and proximate cause of GM’s breach of the written

  warranties, Plaintiffs and class members sustained damages and other losses in an

  amount to be determined at trial. GM’s conduct damaged Plaintiffs and class

  members, who are entitled to recover actual damages, consequential damages,

  specific performance, diminution in value, costs, including statutory attorney fees,

  and/or other relief as deemed appropriate.

                                       COUNT II

                         BREACH OF EXPRESS WARRANTY
                             Michigan Comp. Laws § 440.2313
               (By Plaintiff Francis on Behalf of All Michigan Purchasers)

           201. Michigan Plaintiff and the Michigan Class incorporate the allegations

  set forth above in paragraphs 1 through 175 as if fully set forth herein.

           202. As an express warrantor and manufacturer and merchant, GM had

  certain obligations under Michigan UCC § 440.2313 to conform the 8L45 and 8L90

  transmissions to the express warranties.

           203. When Michigan Plaintiff and the members of the Michigan Class

  purchased and/or leased their vehicles with 8L45 or 8L90 transmissions (either as

  new vehicles or as used vehicles with remaining warranty coverage), GM expressly

                                             141
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19        PageID.930    Page 142 of 192


  warranted under its Warranty that it would correct any correct any vehicle defect

  found within the warranty period, and cover all towing, parts, and labor needed to

  correct the defect.

           204. The defect at issue in this litigation was present at the time vehicles

  equipped with 8L45 or 8L90 transmissions were sold and leased to Michigan

  Plaintiff and members of the Michigan Class.

           205. GM breached its express warranties (and continues to breach these

  express warranties) because it did not (and has not) corrected the defect with the

  8L45 and 8L90 transmissions.

           206. Pursuant to its express warranties, GM was obligated to correct the

  defect in the 8L45 and 8L90 transmissions in the vehicles owned or leased by

  Michigan Plaintiff and the Michigan Class members.

           207. Although GM was obligated to correct the defect with the 8L45 and

  8L90 transmissions, none of the purported, attempted fixes to the transmissions are

  adequate under the terms of the Warranty, as the attempted fixes did not cure the

  defect.

           208. GM and its agent dealers have failed and refused to conform the 8L45

  and 8L90 transmissions to the express warranties. GM’s conduct, as discussed

  throughout this Complaint, has voided any attempt on its part to disclaim liability

  for its actions.



                                            142
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19          PageID.931    Page 143 of 192


           209. Michigan Plaintiff and the members of the Michigan Class have

  performed each and every duty required of them under the terms of the warranties,

  except as may have been excused or prevented by the conduct of GM or by operation

  of law in light of GM’s conduct as described throughout this Complaint.

           210. GM received timely notice regarding the problems from Michigan

  Plaintiff when he brought his vehicle to his dealership. GM also received notice

  through complaints made by other consumers. Notwithstanding such notice, GM has

  failed and refused to offer an effective remedy.

           211. In its capacity as a supplier and/or warrantor, and by the conduct

  described herein, any attempt by GM to limit its express warranties in a manner that

  would exclude or limit coverage for the defect in the 8L45 and 8L90 transmissions

  would be unconscionable. GM’s warranties were adhesive, and did not permit

  negotiation, or the inclusion of defects. GM possessed superior knowledge of the

  Transmission Defect prior to offering the Subject Vehicles for sale. GM concealed

  and did not disclose this defect, and GM did not remedy the defect prior to sale (or

  afterward). Any effort to otherwise limit liability for the defect is null and void.

           212. Because GM, through its conduct and exemplified by the TSBs and

  other bulletins, has covered repairs of the Transmission Defect as if appropriately

  covered under the Warranty, GM cannot now deny that the Warranty covers the

  Transmission Defect.



                                            143
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19         PageID.932       Page 144 of 192


           213. Further, because GM has not been able remedy the Transmission

  Defect, any limitation on remedies included in the Warranty causes the Warranty to

  fail its essential purpose and is null and void.

           214. Michigan Plaintiff and the Michigan Class members have suffered

  damages caused by GM’s breach of its express warranties and are entitled to recover

  damages, including but not limited to diminution of value.

                                       COUNT III

          BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY
                            Mich. Comp. Laws § 440.2314
             (By Plaintiff Francis on Behalf of All Michigan Purchasers)

           215. Michigan Plaintiff and the Michigan Class incorporate the allegations

  set forth above in paragraphs 1 through 175 as if fully set forth herein.

           216. GM is and was at all relevant times a merchant with respect to vehicles

  equipped with the 8L45 and 8L90 transmissions. GM directly sold and marketed

  vehicles equipped with the 8L45 and 8L90 transmissions to customers through

  authorized dealers, like those from whom Michigan Plaintiff and the Michigan Class

  members bought or leased their vehicles, for the intended purpose of consumers

  purchasing the vehicles. GM knew that the vehicles equipped with 8L45 and 8L90

  transmissions would and did pass unchanged from the authorized dealers to

  Michigan Plaintiff and the Michigan Class members, with no modification to the

  transmission.




                                            144
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19        PageID.933    Page 145 of 192


           217. A warranty that vehicles equipped with the 8L45 and 8L90

  transmissions were in merchantable quality and condition is implied by law pursuant

  to Mich. Comp. Laws § 440.2314.

           218. GM impliedly warranted that vehicles equipped with the 8L45 and

  8L90 transmissions were of good and merchantable condition and quality—fit and

  safe for their ordinary intended use, namely providing reliable transportation.

           219. Vehicles equipped with the 8L45 and 8L90 transmissions were

  defective at the time they left the possession of GM. GM knew of this defect at the

  time these transactions occurred. Thus, vehicles equipped with the 8L45 and 8L90

  transmissions, when sold and at all times thereafter, were not in merchantable

  condition or quality and were not fit for their ordinary intended purpose.

           220. By virtue of the conduct described herein and throughout this

  Complaint, GM breached the implied warranty of merchantability.

           221. Michigan Plaintiff and the Michigan Class members have been

  damaged as a direct and proximate result of GM’s breach of the implied warranty.

           222. Michigan Plaintiff and the Michigan Class members have performed

  each and every duty required of them under the terms of the warranties, except as

  may have been excused or prevented by the conduct of GM or by operation of law

  in light of GM’s unconscionable conduct.

           223. GM received timely notice regarding the problems from Michigan

  Plaintiff when he brought his vehicle to his dealership. GM also received notice

                                           145
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19            PageID.934     Page 146 of 192


  through complaints made by other consumers. Notwithstanding such notice, GM has

  failed and refused to offer an effective remedy.

           224. Michigan Plaintiff and the Michigan Class members have had sufficient

  dealings with either GM or its agents (authorized GM dealerships and repair

  facilities) to establish privity of contract. Notwithstanding this, privity is not required

  in this case because Michigan Plaintiff and the Michigan Class members are

  intended third-party beneficiaries of contracts between GM and its dealers;

  specifically, they are intended beneficiaries of GM’s implied warranties. The dealers

  were not intended to be the ultimate consumers of vehicles equipped with the 8L45

  and 8L90 transmissions and have no rights under the warranty agreements provided

  with Subject Vehicles. The warranty agreements were designed for and intended to

  benefit the ultimate consumers only.

           225. As a direct and proximate result of GM’s breach of the implied

  warranty of merchantability, Michigan Plaintiff and the Michigan Class members

  were caused to suffer economic damage, including paying a price premium for

  defective vehicles and diminution in value of the vehicles equipped with 8L45 or

  8L90 transmissions, as well as the monies spent and to be spent to repair and/or

  replace their vehicles.

                                        COUNT IV

                    RESTITUTION FOR UNJUST ENRICHMENT
               (By Plaintiff Francis on Behalf of All Michigan Purchasers)



                                             146
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19         PageID.935       Page 147 of 192


           226. Michigan Plaintiff and the Michigan Class incorporate the allegations

  set forth above in paragraphs 1 through 175 as if fully set forth herein.

           227. Michigan Plaintiff and the Michigan Class seek restitution in quasi

  contract.

           228. The Subject Transmissions were defective at the time GM sold the

  Subject Vehicles to Michigan Plaintiff and the members of the Michigan Class.

  Despite knowing about the Transmission Defect, and knowing that it could not be

  fixed, GM did not disclose this information to Michigan Plaintiff and the members

  of the Michigan Class. As a result, Michigan Plaintiff and the members of the

  Michigan Class paid GM more for their vehicles than they would otherwise have

  paid.

           229. GM knew about, accepted, and benefited from Michigan Plaintiff’s and

  the members of the Michigan Class’s purchase of these vehicles.

           230. Under the circumstances, it would be inequitable for GM to benefit

  from its sale of Subject vehicles containing defective and unfixable transmissions.

           231. To avoid injustice, Michigan Plaintiff and the members of the Michigan

  Class accordingly seek restitution and/or disgorgement of profits in an amount to be

  proven at trial.

                                       COUNT V

                         BREACH OF EXPRESS WARRANTY
                           California Commercial Code § 2313
                     (By Plaintiff Won for All California Purchasers)

                                           147
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19          PageID.936    Page 148 of 192


           232. Plaintiff Won (“California Plaintiff”) and the California Class re-allege

  and incorporate by reference herein all of the allegations contained in paragraphs 1

  through 175.

           233. As an express warrantor and manufacturer and merchant, GM had

  certain obligations under California Commercial Code § 2313 to conform the 8L45

  and 8L90 transmissions to the express warranties.

           234. When California Plaintiff and the members of the California Class

  purchased and/or leased their vehicles equipped with 8L45 or 8L90 transmissions

  (either as new vehicles or as used vehicles with remaining warranty coverage), GM

  expressly warranted under its Warranty that it would correct any correct any vehicle

  defect found within the warranty period, and cover all towing, parts, and labor

  needed to correct the defect.

           235. The Transmission Defect at issue in this litigation was present at the

  time vehicles equipped with 8L45 or 8L90 transmissions were sold and leased to

  California Plaintiff and members of the California Class.

           236. GM breached its express warranties (and continues to breach these

  express warranties) because it did not and has not corrected the Transmission Defect

  affected vehicles equipped with 8L45 or 8L90 transmissions.

           237. Pursuant to its express warranties, GM was obligated to correct any

  defect in the 8L45 and 8L90 transmissions in the vehicles owned or leased by the

  California Plaintiff and the California Class members.

                                             148
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19        PageID.937    Page 149 of 192


           238. Although GM was obligated to correct the defect with the 8L45 and

  8L90 transmissions, none of the purported, attempted fixes to the Transmission

  Defect are adequate under the terms of the Warranty, as they did not cure the Defect.

           239. GM and its agent dealers have failed and refused to conform the 8L45

  and 8L90 transmissions to the express warranties. GM’s conduct, as discussed

  throughout this Complaint, has voided any attempt on its part to disclaim liability

  for its actions.

           240. California Plaintiff and the members of the California Class have

  performed each and every duty required of them under the terms of the warranties,

  except as may have been excused or prevented by the conduct of GM or by operation

  of law in light of GM’s conduct as described throughout this Complaint.

           241. GM received timely notice regarding the problems from Plaintiff when

  he brought his vehicle to his dealership. GM also received notice through complaints

  made by other consumers. Notwithstanding such notice, GM has failed and refused

  to offer an effective remedy.

           242. In its capacity as a supplier and/or warrantor, and by the conduct

  described herein, any attempt by GM to limit its express warranties in a manner that

  would enforce the 5 year/60,000 mile limit would be unconscionable. GM’s

  warranties were adhesive, and did not permit negotiation, or the inclusion of defects.

  GM possessed superior knowledge of the defect in the 8L45 and 8L90 transmissions

  prior to offering the vehicles equipped with these transmissions for sale. GM

                                           149
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19           PageID.938     Page 150 of 192


  concealed and did not disclose this defect, and GM did not remedy the defect prior

  to sale (or afterward). Any effort to otherwise limit liability for the defect is null and

  void.

           243. Because GM, through its conduct and exemplified by the TSBs and

  other bulletins, has covered repairs of the Transmission Defect as if appropriately

  covered under the Warranty, GM cannot now deny that the Warranty covers the

  Transmission Defect.

           244. Further, because GM has not been able remedy the Transmission

  Defect, any limitation on remedies included in the Warranty causes the Warranty to

  fail its essential purpose and is null and void.

           245. California Plaintiff and the California Class members have suffered

  damages caused by GM’s breach of its express warranties and are entitled to recover

  damages, including but not limited to diminution of value.

                                        COUNT VI

          BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY
                        California Commercial Code § 2314
             (By Plaintiff Won on Behalf of All California Purchasers)

           246. California Plaintiff and the California Class incorporate the allegations

  set forth above in paragraphs 1 through 175 as if fully set forth herein.

           247. GM is and was at all relevant times a merchant with respect to vehicles

  equipped with the 8L45 and 8L90 transmissions. GM directly sold and marketed

  vehicles equipped with the 8L45 and 8L90 transmissions to customers through

                                             150
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19        PageID.939    Page 151 of 192


  authorized dealers, like those from whom California Plaintiff and the California

  Class members bought or leased their vehicles, for the intended purpose of

  consumers purchasing the vehicles. GM knew that the vehicles equipped with 8L45

  and 8L90 transmissions would and did pass unchanged from the authorized dealers

  to California Plaintiff and the California Class members, with no modification to the

  transmission.

           248. A warranty that vehicles equipped with the 8L45 and 8L90

  transmissions were in merchantable quality and condition is implied by law pursuant

  to California Commercial Code § 2314.

           249. GM impliedly warranted that vehicles equipped with the 8L45 and

  8L90 transmissions were of good and merchantable condition and quality – fit and

  safe for their ordinary intended use, namely providing reliable transportation.

           250. Vehicles equipped with the 8L45 and 8L90 transmissions were

  defective at the time they left the possession of GM. GM knew of this defect at the

  time these transactions occurred. Thus, vehicles equipped with the 8L45 and 8L90

  transmissions, when sold and at all times thereafter, were not in merchantable

  condition or quality and were not fit for their ordinary intended purpose.

           251. By virtue of the conduct described herein and throughout this

  Complaint, GM breached the implied warranty of merchantability.

           252. California Plaintiff and the California Class members have been

  damaged as a direct and proximate result of GM’s breach of the implied warranty.

                                           151
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19            PageID.940     Page 152 of 192


           253. California Plaintiff and the California Class members have performed

  each and every duty required of them under the terms of the warranties, except as

  may have been excused or prevented by the conduct of GM or by operation of law

  in light of GM’s unconscionable conduct.

           254. GM received timely notice regarding the problems at issue in this

  litigation through presentations of Plaintiff Won’s vehicle at his dealer for repair.

  GM also received noticed of breach of warranty through the numerous additional

  complaints noted in paragraphs 1-175 above, and additional comments made in

  online forums, to the NHTSA, to dealers, or directly to GM. Notwithstanding such

  notice, GM has failed and refused to offer an effective remedy.

           255. Plaintiff Won and the California Class members have had sufficient

  dealings with either GM or its agents (authorized GM dealerships and repair

  facilities) to establish privity of contract. Notwithstanding this, privity is not required

  in this case because California Plaintiff and the California Class members are

  intended third-party beneficiaries of contracts between GM and its dealers;

  specifically, they are intended beneficiaries of GM’s implied warranties. The dealers

  were not intended to be the ultimate consumers of vehicles equipped with the 8L45

  and 8L90 transmissions and have no rights under the warranty agreements provided

  with Subject Vehicles. The warranty agreements were designed for and intended to

  benefit the ultimate consumers only.



                                             152
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19        PageID.941    Page 153 of 192


           256. As a direct and proximate result of GM’s breach of the implied

  warranty of merchantability, California Plaintiff and the California Class members

  were caused to suffer economic damage, including paying a price premium for

  defective vehicles and diminution in value of the vehicles equipped with 8L45 or

  8L90 transmissions, as well as the monies spent and to be spent to repair and/or

  replace their vehicles.

                                       COUNT VII

                  VIOLATION OF UNFAIR COMPETITION LAW
                        Cal. Bus. & Prof. Code - § 17200, et seq.
                (By Plaintiff Won on Behalf of All California Purchasers)

           257. California Plaintiff and the California Class re-allege and incorporate

  by reference herein all of the allegations contained in paragraphs 1 through 175.

           258. California Business and Professions Code § 17200, et seq. prohibits

  “any unlawful, unfair or fraudulent business act or practice.” CAL. BUS. & PROF.

  CODE § 17200. GM has engaged in unlawful, fraudulent, and unfair business acts

  and practices in violation of this Law.

           259. GM has violated the unlawful prong of § 17200 by its violations of the

  various warranty statutes, as set forth in Counts VI and VII and violation of the

  CLRA.

           260. GM has violated the fraudulent prong of § 17200 because the omissions

  regarding the defective nature of the 8L45 and 8L90 transmissions, as set forth in

  this Complaint, were likely to deceive a reasonable consumer, and the information

                                            153
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19        PageID.942    Page 154 of 192


  would be material to a reasonable consumer. GM owed California Plaintiff and

  similarly situated Californians a duty to disclose the defective nature of the Subject

  Transmissions because GM possessed exclusive and superior information regarding

  the manufacture of the Subject Transmissions and Subject Vehicles, the complaints

  received, the testing of the products, and development of technical service bulletins

  and other information bulletins. GM could have related information about the defect

  to customers via its website, product brochures, and notices provided to its

  authorized dealers. GM’s failure to inform consumers of the Transmission Defect

  was likely to deceive reasonable consumers. Had GM conveyed information about

  the Transmission Defect through those channels, California Plaintiff would have

  learned of the Defect and would not have made the purchase or paid as much as he

  did for his vehicle.

           261. GM also had a duty to disclose the Transmission Defect because it

  presented a safety hazard to consumers.

           262. Had California Plaintiff known about the Transmission Defect, he

  would not have made the purchase or paid as much as he did for his vehicle.

           263. GM has violated the unfair prong of § 17200 because the acts and

  practices set forth in the Complaint, including the manufacture and sale of the

  defective 8L45 and 8L90 transmissions, GM’s failure to adequately disclose and

  remedy that defect, and GM’s misrepresentations regarding the defective nature of

  the 8L45 and 8L90 transmissions offend established public policy and are unethical,

                                            154
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19          PageID.943    Page 155 of 192


  unscrupulous, and substantially injurious to consumers, and because the harm these

  acts and practices cause to consumers greatly outweighs any benefits associated with

  those practices. GM’s conduct has also impaired competition within the heavy duty

  on-highway vehicles market and has prevented California Plaintiff and the

  California Class from making fully informed decisions about whether to purchase or

  lease vehicles equipped with 8L45 and 8L90 transmissions and/or the price to be

  paid to purchase or lease those vehicles.

           264.   California Plaintiff has standing to pursue this claim on behalf of the

  California Class because he has suffered an injury in fact, including the loss of

  money or property, as a result of and in reliance on GM’s unfair, unlawful, and

  deceptive practices. As set forth above regarding California Plaintiff, had GM

  disclosed the defect with the 8L45 and 8L90 transmissions prior to his purchases, he

  would not have purchased vehicles equipped with an 8L45 or 8L90 transmission or

  not have paid as much for his vehicle. In addition, the California Plaintiff has

  expended money related to the Transmission Defect and has suffered a diminution

  in value of his vehicle.

           265. All of the wrongful conduct alleged herein occurred, and continues to

  occur, in the conduct of GM’s business. GM’s wrongful conduct is part of a pattern

  or generalized course of conduct that is still perpetuated and repeated in the State of

  California



                                              155
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19           PageID.944    Page 156 of 192


           266. California Plaintiff and the California Class request that this Court enter

  such orders or judgments as may be necessary to enjoin GM from continuing its

  unfair, unlawful, and/or deceptive practices and to restore to California Plaintiff and

  the California Class any money GM acquired by unfair competition, including

  restitution, as provided in California Business and Professions Code § 17203 and

  California Civil Code § 3345, and for such other relief set forth below.

                                        COUNT VIII

           VIOLATION OF THE CALIFORNIA LEGAL REMEDIES ACT
                               Cal. Civ. Code - § 1750
               (By Plaintiff Won on Behalf of All California Purchasers)

           267. California Plaintiff and the California Class re-allege and incorporate

  by reference herein all of the allegations contained in paragraphs 1 through 175.

           268. GM is a person as defined by California Civil Code § 1761(c).

           269. The Subject Vehicles are goods within the meaning of California Civil

  Code § 1761(a).

           270. California Plaintiff and the California Class are consumers within the

  meaning of California Civil Code § 1761(d), and the sale of the Subject Vehicles to

  consumers constitutes a transaction under California Civil Code § 1761(e).

           271. Through its fraudulent omissions of the Transmission Defect, GM

  violated California Civil Code § 1770(a)(7) by representing that goods are of a

  particular standard, quality, or grade that they did not have.

           272. The information regarding the Transmission Defect withheld from

                                              156
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19        PageID.945    Page 157 of 192


  California Plaintiff and the California Class was material information that would

  impact the ordinary consumer making a transaction.

           273. GM owed California Plaintiff and similarly situated Californians a duty

  to disclose the defective nature of the Subject Transmissions because GM possessed

  exclusive and superior information regarding the manufacture of the Subject

  Transmissions and Subject Vehicles, the complaints received, the testing of the

  products, and development of technical service bulletins and other information

  bulletins. GM could have related information about the defect to customers via its

  website, product brochures, and notices provided to its authorized dealers. GM’s

  failure to inform consumers of the Transmission Defect was likely to deceive

  reasonable consumers. Had GM conveyed information about the Transmission

  Defect through those channels, California Plaintiff would have learned of the Defect

  and would not have made the purchase or paid as much as he did for his vehicle.

           274. GM also had a duty to disclose the Transmission Defect because it

  presented a safety hazard to consumers.

           275. Had California Plaintiff known about the Transmission Defect, he

  would not have made the purchase or paid as much as he did for his vehicle.

           276. As a result of GM’s conduct, California Plaintiff and the California

  Class have suffered actual damages. California Plaintiff and the California Class

  purchased vehicles that they would not have, or overpaid for vehicles they

  purchased, if they had known the material information about the Transmission

                                            157
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19          PageID.946     Page 158 of 192


  Defect.

           277. In addition, California Plaintiff and the California Class paid too much

  for their vehicles, as GM’s omissions allowed it to artificially inflate the value of the

  Subject Vehicles.

           278. California Plaintiff and the California Class seek an order requiring GM

  to disgorge all ill-gotten gains and provide full restitution of all monies it wrongfully

  obtained from California Plaintiff and the California Class through the scheme

  described herein. See California Civil Code § 1780(a).

           279. Consistent with California Civil Code § 1782(a), Plaintiff’s, counsel

  provided a notice of claims to GM on December 19, 2018. That notice was delivered

  and signed for on December 24, 2018. The notice period has expired, and GM has

  not corrected the Defect nor provided relief to all similarly situated California Class

  members.

           280. California Plaintiff and the California Class seek an award of actual

  damages under California Civil Code § 1780(a).

           281. California Plaintiff and the California Class seek an award of attorneys’

  fees under California Civil Code § 1780(e).

                                        COUNT IX

                        BREACH OF EXPRESS WARRANTY
                               810 Ill. Comp. Stat. 5/2-313
                (By Plaintiff Speerly on Behalf of All Illinois Purchasers)




                                             158
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19           PageID.947    Page 159 of 192


           282. Plaintiff Speerly (“Illinois Plaintiff”) and the Illinois Class incorporate

  the allegations set forth above in paragraphs 1 through 175 as if fully set forth herein.

           283. As an express warrantor and manufacturer and merchant, GM had

  certain obligations under 810 Ill. Comp. Stat. 5/2-313 to conform the 8L45 and 8L90

  transmissions to the express warranties.

           284. When Illinois Plaintiff and the members of the Illinois Class purchased

  and/or leased their vehicles with 8L45 or 8L90 transmissions (either as new vehicles

  or as used vehicles with remaining warranty coverage), GM expressly warranted

  under its Warranty that it would correct any correct any vehicle defect found within

  the warranty period, and cover all towing, parts, and labor needed to correct the

  defect.

           285. The Transmission Defect at issue in this litigation was present at the

  time vehicles equipped with 8L45 or 8L90 transmissions were sold and leased to

  Illinois Plaintiff and members of the Illinois Class.

           286. GM breached its express warranties (and continues to breach these

  express warranties) because it did not and has not corrected the defect with the 8L45

  and 8L90 transmissions.

           287. Pursuant to its express warranties, GM was obligated to correct the

  defect in the 8L45 and 8L90 transmissions in the vehicles owned or leased by the

  Illinois Plaintiff and the Illinois Class members.



                                              159
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19        PageID.948    Page 160 of 192


           288. Although GM was obligated to correct the defect with the 8L45 and

  8L90 transmissions, none of the purported, attempted fixes to the transmissions are

  adequate under the terms of either the Warranty, as they did not cure the defect.

           289. GM and its agent dealers have failed and refused to conform the 8L45

  and 8L90 transmissions to the express warranties. GM’s conduct, as discussed

  throughout this Complaint, has voided any attempt on its part to disclaim liability

  for its actions.

           290. Illinois Plaintiff and the members of the Illinois Class have performed

  each and every duty required of them under the terms of the warranties, except as

  may have been excused or prevented by the conduct of GM or by operation of law

  in light of GM’s conduct as described throughout this Complaint.

           291. GM received timely notice regarding the problems from Illinois

  Plaintiff when he brought his vehicle to his dealership. GM also received notice

  through complaints made by other consumers. Notwithstanding such notice, GM has

  failed and refused to offer an effective remedy.

           292. In its capacity as a supplier and/or warrantor, and by the conduct

  described herein, any attempt by GM to limit its express warranties in a manner that

  would exclude or limit coverage for the defect in the 8L45 and 8L90 transmissions

  would be unconscionable. GM’s warranties were adhesive, and did not permit

  negotiation, or the inclusion of defects. GM possessed superior knowledge of the

  Transmission Defect prior to offering vehicles equipped with the 8L45 or 8L90

                                            160
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19          PageID.949    Page 161 of 192


  transmissions for sale. GM concealed and did not disclose this defect, and GM did

  not remedy the defect prior to sale (or afterward). Any effort to otherwise limit

  liability for the defect is null and void.

           293. Because GM, through its conduct and exemplified by the TSBs and

  other bulletins, has covered repairs of the Transmission Defect as if appropriately

  covered under the Warranty, GM cannot now deny that the Warranty covers the

  Transmission Defect.

           294. Further, because GM has not been able remedy the Transmission

  Defect, any limitation on remedies included in the Warranty causes the Warranty to

  fail its essential purpose and is null and void.

           295. Illinois Plaintiff and the Illinois Class members have suffered damages

  caused by GM’s breach of its express warranties and are entitled to recover damages,

  including but not limited to diminution of value.

                                         COUNT X
          BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY
                    801 Ill. Comp. Stat. 5/2-314 and 5/2A-212.
             (By Plaintiff Speerly on Behalf of All Illinois Purchasers)

           296. Illinois Plaintiff and the Illinois Class incorporate the allegations set

  forth above in paragraphs 1 through 175 as if fully set forth herein.

           297. GM is and was at all relevant times a merchant with respect to vehicles

  equipped with the 8L45 and 8L90 transmissions. GM directly sold and marketed

  vehicles equipped with the 8L45 and 8L90 transmissions to customers through

                                               161
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19        PageID.950    Page 162 of 192


  authorized dealers, like those from whom Illinois Plaintiff and the Illinois Class

  members bought or leased their vehicles, for the intended purpose of consumers

  purchasing the vehicles. GM knew that the vehicles equipped with 8L45 and 8L90

  transmissions would and did pass unchanged from the authorized dealers to Illinois

  Plaintiff and the Illinois Class members, with no modification to the transmission.

           298. A warranty that vehicles equipped with the 8L45 and 8L90

  transmissions were in merchantable quality and condition is implied by law pursuant

  to 801 Ill. Comp. Stat. 5/2-314 and 5/2A-212.

           299. GM impliedly warranted that vehicles equipped with the 8L45 and

  8L90 transmissions were of good and merchantable condition and quality – fit and

  safe for their ordinary intended use, namely providing reliable transportation.

           300. Vehicles equipped with the 8L45 and 8L90 transmissions were

  defective at the time they left the possession of GM. GM knew of this defect at the

  time these transactions occurred. Thus, vehicles equipped with the 8L45 and 8L90

  transmissions, when sold and at all times thereafter, were not in merchantable

  condition or quality and were not fit for their ordinary intended purpose.

           301. By virtue of the conduct described herein and throughout this

  Complaint, GM breached the implied warranty of merchantability.

           302. Illinois Plaintiff and the Illinois Class members have been damaged as

  a direct and proximate result of GM’s breach of the implied warranty.



                                           162
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19            PageID.951     Page 163 of 192


           303. Illinois Plaintiff and the Illinois Class members have performed each

  and every duty required of them under the terms of the warranties, except as may

  have been excused or prevented by the conduct of GM or by operation of law in light

  of GM’s unconscionable conduct.

           304. GM received timely notice regarding the problems from Illinois

  Plaintiff when he brought his vehicle to his dealership. GM also received notice

  through complaints made by other consumers. Notwithstanding such notice, GM has

  failed and refused to offer an effective remedy.

           305. Illinois Plaintiff and the Illinois Class members have had sufficient

  dealings with either GM or its agents (authorized GM dealerships and repair

  facilities) to establish privity of contract. Notwithstanding this, privity is not required

  in this case because Illinois Plaintiff and the Illinois Class members are intended

  third-party beneficiaries of contracts between GM and its dealers; specifically, they

  are intended beneficiaries of GM’s implied warranties. The dealers were not

  intended to be the ultimate consumers of vehicles equipped with the 8L45 and 8L90

  transmissions and have no rights under the warranty agreements provided with

  Subject Vehicles. The warranty agreements were designed for and intended to

  benefit the ultimate consumers only.

           306. As a direct and proximate result of GM’s breach of warranties, Illinois

  Plaintiff and the Illinois Class members were caused to suffer economic damage,

  including paying a price premium for defective vehicles and diminution in value of

                                             163
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19          PageID.952    Page 164 of 192


  the vehicles equipped with 8L45 or 8L90 transmissions, as well as the monies spent

  and to be spent to repair and/or replace their vehicles.

                                        COUNT XI
        VIOLATION OF ILLINOIS CONSUMER FRAUD AND UNIFORM
                  DECEPTIVE TRADE PRACTICES ACTS,
                      815 ILCS 505/2 and 815 ILCS 510/2.
            (By Plaintiff Speerly on Behalf of All Illinois Purchasers)

           307. Illinois Plaintiff and the Illinois Class incorporate the allegations set

  forth above in paragraphs 1 through 175 as if fully set forth herein.

           308. The Illinois Plaintiff and the Illinois Class members are consumers

  under the Illinois Consumer Fraud and Uniform Deceptive Trade Practices Act and

  Defendant is a “person” within the meaning of 815 Ill. Comp. Stat. 510/1(5).

           309. GM engaged, and continues to engage, in the wrongful conduct alleged

  herein in the course of trade and commerce, as defined in 815 ILCS 505/2 and 815

  ILCS 510/2.

           310. 815 ILCS 505/2 (Illinois Consumer Fraud Act) prohibits “[u]nfair

  methods of competition and unfair or deceptive acts or practices, including but not

  limited to the use or employment of any deception, fraud, false pretense, false

  promise, misrepresentation or the concealment, suppression or omission of any

  material fact, with intent that others rely upon the concealment, suppression or

  omission of such material fact, or the use or employment of any practice described

  in Section 2 of the “Uniform Deceptive Trade Practices Act,” approved August 5,

  1965, in the conduct of any trade or commerce are hereby declared unlawful whether
                                             164
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19           PageID.953    Page 165 of 192


  any person has in fact been misled, deceived or damaged thereby. In construing this

  section consideration shall be given to the interpretations of the Federal Trade

  Commission and the federal courts relating to Section 5(a) of the Federal Trade

  Commission Act.”

           311. 815 ILCS 510/2 provides that a “person engages in a deceptive trade

  practice when, in the course of his or her business, vocation, or occupation,” the

  person does any of the following:        “(2) causes likelihood of confusion or of

  misunderstanding as to the source, sponsorship, approval, or certification of goods

  or services; … (5) represents that goods or services have sponsorship, approval,

  characteristics, ingredients, uses, benefits, or quantities that they do not have...; (7)

  represents that goods or services are of a particular standard, quality, or grade… if

  they are not; … [and] (12) engages in any other conduct which similarly creates a

  likelihood of confusion or misunderstanding.”

           312. GM represented that goods or services have sponsorship, approval,

  characteristics, uses, and benefits that they do not have.

           313. GM provided, disseminated, marketed, and otherwise distributed

  uniform false and misleading advertisements, technical data and other information

  to consumers regarding the performance, reliability, quality and nature of the 8L45

  and 8L90 transmissions.

           314. GM represented that goods or services were of a particular standard,

  quality, or grade, when they were of another.

                                            165
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19            PageID.954     Page 166 of 192


           315. GM engaged in unconscionable commercial practices in failing to

  reveal material facts and information about the 8L45 and 8L90 transmissions, which

  did, or tended to, mislead Illinois Plaintiff and the Illinois Class about facts that could

  not reasonably be known by the consumer.

           316. GM failed to reveal facts that were material to the transactions in light

  of representations of fact made in a positive manner.

           317. GM caused Illinois Plaintiff and the Illinois Class to suffer a probability

  of confusion and a misunderstanding of legal rights, obligations, and/or remedies by

  and through its conduct.

           318. GM deliberately withheld material facts to Illinois Plaintiff and the

  Illinois Class with the intent that Illinois Plaintiff and the Illinois Class members rely

  upon the omission.

           319. GM made material representations and statements of fact to Illinois

  Plaintiff and the Illinois Class members that resulted in Illinois Plaintiff and the

  Illinois Class reasonably believing the represented or suggested state of affairs to be

  other than what they actually were.

           320. GM intended that Illinois Plaintiff and the other members of the Illinois

  Class members rely on their misrepresentations and omissions, so that Illinois

  Plaintiff and other Illinois Class members would purchase vehicles equipped with

  8L45 or 8L90 transmissions.



                                              166
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19           PageID.955     Page 167 of 192


           321. Had GM disclosed the omitted material, Illinois Plaintiff and other

  members of the Illinois Class would not have purchased or leased vehicles equipped

  with 8L45 or 8L90 transmissions or would have paid less for them.

           322. The foregoing acts, omissions and practices proximately caused Illinois

  Plaintiff and the other members of the Illinois Class to suffer actual damages in the

  form of, inter alia, diminution in value of the vehicles equipped with 8L45 or 8L90

  transmissions.

           323. GM’s conduct was knowing and intentional and with malice and

  demonstrated a complete lack of care and recklessness and was in conscious

  disregard for the rights of Illinois Plaintiff and the Illinois Class Members.

           324. As a result of this wrongful conduct, Illinois Plaintiff and the Illinois

  Class have been damaged in an amount to be proven at trial, including, but not

  limited to, actual damages, punitive damages, equitable relief, diminution of value,

  and reasonable attorneys’ fees.

           325. GM’s conduct as aforesaid was unfair as offensive to public policy,

  unscrupulous, unethical and immoral, and caused substantial injury to consumers.

           326. As a direct and proximate result of GM’s deceptive, misleading, unfair,

  or unconscionable practices, as set forth above, Illinois Plaintiff and the other Illinois

  Class members sustained substantial and ascertainable damages in an amount to be

  determined at trial, including interest on all liquidated sums.

                                        COUNT XII

                                             167
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19         PageID.956    Page 168 of 192


                          BREACH OF EXPRESS WARRANTY
                                    N.J. Stat. §12A:2-313
               (By Plaintiff Sierchio on Behalf of All New Jersey Purchasers)

           327. Plaintiff Sierchio (“New Jersey Plaintiff”) and the New Jersey Class

  incorporate the allegations set forth above in paragraphs 1 through 175 as if fully set

  forth herein.

           328. As an express warrantor and manufacturer and merchant, GM had

  certain obligations under N.J. Stat. §12A:2-313 to conform the 8L45 and 8L90

  transmissions to the express warranties.

           329. When New Jersey Plaintiff and the members of the New Jersey Class

  purchased and/or leased their vehicles with 8L45 or 8L90 transmissions (either as

  new vehicles or as used vehicles with remaining warranty coverage), GM expressly

  warranted under its Warranty that it would correct any correct any vehicle defect

  found within the warranty period, and cover all towing, parts, and labor needed to

  correct the defect.

           330. The defect at issue in this litigation was present at the time vehicles

  equipped with 8L45 or 8L90 transmissions were sold and leased to New Jersey

  Plaintiff and members of the New Jersey Class.

           331. GM breached its express warranties (and continues to breach these

  express warranties) because it did not (and has not) corrected the defect with the

  8L45 and 8L90 transmissions.



                                             168
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19       PageID.957    Page 169 of 192


           332. Pursuant to its express warranties, GM was obligated to correct the

  defect in the 8L45 and 8L90 transmissions in the vehicles owned or leased by the

  New Jersey Plaintiff and the New Jersey Class members.

           333. Although GM was obligated to correct the defect with the 8L45 and

  8L90 transmissions, none of the purported, attempted fixes to the transmissions are

  adequate under the terms of the Warranty, as the attempted fixes did not cure the

  defect.

           334. GM and its agent dealers have failed and refused to conform the 8L45

  and 8L90 transmissions to the express warranties. GM’s conduct, as discussed

  throughout this Complaint, has voided any attempt on its part to disclaim liability

  for its actions.

           335. New Jersey Plaintiff and the members of the New Jersey Class have

  performed each and every duty required of them under the terms of the warranties,

  except as may have been excused or prevented by the conduct of GM or by operation

  of law in light of GM’s conduct as described throughout this Complaint.

           336. GM received timely notice regarding the problems from New Jersey

  Plaintiff when he brought his vehicle to his dealership. GM also received notice

  through complaints made by other consumers. Notwithstanding such notice, GM has

  failed and refused to offer an effective remedy.

           337. In its capacity as a supplier and/or warrantor, and by the conduct

  described herein, any attempt by GM to limit its express warranties in a manner that

                                          169
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19          PageID.958    Page 170 of 192


  would exclude or limit coverage for the defect in the 8L45 and 8L90 transmissions

  would be unconscionable. GM’s warranties were adhesive, and did not permit

  negotiation, or the inclusion of defects. GM possessed superior knowledge of the

  Transmission Defect prior to offering the Subject Vehicles for sale. GM concealed

  and did not disclose this defect, and GM did not remedy the defect prior to sale (or

  afterward). Any effort to otherwise limit liability for the defect is null and void.

           338. Because GM, through its conduct and exemplified by the TSBs and

  other bulletins, has covered repairs of the Transmission Defect as if appropriately

  covered under the Warranty, GM cannot now deny that the Warranty covers the

  Transmission Defect.

           339. Further, because GM has not been able remedy the Transmission

  Defect, any limitation on remedies included in the Warranty causes the Warranty to

  fail its essential purpose and is null and void.

           340. New Jersey Plaintiff and the New Jersey Class members have suffered

  damages caused by GM’s breach of its express warranties and are entitled to recover

  damages, including but not limited to diminution of value.

                                      COUNT XIII

          BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY
                                 N.J. Stat. §12A:2-314
            (By Plaintiff Sierchio on Behalf of All New Jersey Purchasers)

           341. New Jersey Plaintiff and the New Jersey Class incorporate the

  allegations set forth above in paragraphs 1 through 175 as if fully set forth herein.

                                            170
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19        PageID.959    Page 171 of 192


           342. GM is and was at all relevant times a merchant with respect to vehicles

  equipped with the 8L45 and 8L90 transmissions. GM directly sold and marketed

  vehicles equipped with the 8L45 and 8L90 transmissions to customers through

  authorized dealers, like those from whom New Jersey Plaintiff and the New Jersey

  Class members bought or leased their vehicles, for the intended purpose of

  consumers purchasing the vehicles. GM knew that the vehicles equipped with 8L45

  and 8L90 transmissions would and did pass unchanged from the authorized dealers

  to New Jersey Plaintiff and the New Jersey Class members, with no modification to

  the transmission.

           343. A warranty that vehicles equipped with the 8L45 and 8L90

  transmissions were in merchantable quality and condition is implied by law pursuant

  to N.J. Stat. §12A:2-314.

           344. GM impliedly warranted that vehicles equipped with the 8L45 and

  8L90 transmissions were of good and merchantable condition and quality—fit and

  safe for their ordinary intended use, namely providing reliable transportation.

           345. Vehicles equipped with the 8L45 and 8L90 transmissions were

  defective at the time they left the possession of GM. GM knew of this defect at the

  time these transactions occurred. Thus, vehicles equipped with the 8L45 and 8L90

  transmissions, when sold and at all times thereafter, were not in merchantable

  condition or quality and were not fit for their ordinary intended purpose.



                                            171
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19          PageID.960     Page 172 of 192


           346. By virtue of the conduct described herein and throughout this

  Complaint, GM breached the implied warranty of merchantability.

           347. New Jersey Plaintiff and the New Jersey Class members have been

  damaged as a direct and proximate result of GM’s breach of the implied warranty.

           348. New Jersey Plaintiff and the New Jersey Class members have

  performed each and every duty required of them under the terms of the warranties,

  except as may have been excused or prevented by the conduct of GM or by operation

  of law in light of GM’s unconscionable conduct.

           349. GM received timely notice regarding the problems from New Jersey

  Plaintiff when he brought his vehicle to his dealership. GM also received notice

  through complaints made by other consumers. Notwithstanding such notice, GM has

  failed and refused to offer an effective remedy.

           350. New Jersey Plaintiff and the New Jersey Class members have had

  sufficient dealings with either GM or its agents (authorized GM dealerships and

  repair facilities) to establish privity of contract. Notwithstanding this, privity is not

  required in this case because New Jersey Plaintiff and the New Jersey Class members

  are intended third-party beneficiaries of contracts between GM and its dealers;

  specifically, they are intended beneficiaries of GM’s implied warranties. The dealers

  were not intended to be the ultimate consumers of vehicles equipped with the 8L45

  and 8L90 transmissions and have no rights under the warranty agreements provided



                                            172
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19         PageID.961    Page 173 of 192


  with Subject Vehicles. The warranty agreements were designed for and intended to

  benefit the ultimate consumers only.

           351. As a direct and proximate result of GM’s breach of the implied

  warranty of merchantability, New Jersey Plaintiff and the New Jersey Class

  members were caused to suffer economic damage, including paying a price premium

  for defective vehicles and diminution in value of the vehicles equipped with 8L45

  or 8L90 transmissions, as well as the monies spent and to be spent to repair and/or

  replace their vehicles.

                                      COUNT XIV

        BREACH OF IMPLIED COVENANT OF GOOD FAITH AND FAIR
                                     DEALING
           (By Plaintiff Sierchio on Behalf of All New Jersey Purchasers)

           352. New Jersey Plaintiff and the New Jersey Class incorporate the

  allegations set forth above in paragraphs 1 through 175 as if fully set forth herein.

           353. New Jersey Plaintiff and the New Jersey Class entered into agreements

  to purchase vehicles equipped with 8L45 or 8L90 transmissions, or otherwise were

  in contractual privity with GM as a result of the express warranties described herein.

           354. The contracts and warranties were subject to the implied covenant that

  GM would conduct business with New Jersey Plaintiff and the Class in good faith

  and would deal fairly with them.

           355. GM breached those implied covenants by selling New Jersey Plaintiff

  and members of the New Jersey Class vehicles equipped with defective

                                           173
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19         PageID.962    Page 174 of 192


  transmissions, when it knew, or should have known, that the contracts and/or

  warranties were unconscionable and by abusing its discretion in the performance of

  the contract or by intentionally subjecting New Jersey Plaintiff and the members of

  the New Jersey Class to a risk beyond that which they would have contemplated at

  the time of purchase as well as by failing to provide for proper parts and service of

  the Subject Vehicles it sold.

           356. GM also breached the implied covenants by not placing terms in the

  contracts and/or warranties that conspicuously stated to New Jersey Plaintiff and the

  Class that the 8L45 and 8L90 transmissions were defective as described herein.

           357. As a direct and proximate result of GM’s breach of its implied

  covenants, New Jersey Plaintiff and the New Jersey Class have been damaged in an

  amount to be determined at trial.

                                        COUNT XV

               VIOLATIONS OF NEW JERSEY CONSUMER FRAUD ACT
                                   N.J. Stat. § 56:8-1, et seq.
                (By Plaintiff Sierchio on Behalf of All New Jersey Purchasers)

           358. New Jersey Plaintiff and the New Jersey Class incorporate the

  allegations set forth above in paragraphs 1 through 175 as if fully set forth herein.

           359. GM’s business acts and practices alleged herein constitute unfair,

  unconscionable and/or deceptive methods, acts or practices under the New Jersey

  Consumer Fraud Act, N.J. Stat. § 56:8-1, et seq. (“NJCFA”).




                                             174
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19          PageID.963     Page 175 of 192


           360. Plaintiff Sierchio and GM are “persons” within the meaning of the

  NJCFA.

           361. Plaintiff Sierchio and the members of the New Jersey Class are

  “consumers” within the meaning of the NJCFA.

           362. At all relevant times material hereto, GM conducted trade and

  commerce in New Jersey and elsewhere within the meaning of the NJCFA.

           363. The NJCFA is, by its terms, a cumulative remedy, such that remedies

  under its provisions can be awarded in addition to those provided under separate

  statutory schemes.

           364. The practices of GM, described above, violate the NJCFA for, inter alia,

  one or more of the following reasons:

                 a. GM represented that goods or services have sponsorship, approval,

                    characteristics, uses, and benefits that they do not have;

                 b. GM provided, disseminated, marketed, and otherwise distributed

                    uniform false and misleading advertisements, technical data and

                    other information to consumers regarding the performance,

                    reliability, quality and nature of the 8L45 or 8L90 transmissions and

                    vehicles equipped with 8L45 or 8L90 transmissions;

                 c. GM represented that goods or services were of a particular standard,

                    quality, or grade, when they were of another;



                                             175
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19       PageID.964    Page 176 of 192


               d. GM engaged in unconscionable commercial practices in failing to

                  reveal material facts and information about the 8L45 or 8L90

                  transmissions and vehicles equipped with 8L45 or 8L90

                  transmissions, which did, or tended to, mislead New Jersey Plaintiff

                  and the New Jersey Class about facts that could not reasonably be

                  known by the consumer;

               e. GM failed to reveal facts that were material to the transactions in

                  light of representations of fact made in a positive manner;

               f. GM caused New Jersey Plaintiff and the New Jersey Class to suffer

                  a probability of confusion and a misunderstanding of legal rights,

                  obligations, and/or remedies by and through its conduct;

               g. GM deliberately withheld material facts to New Jersey Plaintiff and

                  the New Jersey Class with the intent that New Jersey Plaintiff and

                  the New Jersey Class members rely upon the omission;

               h. GM intended that New Jersey Plaintiff and the other members of the

                  New Jersey Class members rely on their misrepresentations and

                  omissions, so that New Jersey Plaintiff and other New Jersey Class

                  members would purchase vehicles equipped with 8L45 or 8L90

                  transmissions.




                                          176
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19       PageID.965    Page 177 of 192


           365. Had GM disclosed the omitted material, New Jersey Plaintiff and other

  members of the New Jersey would not have purchased or leased vehicles equipped

  with 8L45 or 8L90 transmissions or would have paid less for them.

           366. The foregoing acts, omissions and practices proximately caused New

  Jersey Plaintiff and the other members of the New Jersey Class to suffer actual

  damages in the form of, inter alia, the payment of a price premium for the vehicles,

  diminution in value of the vehicles equipped with 8L45 and 8L90 transmissions, and

  are entitled to recover such damages, including treble damages under § 56:8-19, New

  Jersey Statutes, together with all other appropriate damages, attorneys’ fees and

  costs of suit.

                                      COUNT XVI

                       BREACH OF EXPRESS WARRANTY
                                  N.Y. UCC § 2-313
      (By Plaintiffs Plafker and Young on Behalf of All New York Purchasers)

           367. Plaintiff Plafker and Plaintiff Young (“New York Plaintiffs”) and the

  New York Class incorporate the allegations set forth above in paragraphs 1 through

  175 as if fully set forth herein.

           368. As an express warrantor and manufacturer and merchant, GM had

  certain obligations under N.Y. UCC § 2-313 to conform the 8L45 and 8L90

  transmissions to the express warranties.

           369. When New York Plaintiffs and the members of the New York Class

  purchased and/or leased their vehicles with 8L45 and 8L90 transmissions (either as

                                             177
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19        PageID.966    Page 178 of 192


  new vehicles or as used vehicles with remaining warranty coverage), GM expressly

  warranted under its Warranty that it would correct any correct any vehicle defect

  found within the warranty period, and cover all towing, parts, and labor needed to

  correct the defect.

           370. The defect at issue in this litigation was present at the time vehicles

  equipped with 8L45 or 8L90 transmissions were sold and leased to New York

  Plaintiffs and members of the New York Class.

           371. GM breached its express warranties (and continues to breach these

  express warranties) because it did not (and has not) corrected the defect with the

  8L45 and 8L90 transmissions.

           372. Pursuant to its express warranties, GM was obligated to correct any

  defect in the 8L45 and 8L90 transmissions in the vehicles owned or leased by New

  York Plaintiffs and the New York Class members.

           373. Although GM was obligated to correct the defect with the 8L45 and

  8L90 transmissions, none of the purported, attempted fixes to the transmissions are

  adequate under the terms of the Warranty, as they did not cure the defect.

           374. GM and its agent dealers have failed and refused to conform the 8L45

  and 8L90 transmissions to the express warranties. GM’s conduct, as discussed

  throughout this Complaint, has voided any attempt on its part to disclaim liability

  for its actions.



                                            178
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19        PageID.967    Page 179 of 192


           375. New York Plaintiffs and the members of the New York Class have

  performed each and every duty required of them under the terms of the warranties,

  except as may have been excused or prevented by the conduct of GM or by operation

  of law in light of GM’s conduct as described throughout this Complaint.

           376. GM received timely notice regarding the problems from New York

  Plaintiffs when they brought their vehicles to authorized dealerships. GM also

  received notice through complaints made by other consumers. Notwithstanding such

  notice, GM has failed and refused to offer an effective remedy.

           377. In its capacity as a supplier and/or warrantor, and by the conduct

  described herein, any attempt by GM to limit its express warranties in a manner that

  would exclude or limit coverage for the defect in the 8L45 and 8L90 transmissions

  would be unconscionable. GM’s warranties were adhesive, and did not permit

  negotiation, or the inclusion of defects. GM possessed superior knowledge of the

  defect in its transmissions prior to offering vehicles equipped with the 8L45 or 8L90

  transmissions for sale. GM concealed and did not disclose this defect, and GM did

  not remedy the defect prior to sale (or afterward). Any effort to otherwise limit

  liability for the defect is null and void.

           378. Because GM, through its conduct and exemplified by the TSBs and

  other bulletins, has covered repairs of the Transmission Defect as if appropriately

  covered under the Warranty, GM cannot now deny that the Warranty covers the

  Transmission Defect.

                                               179
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19         PageID.968    Page 180 of 192


           379. Further, because GM has not been able remedy the Transmission

  Defect, any limitation on remedies included in the Warranty causes the Warranty to

  fail its essential purpose and is null and void.

           380. New York Plaintiffs and the New York Class members have suffered

  damages caused by GM’s breach of its express warranties and are entitled to recover

  damages, including but not limited to diminution of value.


                                      COUNT XVII

          BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY
                                  N.Y. UCC § 2-314.
            (By Plaintiff Plafker on Behalf of All New York Purchasers)

           381. New York Plaintiffs and the New York Class incorporate the

  allegations set forth above in paragraphs 1 through 175 as if fully set forth herein.

           382. GM is and was at all relevant times a merchant with respect to vehicles

  equipped with the 8L45 and 8L90 transmissions. GM directly sold and marketed

  vehicles equipped with the 8L45 and 8L90 transmissions to customers through

  authorized dealers, like those from whom New York Plaintiffs and the New York

  Class members bought or leased their vehicles, for the intended purpose of

  consumers purchasing the vehicles. GM knew that the vehicles equipped with 8L45

  and 8L90 transmissions would and did pass unchanged from the authorized dealers

  to New York Plaintiffs and the New York Class members, with no modification to

  the transmission.



                                            180
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19        PageID.969    Page 181 of 192


           383. A warranty that vehicles equipped with the 8L45 and 8L90

  transmissions were in merchantable quality and condition is implied by law pursuant

  to N.Y. UCC § 2-314.

           384. GM impliedly warranted that vehicles equipped with the 8L45 and

  8L90 transmissions were of good and merchantable condition and quality – fit and

  safe for their ordinary intended use, namely providing reliable transportation.

           385. Vehicles equipped with the 8L45 and 8L90 transmissions were

  defective at the time they left the possession of GM. GM knew of this defect at the

  time these transactions occurred. Thus, vehicles equipped with the 8L45 and 8L90

  transmissions, when sold or leased and at all times thereafter, were not in

  merchantable condition or quality and were not fit for their ordinary intended

  purpose.

           386. By virtue of the conduct described herein and throughout this

  Complaint, GM breached the implied warranty of merchantability.

           387. New York Plaintiffs and the New York Class members have been

  damaged as a direct and proximate result of GM’s breach of the implied warranty.

           388. New York Plaintiffs and the New York Class members have performed

  each and every duty required of them under the terms of the warranties, except as

  may have been excused or prevented by the conduct of GM or by operation of law

  in light of GM’s unconscionable conduct.



                                           181
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19          PageID.970     Page 182 of 192


           389. GM received timely notice regarding the problems from New York

  Plaintiffs when they brought their vehicles to their authorized dealerships. GM also

  received notice through complaints made by other consumers. Notwithstanding such

  notice, GM has failed and refused to offer an effective remedy.

           390. New York Plaintiffs and the New York Class members have had

  sufficient dealings with either GM or its agents (authorized GM dealerships and

  repair facilities) to establish privity of contract. Notwithstanding this, privity is not

  required in this case because New York Plaintiffs and the New York Class members

  are intended third-party beneficiaries of contracts between GM and its dealers;

  specifically, they are intended beneficiaries of GM’s implied warranties. The dealers

  were not intended to be the ultimate consumers of vehicles equipped with the 8L45

  and 8L90 transmissions and have no rights under the warranty agreements provided

  with Subject Vehicles. The warranty agreements were designed for and intended to

  benefit the ultimate consumers only.

           391. As a direct and proximate result of GM’s breach of the implied

  warranty of merchantability, New York Plaintiffs and the New York Class members

  were caused to suffer economic damage, including paying a price premium for

  defective vehicles and diminution in value of the vehicles equipped with 8L45 or

  8L90 transmissions, as well as the monies spent and to be spent to repair and/or

  replace their vehicles.

                                     COUNT XVIII

                                            182
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19           PageID.971    Page 183 of 192


                      VIOLATION OF NY GENERAL BUS. LAW
                             N.Y. Gen. Bus. Law § 349, et seq.
               (By Plaintiff Plafker on Behalf of All New York Purchasers)

           392. New York Plaintiffs and the New York Class incorporate the

  allegations set forth above in paragraphs 1 through 175 as if fully set forth herein.

           393. GM’s business acts and practices alleged herein constitute deceptive

  acts or practices under the New York General Business Law, Deceptive Acts and

  Practices, N.Y. Gen. Bus. Law § 349, et seq. (“NYGBL”).

           394. The practices of GM, described throughout this Complaint, violate the

  NYGBL for, inter alia, one or more of the following reasons:

                 a. GM engaged in deceptive, unfair and unconscionable commercial

                    practices in failing to reveal material facts and information about the

                    8L45 and 8L90 transmissions, which did, or tended to, mislead New

                    York Plaintiffs and the New York Class about facts that could not

                    reasonably be known by the consumers;

                 b. GM failed to reveal facts that were material to the transactions in

                    light of representations of fact made in a positive manner;

                 c. GM failed to reveal material facts to New York Plaintiffs and the

                    New York Class with the intent that New York Plaintiffs and the

                    New York Class members rely upon the omission;

                 d. GM intended that New York Plaintiffs and the other members of the

                    New York Class rely on its omissions, so that New York Plaintiffs

                                             183
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19        PageID.972    Page 184 of 192


                   and other New York Class members would purchase or lease

                   vehicles equipped with 8L45 or 8L90 transmissions; and

                e. Under all of the circumstances, GM’s conduct in employing these

                   unfair and deceptive trade practices was malicious, willful, wanton,

                   and outrageous such as to shock the conscience of the community

                   and warrant punitive damages.

           395. GM’s actions impact the public interest because New York Plaintiffs

  and members of the New York Class were injured in exactly the same way as

  thousands of others purchasing and/or leasing vehicles equipped with 8L45 or 8L90

  transmissions as a result of and pursuant to GM’s generalized course of deception.

           396. Had New York Plaintiffs and other members of the New York Class

  known of the defective nature of the 8L45 and 8L90 transmissions, they would not

  have purchased or leased vehicles equipped with these transmissions or would have

  paid less for them.

           397. The foregoing acts, omissions and practices proximately caused New

  York Plaintiffs and the other members of the New York Class to suffer actual

  damages in the form of, inter alia, paying a price premium for defective vehicles,

  diminution in value of the vehicles equipped with 8L45 or 8L90 transmissions, and

  are entitled to recover such damages, together with all other appropriate damages,

  attorneys’ fees and costs of suit.

                                       COUNT XIX

                                           184
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19          PageID.973     Page 185 of 192


                           BREACH OF EXPRESS WARRANTY
                               Tex. Bus. & Com. Code § 2.313
               (Brought by Plaintiff Degrand on Behalf of All Texas Purchasers)

           398. Plaintiff Degrand (“Texas Plaintiff”) and the Texas Class incorporate

  the allegations set forth above in paragraphs 1 through 175 as if fully set forth herein.

           399. As an express warrantor and manufacturer and merchant, GM had

  certain obligations under Texas Bus. Comm. Code § 2.313 to conform the 8L45 and

  8L90 transmissions to the express warranties.

           400. When Texas Plaintiff and the members of the Texas Class purchased

  and/or leased their vehicles with 8L45 or 8L90 transmissions (either as new vehicles

  or as used vehicles with remaining warranty coverage), GM expressly warranted

  under its Warranty that it would correct any correct any vehicle defect found within

  the warranty period, and cover all towing, parts, and labor needed to correct the

  defect.

           401. The defect at issue in this litigation was present at the time vehicles

  equipped with 8L45 or 8L90 transmissions were sold and leased to Texas Plaintiff

  and members of the Texas Class.

           402. GM breached its express warranties (and continues to breach these

  express warranties) because it did not and has not corrected the defect with the 8L45

  and 8L90 transmissions.




                                             185
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19       PageID.974    Page 186 of 192


           403. Pursuant to its express warranties, GM was obligated to correct any

  defect in the 8L45 or 8L90 transmissions in the vehicles owned or leased by Texas

  Plaintiff and the Texas Class members.

           404. Although GM was obligated to correct the defect with the 8L45 and

  8L90 transmissions, none of the purported, attempted fixes to the transmissions are

  adequate under the terms of the Warranty, as they did not cure the defect.

           405. GM and its agent dealers have failed and refused to conform the 8L45

  and 8L90 transmissions to the express warranties. GM’s conduct, as discussed

  throughout this Complaint, has voided any attempt on its part to disclaim liability

  for its actions.

           406. Texas Plaintiff and the members of the Texas Class have performed

  each and every duty required of them under the terms of the warranties, except as

  may have been excused or prevented by the conduct of GM or by operation of law

  in light of GM’s conduct as described throughout this Complaint.

           407. GM received timely notice regarding the problems from Texas Plaintiff

  when he brought his vehicle to his GM dealership. GM also received notice through

  complaints made by other consumers. Notwithstanding such notice, GM has failed

  and refused to offer an effective remedy.

           408. In its capacity as a supplier and/or warrantor, and by the conduct

  described herein, any attempt by GM to limit its express warranties in a manner that

  would enforce the 5-year/60,000 mile limit would be unconscionable. GM’s

                                           186
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19           PageID.975     Page 187 of 192


  warranties were adhesive, and did not permit negotiation, or the inclusion of defects.

  GM possessed superior knowledge of the defect in the 8L45 and 8L90 transmissions

  prior to offering the vehicles equipped with these transmissions for sale. GM

  concealed and did not disclose this defect, and GM did not remedy the defect prior

  to sale (or afterward). Any effort to otherwise limit liability for the defect is null and

  void.

           409. Because GM, through its conduct and exemplified by the TSBs and

  other bulletins, has covered repairs of the Transmission Defect as if appropriately

  covered under the Warranty, GM cannot now deny that the Warranty covers the

  Transmission Defect.

           410. Further, because GM has not been able remedy the Transmission

  Defect, any limitation on remedies included in the Warranty causes the Warranty to

  fail its essential purpose and is null and void.

           411. Texas Plaintiff and the Texas Class members have suffered damages

  caused by GM’s breach of its express warranties and are entitled to recover damages,

  including but not limited to a price premium paid on the defective vehicles, and

  diminution of value.


                                       COUNT XX
          BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY
                           Tex. Bus. & Com. Code § 2.314
           (Brought by Plaintiff Degrand on Behalf of All Texas Purchasers)



                                             187
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19          PageID.976    Page 188 of 192


           412. Texas Plaintiff and the Texas Class incorporate the allegations set forth

  above in paragraphs 1 through 175 as if fully set forth herein.

           413. GM is and was at all relevant times a merchant with respect to vehicles

  equipped with the 8L45 and 8L90 transmissions. GM directly sold and marketed

  vehicles equipped with the 8L45 and 8L90 transmissions to customers through

  authorized dealers, like those from whom Texas Plaintiff and the Texas Class

  members bought or leased their vehicles, for the intended purpose of consumers

  purchasing the vehicles. GM knew that the vehicles equipped with 8L45 and 8L90

  transmissions would and did pass unchanged from the authorized dealers to Texas

  Plaintiff and the Texas Class members, with no modification to the transmission.

           414. A warranty that vehicles equipped with the 8L45 and 8L90

  transmissions were in merchantable quality and condition is implied by law pursuant

  to Texas Bus. & Com. Code § 2.314.

           415. GM impliedly warranted that vehicles equipped with 8L45 or 8L90

  transmissions were of good and merchantable condition and quality – fit and safe for

  their ordinary intended use, namely providing reliable transportation.

           416. Vehicles equipped with the 8L45 and 8L90 transmissions were

  defective at the time they left the possession of GM. GM knew of this defect at the

  time these transactions occurred. Thus, vehicles equipped with the 8L45 and 8L90

  transmissions, when sold and at all times thereafter, were not in merchantable

  condition or quality and were not fit for their ordinary intended purpose.

                                             188
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19            PageID.977     Page 189 of 192


           417. By virtue of the conduct described herein and throughout this

  Complaint, GM breached the implied warranty of merchantability.

           418. Texas Plaintiff and the Texas Class members have been damaged as a

  direct and proximate result of GM’s breach of the implied warranty.

           419. Texas Plaintiff and the Texas Class members have performed each and

  every duty required of them under the terms of the warranties, except as may have

  been excused or prevented by the conduct of GM or by operation of law in light of

  GM’s unconscionable conduct.

           420. GM received timely notice regarding the problems from Texas Plaintiff

  when he brought his vehicle to his GM dealership. GM also received notice through

  complaints made by other consumers. Notwithstanding such notice, GM has failed

  and refused to offer an effective remedy.

           421. Texas Plaintiff and the Texas Class members have had sufficient

  dealings with either GM or its agents (authorized GM dealerships and repair

  facilities) to establish privity of contract. Notwithstanding this, privity is not required

  in this case because Texas Plaintiff and the Texas Class members are intended third-

  party beneficiaries of contracts between GM and its dealers; specifically, they are

  intended beneficiaries of GM’s implied warranties. The dealers were not intended to

  be the ultimate consumers of vehicles equipped with the 8L45 and 8L90

  transmissions and have no rights under the warranty agreements provided with



                                             189
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19         PageID.978    Page 190 of 192


  Subject Vehicles. The warranty agreements were designed for and intended to

  benefit the ultimate consumers only.

           422. As a direct and proximate result of GM’s breach of the implied

  warranty of merchantability, Texas Plaintiff and the Texas Class members were

  caused to suffer economic damage, including paying a price premium for defective

  vehicles and diminution in value of the vehicles equipped with 8L45 or 8L90

  transmissions, as well as the monies spent and to be spent to repair and/or replace

  their vehicles.


           WHEREFORE, Plaintiffs request judgment against the Defendant for

  themselves and the members of the class as follows:

                A.    Certification of the requested Classes pursuant to Fed. R. Civ. P.

  23(b)(2) and 23(b)(3);

                B.    Restitution of all charges paid by Plaintiffs and the Class;

                C.    Disgorgement to Plaintiffs and the Class of all monies

  wrongfully obtained and retained by Defendant;

                D.    Compensatory and actual damages in an amount according to

  proof at trial;

                E.    Statutory damages, penalties, treble damages, as provided by

  law;

                F.    Prejudgment interest commencing on the date of payment of the

  charges and continuing through the date of entry of judgment in this action;
                                           190
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19              PageID.979   Page 191 of 192


                  G.     Costs and fees incurred in connection with this action, including

  attorney’s fees, expert witness fees, and other costs as provided by law;

                  H.     Equitable Relief;

                  I.     Punitive Damages; and

                  J.     Granting such other relief as the Court deems proper.

                                  JURY TRIAL DEMAND

           Plaintiffs hereby request a jury trial for all issues so triable.

  DATED this 3rd day of July, 2019.

                                           Respectfully submitted,

                                           s/ Michael L. Pitt
                                           Michael L. Pitt (#24429)
                                           PITT     MCGEHEE          PALMER          AND
                                           RIVERS, P.C.
                                           117 W. Fourth Street, Suite 200
                                           Royal Oak, MI 48067
                                           Telephone: (248) 398-9800
                                           Facsimile: (248) 398-9804
                                           mpitt@pittlawpc.com

                                           Theodore J. Leopold
                                           COHEN MILSTEIN SELLERS & TOLL
                                           PLLC
                                           2925 PGA Boulevard, Suite 200
                                           Palm Beach Gardens, FL 33410
                                           Telephone: (561) 515-1400
                                           Facsimile: (561) 515-1401
                                           tleopold@cohenmilstein.com

                                           Andrew N. Friedman (admission pending)
                                           Douglas J. McNamara (admission pending)
                                           Julia A. Horwitz (admission pending)
                                           COHEN MILSTEIN SELLERS & TOLL
                                           PLLC
                                                191
  2533270 v1
Case 2:19-cv-11044-DML-DRG ECF No. 16 filed 07/03/19      PageID.980       Page 192 of 192


                                     1100 New York Ave. NW
                                     East Tower, 5th Floor
                                     Washington, DC 20005
                                     Telephone: (202) 408-4600
                                     Facsimile: (202) 408-4699
                                     afriedman@cohenmilstein.com
                                     dmcnamara@cohenmilstein.com
                                     jhorwitz@cohenmilstein.com

                                     Robert Gordon, Esq. (admission pending)
                                     Steven Calamusa, Esq. (admission pending)
                                     GORDON & PARTNERS, P.A.
                                     4114 Northlake Blvd.,
                                     Palm Beach Gardens, FL 33410
                                     Telephone: (561) 799-5070
                                     Facsimile: (561) 799-4050


                                     Attorneys for Plaintiffs

                           CERTIFICATE OF SERVICE

               The undersigned certifies that the foregoing instrument
               was filed with the U.S. District Court through the ECF
               filing system and that all parties to the above cause was
               served via the ECF filing system on July 3, 2019.


                     Signature:__/s/ Regina Bell___
                                 117 W. Fourth Street, Suite 200
                                 Royal Oak, Michigan 48067
                                 (248) 398-9800
                                 rbell@pittlawpc.com




                                         192
  2533270 v1
